        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 1 of 194



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION,

                Plaintiff,

        v.                                      Civil Action No. 1:18-cv-2973 (CRC)

 FINANCIAL INDUSTRY REGULATORY
 AUTHORITY,

                Defendant.


                       DEFENDANT FINRA’S MOTION TO DISMISS

       Defendant Financial Industry Regulatory Authority, Inc. (FINRA) respectfully moves this

court for an order dismissing Plaintiff’s Complaint in this matter for lack of subject matter

jurisdiction under Fed. R. Civ. P. 12(b)(1), and for failure to state a claim upon which relief can

be granted under Fed. R. Civ. P. 12(b)(6). This Motion is supported by the accompanying Brief in

Support of FINRA’s Motion, and the exhibits attached thereto. A proposed order is attached.

DATED: February 11, 2019                     FINANCIAL INDUSTRY REGULATORY
                                             AUTHORITY, INC.

                                             By:            /s/ Timothy W. Mountz
                                                            Timothy W. Mountz

                                             Timothy W. Mountz (D.C. Bar No. 1028867)
                                             Terri L. Reicher (D.C. Bar No. 414685)
                                             FINRA Office of General Counsel
                                             1735 K Street, N.W.
                                             Washington, D.C. 20006
                                             Phone: (202) 728-8210
                                             Phone: (202) 728-8967
                                             Fax: (202) 728-8294
                                             Email: Timothy.Mountz@finra.org
                                             Email: Terri.Reicher@finra.org
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 2 of 194



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



SCOTTSDALE CAPITAL ADVISORS
CORPORATION,

           Plaintiff,

     v.                           Civil Action No. 1:19-cv-2973 (CRC)

FINANCIAL INDUSTRY REGULATORY
AUTHORITY,

           Defendant.



                         BRIEF OF DEFENDANT
          FINANCIAL INDUSTRY REGULATORY AUTHORITY, INC.
             IN SUPPORT OF MOTION TO DISMISS COMPLAINT




                                Timothy W. Mountz (D.C. Bar No. 1028867)
                                Terri L. Reicher (D.C. Bar No. 414685)
                                FINRA Office of General Counsel
                                1735 K Street, N.W.
                                Washington, D.C. 20006
                                Phone: (202) 728-8210
                                Phone: (202) 728-8967
                                Fax: (202) 728-8294
                                Email: Timothy.Mountz@finra.org
                                Email: Terri.Reicher@finra.org


                                Attorneys for Defendant,
                                FINANCIAL INDUSTRY REGULATORY
                                AUTHORITY, INC.
          Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 3 of 194



                                                 TABLE OF CONTENTS


TABLE OF AUTHORITIES ......................................................................................................... iii

I.       INTRODUCTION .............................................................................................................. 1


II.      BACKGROUND ................................................................................................................ 3




                   1.         FINRA Rules .............................................................................................. 4

                   2.         FINRA’s Governance Structure .................................................................. 4

                   3.         FINRA’s Regulatory and Disciplinary Authority ....................................... 5

                   4.         The Exchange Act Provides the Exclusive Process for Challenging FINRA
                              Rules or Disciplinary Proceeding Decisions............................................... 6




III.     ARGUMENT ...................................................................................................................... 8

         A.        Standards ................................................................................................................. 8

         B.        The Exchange Act’s Exclusive Review Process Divests This Court of Subject
                   Matter Jurisdiction to Force FINRA to Change Its By-Laws, Governance
                   Structure or Regulatory Practices ........................................................................... 9

         C.        The Complaint Fails to State a Claim Under Rule 12(b)(6) ................................. 13

                     1.       There is No Private Right of Action Against FINRA for its Regulatory
                              Acts and Omissions................................................................................... 13

                     2.       FINRA Is Absolutely Immune from Liability for its Regulatory Acts and
                              Omissions.................................................................................................. 15

IV.      CONCLUSION ................................................................................................................. 17




                                                                     i
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 4 of 194




EXHIBITS ........................................................................................................................ 19

Exhibit A:            Application for Review No. 3-18612, filed by Scottsdale Capital Advisors
                      Corp., John J. Hurry, Timothy Diblasi, and D. Michael Cruz, of FINRA
                      Complaint No. 2014041724601, dated July 23, 2018.

Exhibit B:            Petition for Rulemaking Regarding Administration of the Financial
                      Industry Regulatory Association, dated December 19, 2018.

Exhibit C:            FINRA BrokerCheck Report for Scottsdale Capital Advisors Corp., dated
                      January 29, 2019.




                                                            ii
           Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 5 of 194



                                            TABLE OF AUTHORITIES
                                    (Including designations pursuant to LCvR7)



Cases                                                                                                                           Page(s)

Abhe & Svoboda, Inc. v. Chao,
   508 F.3d 1052 (D.C. Cir. 2007) .................................................................................................9

Alton v. NASD,
    1994 U.S. Dist. LEXIS 11312 (N.D. Cal. July 26, 1994) ........................................................11

American Benefits Group, Inc. v. NASD,
  1999 U.S. Dist. LEXIS 12321 (S.D.N.Y. Aug. 10, 1999) .......................................................11

Ashcroft v. Iqbal,
   556 U.S. 662 (2009) ...................................................................................................................9

Barbara v. New York Stock Exch., Inc.,
   99 F.3d 49 (2d Cir. 1996) ..................................................................................................10, 16

Bell Atlantic Corp. v. Twombly,
    540 U.S. 544 (2007) ...................................................................................................................9

Browne v. NASD,
   2006 U.S. Dist. LEXIS 35507 (N.D. Tex. May 31, 2006) ......................................................11

Charles Schwab & Co., Inc. v. FINRA, Inc.,
   861 F. Supp. 2d 1063 (N.D. Cal. 2012) ...................................................................................10

City of Providence v. BATS Global Markets, Inc.,
    878 F.3d 36 (2d Cir. 2017), cert. denied, 139 S. Ct. 341 (2018) .............................................15

Cleantech Innovations, Inc. v. NASDAQ Stock Market, LLC,
   2012 U.S. Dist. LEXIS 13707 (S.D.N.Y. Jan. 31, 2012) ........................................................11

Coleman v. NASD,
   1999 U.S. Dist. LEXIS 7172 (S.D.N.Y. May 14, 1999) .........................................................11

Cort v. Ash,
   422 U.S. 66 (1975) ...................................................................................................................14

D’Alessio v. New York Stock Exchange, Inc.,
   258 F.3d 93 (2d Cir. 2001).......................................................................................................15

Datek Sec. Corp. v. NASD,
   875 F. Supp. 230 (S.D.N.Y. 1995)...........................................................................................11



                                                                    iii
           Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 6 of 194



Desiderio v. Nat’l Ass’n of Secs. Dealers, Inc.,
   191 F.3d 198 (2d Cir. 1999).....................................................................................................14

DL Capital Group LLC v. NASDAQ Stock Market, Inc.,
   409 F.3d 93 (2d Cir. 2005).......................................................................................................16

D.L. Cromwell Inv., Inc. v. NASD Regulation, Inc.,
   279 F.3d 155, 157 (2d Cir. 2002)...............................................................................................5

Domestic Sec., Inc. v. SEC,
  333 F.3d 239, 242 (D.C. Cir. 2003) ...........................................................................................3

Empire Fin. Group, Inc. v. FINRA, Inc.,
  2009 U.S. Dist. LEXIS 133643 (S.D. Fl. Jan. 15, 2009) .....................................................7, 11

Feins v. AMEX,
   81 F.3d 1215 (2d Cir. 1996).....................................................................................................14

First Jersey Sec., Inc. v. Bergen,
    605 F.2d 690 (3d Cir. 1979).....................................................................................................11

Hayden v. New York Stock Exch., Inc.,
   4 F. Supp. 2d 335 (S.D.N.Y. 1998)..........................................................................................10

Hines v. Davidowitz,
   312 U.S. 52 (1941) ...................................................................................................................16

J.W. Gant & Associates, Inc. v. NASD,
   791 F. Supp. 1022 (D. Del. 1992) ............................................................................................11

*Jarksey v. SEC,
   803 F.3d 9 (D.C. Cir. 2015) .................................................................................................2, 10

Jones v. SEC,
   115 F.3d 1173 (4th Cir. 1997) ...................................................................................................3

Kurz v. Fidelity Mgmt. & Research Co.,
   556 F.3d 639 (7th Cir. 2009) .....................................................................................................4

*Lowe v. Nat’l Ass’n of Secs. Dealers, Inc. (In re Series 7 Broker Qualification
   Exam Scoring Litig.),
   548 F.3d 110 (D.C. Cir. 2008) ......................................................................................... passim

Marchiano v. NASD,
  134 F. Supp. 2d 90 (D.D.C. 2001) .....................................................................................11, 13

McGinn, Smith & Co., Inc. v. FINRA, Inc.,
  786 F. Supp. 2d 139 (D.D.C. 2011) ...................................................................................11, 13



                                                                     iv
           Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 7 of 194



McLaughlin Piven Vogel, Inc. v. NASD,
  733 F. Supp. 694 (S.D.N.Y. 1990)...........................................................................................11

Merrill Lynch, Pierce, Fenner & Smith v. NASD,
   616 F.2d 1363 (5th Cir. 1980) .................................................................................................11

Meyers v. NASD,
  1996 U.S. Dist. LEXIS 6044 (E.D. Mich. March 29, 1996)....................................................14

Mister Discount Stockbrokers, Inc. v. SEC,
   768 F.2d 875 (7th Cir. 1985) ...................................................................................................11

MM&S Financial, Inc. v. NASD,
  364 F.3d 908 (8th Cir. 2004) ...................................................................................................14

NASD v. SEC,
  431 F.3d 803 (D.C. Cir. 2005) ...................................................................................................6

*North v. Smarsh,
   160 F. Supp. 3d 63 (D. D. C. 2015) .........................................................................6, 11, 13, 15

In re NYSE Specialists Securities Litigation,
    503 F.3d 89 (2d Cir. 2007).......................................................................................................15

In re Olick,
    2000 U.S. Dist. LEXIS 4275 (E.D. Pa. April 4, 2000) ............................................................14

P’ship Exch. Sec. Co. v. NASD,
   169 F.3d 606 (9th Cir. 1999) ...................................................................................................16

Pinnacle Security Investment Associates, L.P. v. AMEX,
   946 F. Supp. 290 (S.D.N.Y.1996)............................................................................................14

Pyramid Fin. Corp. v. FINRA, Inc.,
   2010 U.S. Dist. LEXIS 90543 (N.D. Cal. Aug. 27, 2010).................................................10, 11

Scher v. NASD,
   386 F. Supp. 2d 402 (S.D.N.Y. 2005),
   aff’d, 2007 U.S. App. LEXIS 4692 (2d Cir. 2007) ..................................................................16

*Scottsdale Capital Advisors Corp. v. FINRA,
   844 F.3d 414 (4th Cir. 2016), cert. denied, 137 S. Ct. 1838 (2017) ..........................1, 2, 10, 12

Settles v. U.S. Parole Comm’n,
    429 F.3d 1098 (D.C. Cir. 2005) .................................................................................................9

Shahmirzadi v. Smith Barney,
   636 F. Supp. 49 (D.D.C. 1985) ................................................................................................14



                                                                   v
            Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 8 of 194



Sparta Surgical Corp. v. NASD,
   159 F.3d 1209 (9th Cir. 1998) .................................................................................................16

Speelman v. United States,
   461 F. Supp. 2d 71 (D.D.C. 2006) .............................................................................................9

Spicer v. Chicago Board of Options Exchange, Inc.,
    977 F.2d 255 (7th Cir. 1992) ...................................................................................................14

*Standard Investment Chartered v. NASD,
   2007 U.S. Dist. LEXIS 32566 (S.D.N.Y. May 2, 2007); appeal dismissed as
   moot, 560 F.3d 118 (2d Cir. 2009).....................................................................................11, 12

Standard Investment Chartered v. NASD,
   637 F.3d 112 (2d Cir. 2011).....................................................................................................15

Swirsky v. NASD,
   124 F.3d 59 (1st Cir. 1997) ......................................................................................................10

Telecommunications Research and Action Center v. F.C.C.,
    759 F.2d 70 (D.C. Cir. 1984) ...................................................................................................13

*Thunder Basin Coal Co. v. Reich,
   510 U.S. 200 (1994) .............................................................................................................9, 10

Touche Ross & Co. v. Redington,
   442 U.S. 560 (1979) ...........................................................................................................14, 15

Transamerica Mortgage Advisors, Inc. v. Lewis,
   444 U.S. 11 (1979) ...................................................................................................................14

Waco Financial v. NASD,
  751 F.2d 386 (6th Cir. 1984) ...................................................................................................11

Statutes

5 U.S.C. § 553(e) .............................................................................................................................6

15 U.S.C. § 77(e) .............................................................................................................................7

15 U.S.C. §77s .................................................................................................................................6

15 U.S.C. § 78a, et seq. .......................................................................................................... passim

*15 U.S.C. § 78o-3, et seq. .................................................................................................... passim

15 U.S.C. § 78o-3(b)(6) ...................................................................................................................4

15 U.S.C. § 78o-3(h) ........................................................................................................................5


                                                                        vi
            Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 9 of 194



*15 U.S.C. § 78s ....................................................................................................................2, 5, 15

15 U.S.C. § 78s(b)(2)(C)..................................................................................................................4

15 U.S.C. § 78s(b)(4) .......................................................................................................................4

15 U.S.C. § 78s(c) ............................................................................................................................6

15 U.S.C. 78s(e)(1) ..........................................................................................................................7

*15 U.S.C. 78y(a)(1)........................................................................................................................7

15 U.S.C. § 78y(b) ...........................................................................................................................6

Other Authorities

Exchange Act Rel. 34-56145, 72 F.R. 42169 (August 1, 2007) ..................................................4, 5

5 C. Wright & A. Miller, Federal Practice and Procedure § 1216 (3d ed. 2004) ..........................9

Fed. R. Civ. P. 12(b)(1)..............................................................................................................8, 13

Fed. R. Civ. P. 12(b)(6)..........................................................................................................3, 9, 13

FINRA By-Laws, Article I, Secs. (t) and (tt)...................................................................................5

FINRA By-Laws, Article VII, Sec. 4(a) ..........................................................................................4

FINRA By-Laws, Article XVI, Sec. 1 .............................................................................................4




                                                                       vii
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 10 of 194



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION,

                 Plaintiff,

         v.                                       Civil Action No. 1:18-cv-2973 (CRC)

 FINANCIAL INDUSTRY REGULATORY
 AUTHORITY,

                 Defendant.


                              BRIEF OF DEFENDANT
               FINANCIAL INDUSTRY REGULATORY AUTHORITY, INC.
                  IN SUPPORT OF MOTION TO DISMISS COMPLAINT


       Defendant Financial Industry Regulatory Authority, Inc. (FINRA) submits this Brief in

Support of its Motion to Dismiss the Complaint.

I.     INTRODUCTION

       This lawsuit is filed by a securities firm against its regulator seeking to change FINRA’s

governance structure and regulatory jurisdiction, and claiming monetary damages based on

FINRA’s regulatory activities. Couched as a single-count “breach of contract” claim, this lawsuit

is the latest salvo in a multipronged attack by Scottsdale—the subject of an ongoing FINRA

disciplinary action—to challenge FINRA’s regulatory authority. Some of the same claims made

in the Complaint were recently made in a previous lawsuit that was filed by Scottsdale and

dismissed for lack of subject matter jurisdiction. Scottsdale Capital Advisors Corp. v. FINRA, 844

F.3d 414 (4th Cir. 2016), cert. denied, 137 S. Ct. 1838 (2017) (Scottsdale I). In addition to repeating

the “ultra vires” claims that Scottsdale made in that dismissed case, this Complaint also purports

to challenge FINRA’s governance structure and various aspects of FINRA’s regulation of the


                                                  1
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 11 of 194



microcap securities markets—matters that have been approved, or are subject to oversight, by the

Securities and Exchange Commission (SEC).

       After Scottsdale’s attempt in Scottsdale I to enjoin the FINRA disciplinary proceeding was

dismissed, Scottsdale pursued its administrative remedies in the FINRA disciplinary proceeding

by filing an Application for Review before the SEC. Scottsdale continues to argue in that pending

proceeding, just as it did in Scottsdale I and again in this Complaint, that FINRA’s disciplinary

action is ultra vires. Exhibit A, Application for Review. And just two days after filing this lawsuit,

Scottsdale’s sister firm Alpine Securities (which is owned by the same entity and individual:

Scottsdale Capital Advisor Holdings LLC, which in turn is owned by John Hurry, and represented

by the same counsel) filed a separate Petition for Rulemaking at the SEC seeking the same relief

sought in this Complaint regarding FINRA’s governance structure and FINRA’s use of “guidance”

in the performance of its regulatory function. Exhibit B, Petition for Rulemaking, and Exhibit C,

BrokerCheck Report for Scottsdale Capital Advisors, p. 14.

       Just as with the claims regarding FINRA’s regulatory jurisdiction previously made in

Scottsdale I, Scottsdale’s Complaint must be dismissed under well-settled law in this and other

Circuits. First, the Complaint must be dismissed for lack of subject matter jurisdiction under Fed.

R. Civ. P. 12(b)(1) because the Securities Exchange Act of 1934 (15 U.S.C. § 78a, et seq.)

(Exchange Act) provides the exclusive judicial review process for challenges to FINRA’s

governance and regulatory actions, and requires Scottsdale to seek relief first at the SEC, and then

with the appropriate United States Court of Appeals pursuant to 15 U.S.C. § 78s. Jarksey v. SEC,

803 F.3d 9 (D.C. Cir. 2015); Scottsdale Capital Advisors Corp. v. FINRA, 844 F.3d 414 (4th Cir.

2016), cert. denied, 137 S. Ct. 1838 (2017). Scottsdale’s claims that FINRA acted outside its

authority in charging the firm with misconduct under FINRA Rules based on violations of the




                                                  2
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 12 of 194



Securities Act of 1933 are currently before the SEC in Scottsdale’s Application for Review of the

FINRA disciplinary decision, and pursuant to the Exchange Act, a United States Court of Appeals

is the only court with jurisdiction to review the SEC’s future decision in that proceeding. Similarly,

with respect to Scottsdale’s challenge seeking governance changes and challenging FINRA’s use

of guidance in the performance of its regulatory role, those matters are exclusively within the

oversight domain of the SEC and are not properly brought in this court.

        The Complaint should also be dismissed with prejudice for failure to state a claim upon

which relief can be granted under Fed. R. Civ. P. 12(b)(6) because as a matter of law there is no

private right of action against FINRA for its regulatory acts and omissions, and because FINRA

has complete immunity from suit for its regulatory actions, regardless of how Scottsdale’s claims

are couched. Lowe v. Nat’l Ass’n of Secs. Dealers, Inc. (In re Series 7 Broker Qualification Exam

Scoring Litig.), 548 F.3d 110 (D.C. Cir. 2008).

II.     BACKGROUND

                 FINRA and Its Role in Securities Regulation

        FINRA is a private not-for-profit Delaware corporation and a self-regulatory organization

(SRO) registered with the SEC as a national securities association pursuant to the Maloney Act of

1938, 15 U.S.C. § 78o-3, et seq., amending the Exchange Act. See Jones v. SEC, 115 F.3d 1173,

1179 (4th Cir. 1997). FINRA is part of the Exchange Act’s interrelated and comprehensive

mechanism for regulating the national securities markets.1 See Domestic Sec., Inc. v. SEC, 333

F.3d 239, 242 (D.C. Cir. 2003).



1
 FINRA was previously known as National Association of Securities Dealers, Inc. (NASD). Effective July 30, 2007,
FINRA changed its name when it acquired the regulatory and dispute resolution functions of NYSE Regulation, Inc.
This brief will refer to FINRA, except when the NASD name is used in a legal citation.




                                                       3
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 13 of 194



                  1.     FINRA Rules

        FINRA rules “are part of the apparatus of federal securities regulation.” Kurz v. Fidelity
                                                                   2
Mgmt. & Research Co., 556 F.3d 639, 641 (7th Cir. 2009). As part of the process of SEC review

and approval, all FINRA rules, including the rules made the subject of Scottsdale’s Complaint,

must be filed with the SEC, published in the Federal Register, and are not effective until approved

by the SEC. 15 U.S.C. § 78s(b)(4). The SEC cannot approve a FINRA rule or amendment without

finding that it is consistent with the Exchange Act. 15 U.S.C. § 78s(b)(2)(C). The SEC must find

FINRA rules “are designed to prevent fraudulent and manipulative acts and practices, to promote

just and equitable principles of trade . . . and, in general, to protect investors and the public

interest.” 15 U.S.C. § 78o-3(b)(6).


                 2.      FINRA’s Governance Structure

        In order for FINRA to be registered as a national securities association and SRO under the

Exchange Act, the SEC is required to approve FINRA’s By-Laws, which contain FINRA’s

governance structure. 15 U.S.C. §78s(b)(4). FINRA By-Laws may be amended only by a majority

vote of the membership, followed by SEC approval. FINRA By-Laws, Article XVI, Sec. 1.

FINRA’s current governance structure was approved by the SEC in Exchange Act Rel. 34-56145,

72 F.R. 42169 (August 1, 2007).

        The composition of FINRA’s Board of Governors is set forth in Article VII, Sec. 4(a) of

FINRA’s By-Laws as: “(i) the Chief Executive Officer of the Corporation, (ii) a number of public




2
 FINRA Rules are published by the SEC in the Federal Register when changes are proposed or approved; the current
version of all FINRA Rules is in the FINRA Manual and is publicly available at http://finra.complinet.com/.




                                                       4
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 14 of 194



            3
governors as determined by the Board, (iii) a Floor Member Governor, an Independent

Dealer/Insurance Affiliate Governor and an Investment Company Affiliate Governor, and (iv)

three Small Firm Governors, one Mid-Size Firm Governor and three Large Firm Governors.” The

same section provides the Board “shall consist of no fewer than 16 nor more than 25 Governors.

The number of Public Governors shall exceed the number of Industry Governors.”

         In its 2007 approval order, the SEC noted that it had received both comments objecting

that having a majority of Public Governors would “defeat the purpose of self-regulation,” and

comments complaining that the “new SRO Board structure would have too many industry

representatives and not enough Public Governance.” 72 F.R. at 42176. The SEC found “that the

requirement that the number of Public Governors exceed the number of Industry Governors on the

New SRO Board is consistent with the Exchange Act. Specifically, the Commission believes that

this requirement represents a reasonable method to permit the New SRO Board to consider the

needs of the entire SRO community, including large and small investors, issuers, and securities

firms, while at the same time broadly assuring the independence of the regulatory function.” Id. at

42184. Only the SEC has the authority to approve or require any change to FINRA’s By-Laws

regarding the composition of its Board of Governors.

                  3.       FINRA’s Regulatory and Disciplinary Authority

         Subject to SEC oversight, FINRA exercises regulatory and disciplinary authority over its

members and is required to enforce compliance with securities laws and FINRA rules. See, e.g.,

15 U.S.C. §§ 78o-3((b)(6), (h), § 78s; D.L. Cromwell Inv., Inc. v. NASD Regulation, Inc., 279

F.3d 155, 157 (2d Cir. 2002) (FINRA is charged with “conducting investigations and



3
 The terms “Industry Governor” and “Public Governor” are defined in Article I, §§ (t) and (tt), respectively. “Industry
Governor” generally applies to someone who works for, controls or is otherwise affiliated with a broker or dealer, and
“Public Governor” refers to someone unaffiliated with either a broker or dealer, or a self-regulatory organization.



                                                           5
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 15 of 194



commencing disciplinary proceedings against [FINRA] member firms and their associated

member representatives relating to compliance with the federal securities laws and
                4
regulations”).

                    4.    The Exchange Act Provides the Exclusive Process for Challenging
                          FINRA Rules or Disciplinary Proceeding Decisions

        The Exchange Act provides for a specific process of administrative and judicial review for

challenges to both types of matters made the subject of Scottsdale’s Complaint: (1) the

promulgation of FINRA rules, and (2) final decisions in FINRA disciplinary proceedings. With

respect to FINRA rules, the SEC requires all FINRA rules to be filed with the SEC, and then

published in the Federal Register, where they are subject to public comment and response by

FINRA. If the SEC approves the rule in question, a party may file a petition for review of the

SEC’s final order in the appropriate United States Court of Appeals pursuant to 15 U.S.C. § 78y(b).

A party may also petition the SEC for review of any FINRA rule, as Scottsdale’s counsel has done

in this case. 5 U.S.C. § 553(e); 15 U.S.C. §77s, 78s(c); Exhibit B.

        FINRA disciplinary actions are “adjudicated before a FINRA Hearing Panel,” and the

Panel’s decisions “may be appealed to the [FINRA] National Adjudicatory Council (NAC), or

they may be reviewed by the NAC on its own initiative.” NASD v. SEC, 431 F.3d 803, 804 (D.C.

Cir. 2005). The NAC can affirm, reverse or modify the Panel’s decision. “Once a final disciplinary

action is taken against a member, FINRA must notify the SEC of said action, which ‘may then act

sua sponte, or pursuant to a petition from the aggrieved member, to review NAC’s decision de

novo.’” North v. Smarsh, 160 F. Supp. 3d 63, 72 (D. D. C. 2015), quoting NASD v. SEC, id. The



4
 In addition to FINRA Rules, FINRA publishes notices and other publications, including rule interpretations and other
guidance to assist firms in their compliance efforts. Some types of guidance published by FINRA include Regulatory
Notices, Regulatory and Compliance Alerts, Interpretive Letters, and various reports and studies published by FINRA.
A list of FINRA publications and notices can be found at www.finra.org/industry/guidance.



                                                          6
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 16 of 194



SEC has the authority to affirm, modify, remand or set aside the FINRA sanction. 15 U.S.C.

78s(e)(1). Final decisions of the SEC are subject to judicial review only in the United States Court

of Appeals in which the respondent resides or has its principal place of business, or for the District

of Columbia. 15 U.S.C. §78y(a)(1).

               Scottsdale’s Litigation Against FINRA and Its Pending Filings Before the
               SEC

       Scottsdale is a FINRA member firm located in Arizona. Complaint at ⁋ 7. As a FINRA

member firm, Scottsdale agreed to comply with all FINRA rules and procedures, including being

subject to the FINRA disciplinary process. Empire Fin. Group, Inc. v. FINRA, Inc., 2009 U.S.

Dist. LEXIS 133643 at *2 (S.D. Fl. Jan. 15, 2009). See also, Exhibit C, FINRA BrokerCheck

Report for Scottsdale Capital Advisors, dated January 29, 2019.

       FINRA has disciplined Scottsdale several times for activities involving low-priced

securities or penny stocks, including a 2011 settlement with Scottsdale in which Scottsdale agreed

to a censure and a fine of $125,000. Exhibit C, p. 23.

       The FINRA disciplinary proceeding that Scottsdale unsuccessfully sought to enjoin in

Scottsdale I resulted in a decision against Scottsdale and its principals finding, inter alia, that the

firm engaged in the sales of unregistered, non-exempt penny stock securities in violation of FINRA

rules and Section 5 of the Securities Act of 1933 (15 U.S.C. § 77(e)) (the same violation that

Scottsdale alleges in the Complaint to be outside of FINRA’s regulatory authority to charge). The

case was decided by a FINRA Hearing Panel, and the 111-page Hearing Panel Decision in

Complaint No. 20140417224601, dated June 20, 2017, is available at

http://www.finra.org/sites/default/files/OHO_Scottsdale_2014041724601_062017.pdf.

       Scottsdale was fined $1,500,000, plus costs, and the individual respondents were also

sanctioned. Id. Scottsdale appealed the decision to FINRA’s National Adjudicatory Council, which



                                                   7
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 17 of 194



affirmed the decision on July 20, 2018. The 112-page NAC Decision in Complaint No.

2014041724601 dated July 20, 2018, is available at

http://www.finra.org/sites/default/files/NAC_2014041724601_Scottsdale_072018.pdf.

       On July 23, 2018, Scottsdale exercised its right to SEC administrative review of FINRA’s

final action in the NAC proceeding by filing an Application for Review with the SEC (No. 3-

18612). Exhibit A, Application for Review. Scottsdale’s Application for Review makes the same

claim that it advances in the instant Complaint: that FINRA’s enforcement proceeding is ultra

vires. Exhibit A, p. 9 of Motion to Stay Sanctions, n. 29; see Complaint at ⁋⁋ 17-27; 52-61.

       In addition to the claims made in Scottsdale I, in this Complaint Scottsdale also alleges that

the composition of FINRA’s Board of Governors does not fairly represent its members as required

by FINRA’s By-Laws and the Exchange Act. Complaint at ⁋⁋ 33, 34. The Complaint also alleges

FINRA improperly uses “Guidance” in its regulatory activities regarding member firms.

Complaint, ⁋⁋ 39-51 (“FINRA Has Improperly Issued and Used ‘Guidance’ Against Members.”)

Only two days after filing the Complaint, Scottsdale’s sister firm (represented by the same counsel)

filed at the SEC a separate Petition for Rulemaking pursuant to the Exchange Act seeking the same

relief as requested in the Complaint—to transform FINRA’s Board from a majority of public

governors to a majority from the securities industry, and seeking a ruling prohibiting FINRA’s

“Improper Issuance and Use of Guidance.” Exhibit B.

III.   ARGUMENT

       A.      Standards

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(1) for lack of subject matter

jurisdiction, Scottsdale bears the burden to show the Court has jurisdiction to hear its claims. A

court reviewing a motion to dismiss under Rule 12(b)(1) “need not accept factual inferences drawn




                                                  8
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 18 of 194



by plaintiffs if those inferences are not supported by facts in the complaint, nor must the Court

accept plaintiff’s legal conclusions.” Speelman v. United States, 461 F. Supp. 2d 71, 73 (D.D.C.

2006). A court may consider matters outside the pleadings to determine its jurisdiction. Settles v.

U.S. Parole Comm’n, 429 F.3d 1098, 1107 (D.C. Cir. 2005).

        In Bell Atlantic Corp. v. Twombly, 540 U.S. 544 (2007), the Supreme Court held that to

survive a motion to dismiss based on Fed. R. Civ. P. 12(b)(6), a plaintiff must plead “enough facts

to state a claim to relief that is plausible on its face.” Id. at 569. The “[f]actual allegations must be

enough to raise a right to relief above the speculative level.” Id. at 555 (citing 5 C. Wright & A.

Miller, Federal Practice and Procedure § 1216, pp. 235-236 (3d ed. 2004)). Although courts are

to accept the complaint’s factual allegations as true and view the complaint in the light most

favorable to the plaintiff, a court need not accept as true legal conclusions set forth in the

complaint. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court may consider the facts alleged in

the complaint, documents attached to the complaint as exhibits or incorporated by reference, and

matters about which the court may take judicial notice. Abhe & Svoboda, Inc. v. Chao, 508 F.3d

1052, 1059 (D.C. Cir. 2007). As discussed below, Scottsdale’s Complaint fails to state a claim as

a matter of law.

        B.         The Exchange Act’s Exclusive Review Process Divests This Court of Subject
                   Matter Jurisdiction to Force FINRA to Change Its By-Laws, Governance
                   Structure or Regulatory Practices

        The Exchange Act’s exclusive review process requires all challenges to FINRA’s

rulemaking and regulatory activities to be made first to FINRA, then to the SEC, and from the

SEC to the appropriate United States Court of Appeals, not a federal district court.

        The governing case in this area is Thunder Basin Coal Co. v. Reich, 510 U.S. 200 (1994),

in which the Supreme Court held that a similar statutory process of administrative and judicial

review in the Federal Mine Safety and Health Act divested federal district courts of subject matter


                                                    9
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 19 of 194



jurisdiction. Every court that has applied Thunder Basin to the Exchange Act has held that the

Exchange Act’s administrative review process of SRO regulation divests district courts of subject

matter jurisdiction, as did the administrative review process in Thunder Basin. See Scottsdale I,

supra; Charles Schwab & Co., Inc. v. FINRA, Inc., 861 F. Supp. 2d 1063 (N.D. Cal. 2012);

Pyramid Fin. Corp. v. FINRA, Inc., 2010 U.S. Dist. LEXIS 90543 (N.D. Cal. Aug. 27, 2010);

Hayden v. New York Stock Exch., Inc., 4 F. Supp. 2d 335 (S.D.N.Y. 1998); see also Jarkesy v.

SEC, 803 F.3d 9, 12 (D.C. Cir. 2015) (“Congress intended exclusivity when it established the

[Exchange Act’s] statutory scheme”).

       The court in Charles Schwab, supra, compared the Exchange Act’s administrative review

process followed by judicial review in a United States Court of Appeals, to the process in

Thunder Basin:

               The Exchange Act’s administrative review process is very similar to
               the administrative process at issue in Thunder Basin. Like the Mine
               [Safety and Health] Act, the Exchange Act allocates initial review
               to an administrative body, establishes a detailed structure for review
               that leads to review by an independent commission, and ultimately
               provides for judicial review by the court of appeals.

861 F. Supp. 2d at 1072. As a result, the Schwab court held that the Exchange Act “precluded

district court jurisdiction prior to exhaustion of administrative remedies.” Id. at 1070. In Hayden,

supra, the court reached the same conclusion: “This Court finds Thunder Basin to be

indistinguishable from the case at bar.” 4 F. Supp. 2d at 338.

       Federal courts have uniformly determined that the Exchange Act’s exclusive review

requirements apply to FINRA and other SRO disciplinary proceedings, thereby divesting district

courts of subject matter jurisdiction to consider challenges filed in district court outside of the

statutorily–mandated review process. The cases are legion, including cases in this District.

Scottsdale I, supra; Swirsky v. NASD, 124 F.3d 59, 62 (1st Cir. 1997); Barbara v. New York Stock



                                                 10
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 20 of 194



Exch., Inc., 99 F.3d 49 (2d Cir. 1996); Mister Discount Stockbrokers, Inc. v. SEC, 768 F.2d 875

(7th Cir. 1985); Waco Financial v. NASD, 751 F.2d 386 (6th Cir. 1984); Merrill Lynch, Pierce,

Fenner & Smith v. NASD, 616 F.2d 1363, 1368-71 (5th Cir. 1980); First Jersey Sec., Inc. v. Bergen,

605 F.2d 690, 700 (3d Cir. 1979); North v. Smarsh, 160 F. Supp. 3d 63 (D.D.C. 2015); Cleantech

Innovations, Inc. v. NASDAQ Stock Market, LLC, 2012 U.S. Dist. LEXIS 13707 (S.D.N.Y. Jan.

31, 2012); McGinn, Smith & Co., Inc. v. FINRA, Inc., 786 F. Supp. 2d 139 (D.D.C. 2011); Pyramid

Fin. Corp. v. FINRA, Inc., 2010 U.S. Dist. LEXIS 90543 (N.D. Cal. Aug. 27, 2010); Empire Fin.

Group, Inc. v. FINRA, Inc., 2009 U.S. Dist. LEXIS 133643 (S. D. Fl. Jan. 15, 2009); Browne v.

NASD, 2006 U.S. Dist. LEXIS 35507 (N.D. Tex. May 31, 2006); Marchiano v. NASD, 134 F.

Supp. 2d 90 (D.D.C. 2001); Coleman v. NASD, 1999 U.S. Dist. LEXIS 7172 (S.D.N.Y. May 14,

1999); Datek Sec. Corp. v. NASD, 875 F. Supp. 230 (S.D.N.Y. 1995); Alton v. NASD, 1994 U.S.

Dist. LEXIS 11312 (N.D. Cal. July 26, 1994); J.W. Gant & Associates, Inc. v. NASD, 791 F. Supp.

1022 (D. Del. 1992); McLaughlin Piven Vogel, Inc. v. NASD, 733 F. Supp. 694 (S.D.N.Y. 1990).

       The exclusive review scheme has been applied with equal force to challenges to FINRA

rulemaking. “Congress has broadly defined an SRO’s rules as including an organization’s

‘constitution, articles of incorporation [and] bylaws.’” Standard Investment Chartered v. NASD,

2007 U.S. Dist. LEXIS 32566 at * 11 (S.D.N.Y. May 2, 2007) (Standard I); appeal dismissed as

moot, 560 F3d 118 (2d Cir. 2009). While the case law is “most fully developed in the context of

SRO disciplinary proceedings,” (Standard I, id. at 14), courts have also dismissed challenges to

FINRA rulemaking for lack of subject matter jurisdiction. See, e.g., Standard I, id. (holding district

court lacks subject matter jurisdiction to entertain challenge to NASD governance structure for

failure to exhaust administrative remedies at SEC pursuant to Exchange Act); American Benefits

Group, Inc. v. NASD, 1999 U.S. Dist. LEXIS 12321 (S.D.N.Y. Aug. 10, 1999) (court lacks subject




                                                  11
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 21 of 194



matter jurisdiction to entertain challenge to FINRA rule requiring issuers quoted on the OTC

Bulletin Board to file reports with SEC).

       The Exchange Act’s exclusive review process provides Scottsdale with its exclusive SEC

remedy, which Scottsdale is pursuing on both the regulatory and disciplinary fronts. Courts have

already decided the subject matter jurisdiction bar adversely to Scottsdale in both of the precise

situations raised in this Complaint. With respect to the governance claim, in Standard I, supra,

NASD member firms had already voted to approve the changes in NASD By-Laws to create the

governance structure in effect now, and as NASD prepared to seek the necessary SEC approval,

the plaintiff sought to enjoin the entire process, citing alleged violations of Delaware law.

Notwithstanding Standard’s attempt to couch the complaint as a state law claim, the court in

Standard I recognized that NASD’s governance was subject to SEC review and approval, and that

the federal district court lacked subject matter jurisdiction to entertain a challenge to the

governance process.

       The exclusive review process applies with equal force to Scottsdale’s challenges to

FINRA’s regulatory practices, including Scottsdale’s argument that FINRA is acting outside of its

regulatory authority under the Exchange Act. Scottsdale already tried to obtain judicial

intervention into its disciplinary case based on this position, and lost. Scottsdale I, supra.

Scottsdale’s Petition for Rulemaking seeks SEC review of FINRA’s alleged improper regulatory

practices, and Scottsdale has presented its argument that FINRA is acting outside of its regulatory

authority as part of Scottsdale’s appeal of the adverse disciplinary decision in the Application for

Review before the SEC. Exhibit B, p. 9 of Motion to Stay Sanctions, n. 29.

       The exclusive review process mandated in the Exchange Act is consistent with Congress’

determination that the SEC, as the agency with the expertise to regulate the national securities




                                                 12
            Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 22 of 194



markets and enforce the federal securities laws, is best able to regulate FINRA’s governance

structure and regulatory practices. The Complaint must be dismissed pursuant to Fed. R. Civ. P.
             5
12(b)(1).

            C.        The Complaint Fails to State a Claim Under Rule 12(b)(6)

            Scottsdale’s Complaint is subject to dismissal for the additional reason that it fails to state

a claim upon which relief can be granted. First, because the Complaint alleges that FINRA is

operating in violation of the Exchange Act and its own Rules (Complaint at ⁋⁋ 1-5, 33-51, 52-61),

the Complaint must be dismissed for lack of a private right of action. Second, the Complaint seeks

damages for Scottsdale’s alleged losses due to FINRA’s regulation of Scottsdale and the microcap

securities market (Complaint at ⁋11; Prayer for Relief, p. 19, no. 2), and FINRA is immune from

such claims as a matter of law.

                      1.      There is No Private Right of Action Against FINRA for its Regulatory
                              Acts and Omissions

            It is well-established that neither the Exchange Act nor any other statute provides for a

private cause of action against an SRO like FINRA for acts or omissions in connection with its

duties as a securities regulator. To the contrary, many courts, including the Court of Appeals for

the D.C. Circuit, have uniformly held that no private right of action exists against an SRO for its

regulatory activities. See In re Series 7, 548 F.3d at 114 (“By specifically adopting an appeals




5
    The district court also lacks jurisdiction under the rule in Telecommunications Research and Action Center v. F.C.C.,
    759 F.2d 70, 75 (D.C. Cir. 1984) (TRAC), which divests a federal district court of subject matter jurisdiction to
    “review or enjoin FINRA disciplinary actions if (1) the relevant statute ‘commits review to the Court of Appeals’,
    and (2) ‘the action ‘seeks relief that might affect the Circuit Court’s future jurisdiction.’” North v. Smarsh, 160 F.
    Supp. 2d 63, 83 (D.D.C. 2015), quoting Marchiano v. NASD, 134 F. Supp. 2d 90, 93 (D.D.C. 2001). See also, McGinn
    Smith v. FINRA, 786 F. Supp. 2d 139 (D.D.C. 2011). Each of these decisions holds that the Exchange Act’s vesting
    of exclusive jurisdiction in the Court of Appeals divests the district court of subject matter jurisdiction under TRAC.
    Given the critical role of SEC review and approval of FINRA By-Laws and disciplinary decisions, both of which
    Scottsdale has pending before the Commission, it is not in the interest of justice to bypass the SEC and transfer this
    action directly to the appropriate Court of Appeals under TRAC.



                                                              13
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 23 of 194



process which does not provide monetary relief, Congress has displaced claims for relief based

on state common law”). See also Spicer v. Chicago Board of Options Exchange, Inc., 977 F.2d

255, 260 (7th Cir. 1992) (declining to imply a private right of action “against an [SRO] for

violating or failing to enforce its own rules”); MM&S Financial, Inc. v. NASD, 364 F.3d 908, 911-

12 (8th Cir. 2004) (“the Exchange Act does not create a private right of action against the NASD

defendants for violating their own rules” and a party’s attempt to bypass the absence of a private

right of action by asserting a claim under state contract law is “fruitless”); Desiderio v. Nat’l

Ass’n of Secs. Dealers, Inc., 191 F.3d 198, 208 (2d Cir. 1999) (“there is no private right of action

available under the Securities Exchange Act . . . to challenge an exchange’s failure to follow its

own rules”); In re Olick, 2000 U.S. Dist. LEXIS 4275, *11 (E.D. Pa. April 4, 2000) (a party “may

not maintain a private cause of action against the NASD under the Exchange Act, or at common

law, for regulatory actions taken by the NASD”); Meyers v. NASD, 1996 U.S. Dist. LEXIS 6044,

*13 (E.D. Mich. March 29, 1996) (finding that “a majority of courts have held that there is no

private cause of action against the NASD for a violation of its own rules”) (citations omitted);

Feins v. AMEX, 81 F.3d 1215 (2d Cir. 1996); Pinnacle Security Investment Associates, L.P. v.

AMEX, 946 F. Supp. 290, 293-94 (S.D.N.Y.1996).

       In finding there is no private cause of action against SROs under the Exchange Act or for

violations of rules enacted thereunder, courts have applied the analysis laid down by the United

States Supreme Court for determining whether an implied right of action exists where the

applicable statute does not expressly provide a private right of action. See Shahmirzadi v. Smith

Barney, 636 F. Supp. 49, 51-52 (D.D.C. 1985). That test, which the Supreme Court developed in

a trilogy of cases, Cort v. Ash, 422 U.S. 66 (1975), Touche Ross & Co. v. Redington, 442 U.S.

560 (1979), and Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11 (1979), is “one of




                                                  14
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 24 of 194



statutory construction.” Touche Ross, 442 U.S. at 568. Under the comprehensive regulatory

scheme for the securities industry established by Congress in the Exchange Act, FINRA’s

performance of its responsibilities is subject to the ongoing oversight of the SEC and there is no

implied private right of action in the statute. See, e.g., 15 U.S.C. § 78o-3, et seq., § 78s.

       In this case, Scottsdale asserts throughout the Complaint that FINRA has violated the

Exchange Act, its By-Laws, and other FINRA rules in its regulation of Scottsdale and other firms

“engaged in the microcap and low-priced securities business.” E.g., Complaint ⁋ 5. But there is no

private right of action against FINRA for its regulatory activities, including FINRA’s decisions

to bring disciplinary proceedings, its prosecution of those disciplinary cases, the legal authorities

that FINRA relies on, and FINRA’s issuance of publications in its role as a securities regulator.

Because there is no private right of action against FINRA, Scottsdale’s Complaint against FINRA

must be dismissed.

                2.     FINRA Is Absolutely Immune from Liability for its Regulatory Acts
                       and Omissions

       No court has imposed damages on FINRA for pursuing disciplinary cases against its

member firms or registered representatives. This is because when FINRA “acts under the aegis

of the Exchange Act’s delegated authority, it is absolutely immune from suit for the improper

performance of regulatory, adjudicatory, or prosecutorial duties delegated by the SEC.” In re

Series 7, supra, 548 F.3d at 114; see also City of Providence v. BATS Global Markets, Inc., 878

F.3d 36, 46 (2d Cir. 2017), cert. denied, 139 S. Ct. 341 (2018); Standard Investment Chartered

v. NASD, 637 F.3d 112 (2d Cir. 2011) (Standard II); In re NYSE Specialists Securities

Litigation, 503 F.3d 89 (2d Cir. 2007); D’Alessio v. New York Stock Exchange, Inc., 258 F.3d

93, 105 (2d Cir. 2001) (holding that an SRO is “immune from liability for claims arising out of

the discharge of its duties under the Exchange Act”); North v. Smarsh, 160 F. Supp. 3d 63, 87-



                                                   15
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 25 of 194



88 (D.D.C. 2015); DL Capital Group LLC v. NASDAQ Stock Market, Inc., 409 F.3d 93, 99 (2d

Cir. 2005) (holding that when an SRO engaged in conduct consistent with the powers delegated

to it pursuant to the Exchange Act and the regulations and rules promulgated thereunder, SRO

is immune from suit); P’ship Exch. Sec. Co. v. NASD, 169 F.3d 606, 608 (9th Cir. 1999) (holding

that the NASD was protected by absolute immunity for its actions taken “under the authority

delegated to it by the Exchange Act”); Sparta Surgical Corp. v. NASD, 159 F.3d 1209, 1215

(9th Cir. 1998) (“when Congress elected ‘cooperative regulation’ as the primary means of

regulating the over-the-counter market, the consequence was that self-regulatory organizations

had to enjoy freedom from civil liability when they acted in their regulatory capacity”); Barbara

v. NYSE, 99 F.3d 49, 59 (2d Cir. 1996) (“[A]llowing suits against the Exchange arising out of

the Exchange’s disciplinary functions would clearly ‘stand as an obstacle to the accomplishment

and execution of the full purposes and objectives of Congress,’ namely, to encourage forceful

self-regulation of the securities industry”) quoting Hines v. Davidowitz, 312 U.S. 52, 67 (1941);

Scher v. NASD, 386 F. Supp. 2d 402, 406 (S.D.N.Y. 2005) (dismissing complaint against

NASD and related entities because action barred by absolute immunity granted to NASD “for

conduct falling within the scope of the [NASD’s] regulatory and oversight functions”), aff’d,

2007 U.S. App. LEXIS 4692 (2d Cir. 2007).

       In In re Series 7, plaintiffs brought tort claims against FINRA for mistakes made in

connection with administering a securities licensing exam. Granting FINRA’s motion to dismiss,

the Court found that the “comprehensive structure set up by Congress is suggestive. . . of an

intent to create immunity for such duties. . . The elaboration of duties, allowance of

delegation and oversight by the SEC, and multi-layered system of review show Congress’s desire

to protect SROs from liability for common law suits.” 548 F.3d at 115. The In re Series 7 Court




                                                 16
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 26 of 194



further reasoned that “Courts have consistently barred suits which seek monetary relief for

actions taken by agency regulators – or those acting in their place – in performance of their

regulatory, adjudicatory, or prosecutorial duties.” Id.

        Scottsdale is seeking an award of damages purportedly resulting from FINRA’s

regulatory activities:

                FINRA’s crusade against the microcap and low-priced securities
                market has directly impacted Scottsdale, which engages primarily in
                that industry. FINRA has targeted [Scottsdale] for examinations,
                extensive document requests, and prosecutions, and sought to levy
                fines against it for its day-to-day business activities.

Complaint, ¶ 48. Scottsdale requests that it be awarded unspecified but substantial “damages as a

result of the harm caused to [Scottsdale] by virtue of [FINRA’s] breach of the FINRA By-Laws

in an amount to be determined at trial….” Complaint, p. 19; see also ¶ 11. These are precisely the

types of claims to which SRO immunity is intended to apply. This action seeking damages

against FINRA is barred by FINRA’s regulatory immunity, and Scottsdale’s Complaint should

be dismissed.

IV.     CONCLUSION

        For the foregoing reasons, FINRA moves the Court to grant its Motion to Dismiss, and

for such other and further relief to which it may be entitled.




                                                   17
      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 27 of 194



DATED: February 11, 2019




                           By:            /s/ Timothy W. Mountz
                                          Timothy W. Mountz

                                   Timothy W. Mountz (D.C. Bar No. 1028867)
                                   Terri L. Reicher (D.C. Bar No. 414685)
                                   FINRA Office of General Counsel
                                   1735 K Street, N.W.
                                   Washington, D.C. 20006
                                   Phone: (202) 728-8210
                                   Phone: (202) 728-8967
                                   Fax: (202) 728-8294
                                   Email: Timothy.Mountz@finra.org
                                   Email: Terri.Reicher@finra.org


                                   Attorneys for Defendant,
                                   FINANCIAL INDUSTRY REGULATORY
                                   AUTHORITY, INC.




                                     18
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 28 of 194



                           EXHIBITS




                               19
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 29 of 194




                    EXHIBIT A
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 30 of 194


                                                                                            RECEIVED
                                                                                           JUL 2 4 2018
                                       UNITED STATES OF AMERICA
                   B EFORE T HE UNITED STATES SECURITIES AND E XCHANGE COMM IS           '-"fCEOFTHESECRET.

SCOTTSDALE CAPIT AL ADVISORS CORP., JOHN J.
HURRY, TIMOTHY 8. DIBLASI, AND D. MICHAEL
CRUZ'S APPLICATION FOR REVIEW
NAC Decision (July 20, 2018)
FINRA H~_ring Panel Decision (June 20, 201 7)
Complain! No. 201404172460 1                               HARD COPY

                                        APPLICA TION F OR REV IEW

              Pursuant to Section 19(d)(2) of the Securities Exchange Act of 1934, and Rule 420 of the
        ...
  Commission's Rules of Practice, Scottsdale Capital Advisors Corp. ("SCA"), John J. Hurry,

  Timothy 8. Di8lasi, and D. Michael Cruz (collectively, the "Petitioners") 1 submit this Application

  for Review of the July 20,2018 decision of FIN RA 's National Adjudicatory Council (the "NAC")

  in FINRA Complaint No. 2014041724601 (the "Decision").

              The Decision's findings were incorrect because the NAC misapplied the law, relied on

  improper authority, and based its conclusions on unreliable or otherwise improperly admitted

  evidence or speculation. Without limiting the generality of the foregoing, the issues on which

  Petitioners request review include the following:

      a) SCA and Mr. Hurry liquidated unregistered and nonexempt microcap securities, m

              violation of Section 5 of the Securities Act and FINRA Rule 2010;

      b) SCA did not perform a reasonable searching inquiry when determining whether to approve

              the sale of restricted securities;

      c) SCA's due diligence was cursory and incomplete, and thus unreasonable;




  1
   Petitioners, who may be served through the undersigned, are located at 7170 E. McDonald Dr.,
  Suite 6, Scottsdale, AZ, 85253, (480) 603-4900.
     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 31 of 194




    d) SCA was unable to establish that the selling customers were non-affiliates of the issuers,

        that they met the requisite one-year holding period for the resale of restricted securities, or

        that the underlying instruments were, in fact, securities;

    e) SCA was unable to demonstrate that the issuers of the relevant deposits and liquidations

       were not shell companies;

    t) SCA cannot rely on Securities Act Rule 144 because it failed to establish that its due

       diligence was not part ofa plan or scheme to evade the registration requirements ofthe Act;

    g) Mr. Hurry's creation, management, and control ofCayman Securities Clearing and Trading

       SEZC Ltd. ("CSCT") was unethical and in violation ofFINRA Rule 2010;

   h) SCA and Mr. DIBiasi maintained deficient and inadequate written supervisory procedures

       ("WSPs") related to Section 5, in violation ofFINRA Rule 2010 and NASD Rule 3010;

   i) SCA and Mr. Cruz failed to supervise the firm's microcap liquidation business, in violation

       ofFINRA Rule 2010 and NASO Rule 3010; and

   j) FINRA's reliance on Mr. Ruzicka's ex parte investigative testimony and the NAC's refusal
       to admit new evidence concerning Mr. Ruzicka's reliability and credibility.

       Even ifthe Commission were to uphold any ofthe findings ofliability, the sanctions should

be reversed or substantially reduced because they are not in line with FINRA's sanctions

guidelines and are punitive, not remedial.




                                                  2
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 32 of 194




Dated: July 23, 2018                   Respectfully Submitte ,



                                      Kevin J. Harnisch
                                      Michael J. Edney
                                      Ryan E. Meltzer
                                      VijayN. Rao
                                      Norton Rose Fulbright US LLP
                                      799 9th StreetNW, Suite 1000
                                      Washington, D.C. 20001-4501
                                      (202) 662-4520 - telephone
                                      (202) 662-4643 - facsimile
     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 33 of 194




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2018, I caused the foregoing to be served by facsimile and
via first class mail, return receipt requested, on the following:


         The Office of the Secretary
         U.S. Securities and Exchange Commission
         100 F Street NE
         Mailstop 1090-10915
         Washington, D.C. 20549
         (703) 813-9793- facsimile
         (202) 772-9324- facsimile (alternate)

         Attn: Jante C. Turner
         Office of General Counsel
         FINRA
         I 735 K. Street, NW
         Washington, D.C. 20006
         (202) 728-8264- facsimile




                                                        l_ 'J�/VVIR-
                                                       Kevin J. Harnisch L

                                                       Norton Rose Fulbright US LLP
                                                       799 9th Street NW, Suite 1000
                                                       Washington, D.C. 20001-4501
                                                       (202) 662-4520 - telephone
                                                       (202) 662-4643 - facsimile
                                                       kevin.hamisch@nortonrosefulbright.com
      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 34 of 194




                              UNITED STATES OF AMERICA
             BEFORE THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION

SCOTTSDALE CAPITAL ADVISORS CORP., JOHN J.
HURRY, TIMOTHY B. DIBLASI, AND D. MICHAEL
CRUZ'S APPLICATION FOR REVIEW
NAC Decision (July 20, 2018)
FINRA Hearing Panel Decision (June 20, 2017)
Complaint No. 2014041724601


   NOTICE OF APPEARANCE ON BEHALF OF SCOTTSDALE CAPITAL ADVISORS
     CORP., JOHN J. HURRY, TIMOTHY B. DIBLASI, AND D. MICHAEL CRUZ

          Please take notice that, pursuant to Rule 102(b) and (d) of the Commission's Rules of

  Practice, Kevin J. Harnisch, an attorney at Norton Rose Fulbright US LLP who may be contacted

  at the address in the signature block below, hereby enters an appearance on behalf of Scottsdale

  Capital Advisors Corp., John J. Hurry, Timothy B. DiBlasi, and D. Michael Cruz (collectively,

  the "Petitioners"), all of whom are located at 7170 E. McDonald Dr., Suite 6, Scottsdale, AZ,

  85253, with a telephone number of (480) 603-4900, in the Petitioners' Application for Review of

  the above captioned proceedings.




                                                      Norton Rose Fulbright US LLP
                                                      799 9th Street NW, Suite 1000
                                                      Washington, D.C. 20001-4501
                                                      (202) 662-4520 telephone
                                                      (202) 662-4643 facsimile
                                                      kevin.harnisch@nortonrosefulbright.com

 Date: July 23, 2018
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 35 of 194




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2018, I caused the foregoing to be served by facsimile and
via first class mail, return receipt requested, on the following:


         The Office of the Secretary
         U.S. Securities and Exchange Commission
         100 F Street NE
         Mailstop 1090-10915
         Washington, D.C. 20549
         (703) 813-9793 - facsimile
         (202) 772-9324 - facsimile (alternate)

         Attn: Jante C. Turner
         Office of General Counsel
         FINRA
         1735 K. Street, NW
         Washington, D.C. 20006
         (202) 728-8264 - facsimile




                                                        tH�\b LV�k
                                                       Kevin J. Harnisch 1

                                                       Norton Rose Fulbright US LLP
                                                       799 9th Street NW, Suite 1000
                                                       Washington, D.C. 20001-4501
                                                       (202) 662-4520 - telephone
                                                       (202) 662-4643 - facsimile
                                                       kevin.hamisch@nortonrosefulbright.com
      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 36 of 194




                               UNITED STATES OF AMERICA
             BEFORE THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION

SCOTTSDALE CAPITAL ADVISORS CORP., JOHN J.
HURRY, TIMOTHY B. DIBLASI, AND D. MICHAEL
CRUZ'S APPLICATION FOR REVIEW
NAC Decision (July 20, 2018)
FINRA Hearing Panel Decision (June 20, 2017)
Complaint No. 2014041724601


    NOTICE OF APPEARANCE ON BEHALF OF SCOTTSDALE CAPITAL ADVISORS
      CORP., JOHN J. HURRY, TIMOTHY B. DIBLASI, AND D. MICHAEL CRUZ
          Please take notice that, pursuant to Rule 102(b) and (d) of the Commission's Rules of

  Practice, Michael J. Edney, an attorney at Norton Rose Fulbright US LLP who may be contacted

  at the address in the signature block below, hereby enters an appearance on behalf of Scottsdale

  Capital Advisors Corp., John J. Hurry, Timothy B. DiBlasi, and D. Michael Cruz (collectively,

  the "Petitioners"), all of whom are located at 7170 E. McDonald Dr., Suite 6, Scottsdale, AZ,

  85253, with a telephone number of (480) 603-4900, in the Petitioners' Application for Review of

  the above captioned proceedings.




                                                      Respectfully Submitted,

                                                      h\oJA�Q
                                                      Michael J. Edney
                                                      Norton Rose Fulbright US LLP
                                                      799 9th Street NW, Suite 1000
                                                      Washington, D.C. 20001-4501
                                                      (202) 662-0410 - telephone
                                                      (202) 662-4643 - facsimile
                                                      michael.edney@nortonrosefulbright.com


  Date: July 23, 2018
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 37 of 194




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2018, I caused the foregoing to be served by facsimile and
via first class mail, return receipt requested, on the following:


         The Office of the Secretary
         U.S. Securities and Exchange Commission
         100 F Street NE
         Mailstop 1090-10915
         Washington, D.C. 20549
         (703) 813-9793 facsimile
         (202) 772-9324 facsimile (alternate)

         Attn: Jante C. Turner
         Office of General Counsel
         FINRA
         1735 K. Street, NW
         Washington, D.C. 20006
         (202) 728-8264 facsimile




                                                       J;;±i � { � ¼A ��
                                                       Norton Rose Fulbright US LLP
                                                       799 9th Street NW, Suite 1000
                                                       Washington, D.C. 20001-4501
                                                       (202) 662-0410 - telephone
                                                       (202) 662-4643 facsimile
                                                       michael.edney@nortonrosefulbright.com
      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 38 of 194




                               UNITED STATES OF AMERICA
             BEFORE THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION

SCOTTSDALE CAPITAL ADVISORS CORP., JOHN J.
HURRY, TIMOTHY B. DIBLASI, AND D. MICHAEL
CRUZ'S APPLICATION FOR REVIEW
NAC Decision (July 20, 2018)
FINRA Hearing Panel Decision (June 20, 2017)
Complaint No. 2014041724601


    NOTICE OF APPEARANCE ON BEHALF OF SCOTTSDALE CAPITAL ADVISORS
      CORP., JOHN J. HURRY, TIMOTHY B. DIBLASI, AND D. MICHAEL CRUZ

          Please talce notice that, pursuant to Rule 102(b) and (d) of the Commission's Rules of

  Practice, Ryan E. Meltzer, an attorney at Norton Rose Fulbright US LLP who may be contacted

  at the address in the signature block below, hereby enters an appearance on behalf of Scottsdale

  Capital Advisors Corp., John J. Hurry, Timothy B. DiBlasi, and D. Michael Cruz (collectively,

  the "Petitioners"), all of whom are located at 7170 E. McDonald Dr., Suite 6, Scottsdale, AZ,

  85253, with a telephone number of (480) 603-4900, in the Petitioners' Application for Review of

  the above captioned proceedings.




                                                      Respectfully Submitted,


                                                      kt¼
                                                      Ryan E. Meltzer
                                                                      /vYIR.
                                                                          I

                                                      Norton Rose Fulbright US LLP
                                                      98 San Jacinto Blvd, Suite 1100
                                                      Austin, TX 78701-4255
                                                      (512) 536-5234 - telephone
                                                      (512) 536-4598 - facsimile
                                                      ryan.meltzer@nortonrosefulbright.com


  Date: July 23, 2018
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 39 of 194




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2018, I caused the foregoing to be served by facsimile and
via first class mail, return receipt requested, on the following:


         The Office of the Secretary
         U.S. Securities and Exchange Commission
         100 F Street NE
         Mailstop l 090-10915
         Washington, D.C. 20549
         (703) 813-9793- facsimile
         (202) 772-9324- facsimile (alternate)

         Attn: Jante C. Turner
         Office of General Counsel
         FINRA
         173 5 K. Street, NW
         Washington, D.C. 20006
         (202) 728-8264- facsimile




                                                       th � bl /2;n fl
                                                       Ryan E. Meltzer { •
                                                       Norton Rose Fulbright US LLP
                                                       98 San Jacinto Blvd, Suite 1100
                                                       Austin, TX 78701-4255
                                                       (512) 536-5234- telephone
                                                       (512) 536-4598- facsimile
                                                       ryan.meltzer@nortonrosefulbright.com
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 40 of 194




                                UNITED STATES OF AMERICA
              BEFORE THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION
SCOTTSDALE CAPITAL ADVISORS CORP., JOHN J.
HURRY, TIMOTHY B. DIBLASI, AND D. MICHAEL
CRUZ'S APPLICATION FOR REVIEW
NAC Decision (July 20, 2018)
FINRA Hearing Panel Decision (June 20, 2017)
Complaint No. 2014041724601
    NOTICE OF APPEARANCE ON BEHALF OF SCOTTSDALE CAPITAL ADVISORS
      CORP., JOHN J. HURRY, TIMOTHY B. DIBLASI, AND D. MICHAEL CRUZ

          Please talce notice that, pursuant to Rule 102(b) and (d) of the Commission's Rules of

  Practice, Vijay N. Rao, an attorney at Norton Rose Fulbright US LLP who may be contacted at

  the address in the signature block below, hereby enters an appearance on behalf of Scottsdale

  Capital Advisors Corp., John J. Hurry, Timothy B. DiBlasi, and D. Michael Cruz (collectively,

  the "Petitioners"), all of whom are located at 7170 E. McDonald Dr., Suite 6, Scottsdale, AZ,

  85253, with a telephone number of (480) 603-4900, in the Petitioners' Application for Review of

  the above captioned proceedings.




                                                      Respectfully Submitted,




                                                      Norton Rose Fulbright US LLP
                                                      799 9th Street NW, Suite 1000
                                                      Washington, D.C. 20001-4501
                                                      (202) 662-0211 - telephone
                                                      (202) 662-4643 - facsimile
                                                      vijay.rao@nortonrosefulbright.com


  Date: July 23, 2018
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 41 of 194




                                 CERTIFICATE OF SERVICE


       I hereby certify that on July 23, 2018, I caused the foregoing to be served by facsimile

and via first class mail, return receipt requested, on the following:

         The Office of the Secretary
         U.S. Securities and Exchange Commission
         100 F Street NE
         Mailstop 1090-10915
         Washington, D.C. 20549
         (703) 813-9793- facsimile
         (202) 772-9324- facsimile (alternate)

         Attn: Jante C. Turner
         Office of General Counsel
         FINRA
         1735 K. Street, NW
         Washington, D.C. 20006
         (202) 728-8264 - facsimile




                                                             ~
                                                             Vijay N. Ra;--
                                                                            -
                                                              Norton Rose Fulbright US LLP
                                                              799 9th Street NW, Suite 1000
                                                              Washington, D.C. 20001-4501
                                                              (202) 662-0211- telephone
                                                              (202) 662-4643- facsimile
                                                              vijay.rao@nortonrosefulbright.com




                                                                                                  .
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 42 of 194




                             UNITED STATES OF AMERICA
           BEFORE THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION


In the Matter of the Application of
JOHN J. HURRY
(CRD No. 2146449),
For a Motion to StaySanctions Imposed by
FINRA



    MOTION TO STAY SANCTIONS AND INCORPORATED MEMORANDUM OF
                 POINTS AND AUTHORITIES IN SUPPORT




                                              NORTON ROSE FULBRIGHT US LLP

                                              Kevin J. Harnisch
                                              Michael J. Edney
                                              VijayN. Rao
                                              799 9th Street NW, Suite 1000
                                              Washington, D.C. 20001-4501

                                              Ryan E. Meltzer
                                              98 San Jacinto Boulevard, Suite 1100
                                              Austin, TX 78701-4255

                                              Attorneysfor Petitioners
      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 43 of 194




                                                   TABLE OF CONTENTS

                                                                                                                                      Page

INTRODUCTION........................................................................................................................ 1
BACKGROUND .......................................................................................................................... 3
          I.         The Microcap Securities Market and Section 5 ofthe Securities Act ................... 3
          II.        Overview ofSCA ................................................................................................... 4
          III.       Alpine Securities Corporation................................................................................ 5
          IV.        Cayman Securities Clearing and Trading SEZC Ltd ............................................. 6
          V.         Allegations of Sales ofUnregistered Stock in Three Issuers by CSCT
                     Customers .............................................................................................................. 8
DISCUSSION ............................................................................................................................... 8
          I.         No Evidence Links Mr. Hurry to the Relevant Transactions ................................. 8
          II.        Mr. Hurry's Creation and Control ofCSCT Was Lawful and Does Not
                     Give Rise to Rule 2010 Liability ......................................................................... 14
          III.       The Sanctions Are Patently Excessive ................................................................. 16
          IV.        Mr. Hurry Will Suffer Irreparable Harm Absent a Stay ...................................... 17
          V.         No Person Will Suffer Substantial Harm as a Result ofa Stay, and a Stay
                     Is in the Public Interest ....................................................................................... 18
CONCLUSION .......................................................................................................................... 19




                                                                     -i-
      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 44 of 194




                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)
Cases
Cyan, Inc. v. Beaver Cty. Emps. Ret. Fund,
   138 S. Ct. 1061 (2018) ...............................................................................................................9
Davis v. Rondina,
   741 F. Supp. 1115 (S.D.N.Y. 1990) .........................................................................................17
Geiger v. SEC,
   363 F.3d 481 (D.C. Cir. 2004) .................................................................................................13
Int'/ Equity Invs., Inc. v. Opportunity Equity Partners, Ltd.,
    441 F. Supp. 2d 552 (S.D.N.Y. 2006)......................................................................................17
Kokesh v. SEC,
   137 S. Ct. 1635 (2017) .............................................................................................................16
Saad v. SEC,
   873 F.3d 297 (D.C. Cir. 2017) .................................................................................................16
SEC v. Alexander,
   115 F. Supp. 3d 1071 (N.D. Cal. 2015) ...................................................................................13
SEC v. Alpha Telecom, Inc.,
   187 F. Supp. 2d 1250 (D. Or. 2002) ........................................................................................13
SEC v. Calvo,
   378 F.3d 1211 (11th Cir. 2004) ...............................................................................................13
SEC v. Cavanagh,
   1 F. Supp. 2d 337 (S.D.N.Y. 1998) .........................................................................................13
SEC v. CM.KM Diamonds, Inc.,
   729 F.3d 1248 (91:li Cir. 2013) .......................................................................................9, 10, 12
SEC v. e-Smart Techs .• Inc.,
   74 F. Supp. 3d 306 (D.D.C. 2014) ...........................................................................................13.
SEC v. Friendly Power Co.,
   49 F. Supp. 2d 1363 (S.D. Fla. 1999) ......................................................................................13
SEC v. Gillespie,
   349 F. App'x 129 (9th Cir. 2009) ............................................................................................13
SEC v. Greens tone Holdings. Inc.,
   954 F. Supp. 2d 211 (S.D.N.Y. 2013) ......................................................................................13
SEC v. Jones,
   300 F. Supp. 3d 312 (D. Mass. 2018) ......................................................................................12
                                                                  -11-
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 45 of 194




 SEC v. Softpoint, Inc.,
    958 F. Supp. 846 (S.D.N.Y. 1997) ....................................................................................13, 14
SEC v. Universal Express, Inc.,
   475 F. Supp. 2d 412 (S.D.N.Y. 2007)......................................................................................13
Street v. Vitti,
    685 F. Supp. 379 (S.D.N.Y. 1988) ..........................................................................................18
 Wisdom Import Sales Co. v. Labatt Brewing Co.,
    339 F.3d 101 (2d Cir. 2003)..................................................................................................... l 7
 Wonsover v. SEC,
   205 F.3d 408 (D.C. Cir. 2000) ...................................................................................................4
Administrative Decisions
Ahmed Gadelkareem,
   SEC Release No. 80586, 2017 WL 1735943 (May 3, 2017)...................................................18
Arthur W. Lewis,
   SEC Release No. 75511, 2015 WL 4481236 (July 23, 2015) .................................................13
Christopher A. Parris,
   SEC Release No. 77500, 2016 WL 1298225 (April 4, 2016)..................................................18
John A. Carley,
   SEC Release No. 57246, 2008 WL 268598 (Jan. 31, 2008) ....................................................13
Kenny A. Akindemowo,
   SEC Release No. 78352, 2016 WL 3877888 (July 18, 2016) .................................................18
Meyers Assocs., L.P.,
   SEC Release No. 77994, 2016 WL 3124674 (June 3, 2016) ...................................................18
Michael Earl McCune,
   SEC Release No. 77921, 2016 WL 2997935 (May 25, 2016).............................................2, 19
Owen v. Kane,
  SEC Release No. 23827, 1986 WL 626043 (Nov. 20, 1986) ..................................................13
Scattered Corp.,
   52 S.E.C. 1314 (Apr. 28, 1997) ...............................................................................2, 16, 17, 19
William Scholander,
   SEC Release No. 74437, 2015 WL 904234 (Mar. 4, 2015) ....................................................18
Rules and Statutes
15 U.S.C. § 78o-3 ............................................................................................................................9
15 U.S.C. § 78s ................................................................................................................................9
21 C.F.R. § 230.144 .................................................................................................................4, 5, 7
                                                                     -iii-
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 46 of 194




                                        INTRODUCTION

        Pursuant to Rule ofPractice 401, Petitioner John J. Hurry-a twenty-seven-year veteran of

the securities industry with a previously pristine disciplinary history-hereby moves to stay the

effectiveness ofthe bar imposed by FINRA's National Adjudicatory Council (the "NAC"), which

affirmed a FINRA Hearing Panel decision, pending the Commission's review of this matter. 1

FINRA's Department ofEnforcement ("Enforcement") charged Mr. Hurry with violating Section

5 ofthe Securities Act of1933 in connection with the deposit and liquidation ofmicrocap securities

for three issuers through Scottsdale Capital Advisors ("SCA"), a broker-dealer that Mr. Hurry co

founded. By reason of Mr. Hurry's alleged participation in the Section 5 violations, Enforcement

contended that Mr. Hurry had violated FINRA Rule 2010, which requires the observance of"high

standards ofcommercial honor and just and equitable principles oftrade." FINRA R. 2010.

       The standards for imposing individual liability in Section 5 cases are stringent and there is

no evidence linking Mr. Hurry to the transactions at issue.            Instead of acknowledging

Enforcement's failure of proof, the NAC invented a new, post hoc theory of liability premised on

perfectly legal conduct and patently faulty logic. Specifically, the NAC barred Mr. Hurry because

he established a broker-dealer in the Cayman Islands-Cayman Securities Clearing and Trading

SEZC Ltd. ("CSCT")-that unquestionably provided various tax advantages in connection with

securities transactions by foreign financial institutions. Although this had absolutely no impact on

how SCA processed microcap deposits and did not diminish any of the records that SCA

maintained, the NAC summarily concluded that Mr. Hurry's only purpose for creating CSCT was


1 Under FINRA's rules, all sanctions "other than a bar or an expulsion" are automatically stayed
pending the Commission's review. FINRA R. 9370. Accordingly, this motion addresses only the
bar against Mr. Hurry. A more fulsome briefaddressing the bases for reversal ofthe findings and
sanctions against all Respondents, including additional bases for reversal with respect to Mr.
Hurry, will be filed in accordance with the briefing schedule that the Commission establishes.


                                               -1-
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 47 of 194




to insulate SCA from regulatory scrutiny, and used this uncharged theory as grounds for a

permanent industry bar. The likelihood of Mr. Hurry prevailing against such an illogical theory

that Enforcement did not even include in the Complaint is high. And for the reasons described

herein, the collateral consequences of not staying the bar pending the Commission's review would

be severe and irreversible. Thus, the Commission should grant this motion to stay.

        The Commission weighs four factors in deciding whether to grant a stay: (1) ''whether there

is a strong likelihood that the moving party will succeed on the merits of the appeal"; (2) "whether

the moving party will suffer irreparable harm without a stay''; (3) "whether any person will suffer

substantial harm as a result of a stay''; and ( 4) ''whether a stay is likely to serve the public interest."

Michael Earl McCune, SEC Release No. 77921, 2016 WL 2997935, at *1 (May 25, 2016). The

factors are "not accorded equal weight": "a stay may be granted where there is a high probability

of irreparable harm, but a lower probability of success on the merits, or vice versa." Id.; see also

Scattered Corp., 52 S.E.C. 1314, 1315 (Apr. 28, 1997) (the petitioner need only show "a

substantial case on the merits" if the other three factors "strongly favor a stay''). Here, all four

factors strongly support a stay.

        Aside from the legal infirmity of barring somebody for uncharged theories of liability tied

to wholly legal conduct, the permanent bar, if not stayed, will cause irreparable injury to Mr. Hurry

and to the many employees of SCA and a clearing firm, Alpine Securities Corp. ("Alpine"), which

are owned by Mr. Hurry' s family trusts. 2 Given the strong likelihood that Mr. Hurry will prevail

on appeal, coupled with the irreparable injury that will flow from the immediate imposition of a

bar, the Commission should stay the effectiveness of that bar pending the Commission's review.

2 SCA's and Alpine's holding companies are owned by a series of family trusts for which Mr.
Hurry, his wife Justine Hurry, and their family are beneficiaries. Through the trusts, Mr. and Mrs.
Hurry are management trustees.


                                                  -2-
     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 48 of 194




        To avoid any concern that a stay would somehow not be in the public interest, Mr. Hurry

will agree to remain uninvolved in evaluating whether potential sales of unregistered stock are

eligible for an exemption from registration and/or to refrain from involvement in the management

of any SEC-registered broker-dealers during the pendency of the Commission's review.

                                         BACKGROUND
I.     The Microcap Securities Market and Section 5 of the Securities Act

        SCA is one of the leading broker-dealers in the microcap securities market. The microcap

market provides liquidity for small and upstart issuers that lack the resources to obtain listings on

the more well-known exchanges. It is no secret that FINRA dislikes the microcap market. In fact,

prior to bringing this case, Enforcement unsuccessfully pursued disciplinary charges against Mr.

Hurry and SCA, and Enforcement's questionable conduct in that investigation is now the subject

of an ongoing civil lawsuit that Mr. Huny filed against FINRA. 3 This background provides

important context for the decisions below, in which FINRA blatantly disregarded controlling legal

principles to assess individual liability on Mr. Hurry.

       In this matter, Enforcement charged Mr. Hurry with violating Section 5 of the Securities

Act, which Enforcement argued triggered a violation of FINRA Rule 2010, the organization's

general ethical rule. 4 Section 5 prohibits the sale of unregistered securities absent an exemption

from registration. The Hearing Panel held that Mr. Hurry personally violated Section 5 despite

the complete absence of evidence indicating that Mr. Hurry had any involvement in the




3 See Second Amended Complaint ,r,r 1-7, 56-257, Hurry v. FINRA, No. 2:14-cv-02490 (D. Ariz.
Aug. 28, 2015), ECF No. 71 (attached hereto as Exhibit 1).
4 Complaint ,r,r 143-57, Dep 't of Enforcement v. Scottsdale Capital Advisors Corp., Disciplinary
Proceeding No. 2014041724601 (May 15, 2015) {FINRA 00032-35).


                                                -3-
      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 49 of 194




transactions. 5 In apparent recognition of this evidentiary failure, the NAC has shifted course to an

uncharged theory of liability and has held that Mr. Hurry violated FINRA Rule 2010 because of

his creation and management of a perfectly lawful and tax-efficient entity, CSCT.6                  The

Commission cannot countenance FINRA's attempt to invent after-the-fact theories of liability to

salvage the fatal evidentiary infirmities in Enforcement's case.

II.     Overview of SCA

        SCA is a broker-dealer that processes physical and electronic deposits of listed and non-

listed securities, including Pink Sheets, OTCBB, and Rule 144 restricted stock. 7 SCA customers

often deposit unregistered stock and then seek to sell it. SCA executes those sales only if, after

perfonning due diligence on the stock deposit, its staff-and, in particular, its dedicated Rule 144

review team-concludes that the stock qualifies for an exemption from registration, such as the


5
  Extended Hearing Panel Decision at 87, Dep't of Enforcement v. Scottsdale Capital Advisors
Corp., Disciplinary Proceeding No. 2014041724601 (FINRA OHO March 31, 2017) ("Panel
Decision") (FINRA 00032-35). On June 20, 2017, FINRA's Office of General Counsel granted
the Hearing Officer's unilateral request for a remand of the Panel Decision to correct an assertedly
non-substantive "factual error." On June 22, 2017, the Panel issued an amended decision that
corrected a material error yet continued to find Respondents liable. See generally Amended
Extended Hearing Panel Decision, Dep 't of Enforcement v. Scottsdale Capital Advisors Corp.,
Disciplinary Proceeding No. 2014041724601 (FINRA OHO June 22, 2017) (the "Amended
Decision"). References to the Panel Decision are to both the Panel Decision and the Amended
Decision, except where noted otherwise.
6 NAC Decision at 83, Dep 't of Enforcement v. Scottsdale Capital Advisors Corp., Disciplinary
Proceeding No. 2014041724601 (FINRA NAC July 20, 2018) ("NAC Decision").
7
  Rule 144 is a safe harbor that applies to sales of unregistered stock provided that a broker-dealer
satisfies the following objective criteria: (1) the seller has held the securities for at least one year,
including permitted "tacking"; (2) the seller is not an "affiliate" of the issuer; and (3) the issuer is
not a shell company. 17 C.F.R. § 230.144(b)(l). In addition, there must be adequate current public
information about the issuer. Id. § 230.144(b)(l), (c). If Rule 144 does not apply, a broker-dealer
that sells unregistered securities is still protected from liability under Section 4(a)(4) of the
Securities Act, known as the broker's exemption, provided that the broker-dealer conducted
reasonable diligence as to the applicability of an exemption. See Wonsover v. SEC, 205 F.3d 408,
413 n.11 (D.C. Cir. 2000).


                                                 -4-
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 50 of 194




Rule 144 safe harbor. 8 Mr. Hurry had no role in that review and approval process. 9 In fact, Mr.

Hurry withdrew from management and the day-to-day operations of SCA in 2012, long before the

relevant time period in this case (December 2013 to June 2014).10

III.      Alpine Securities Corporation

          In 2012, Mr. Hurry indirectly acquired Alpine, a registered broker-dealer and clearing firm,

through a holding company that is owned by his family trusts.11 Alpine provides clearing services

for its customers, including SCA. 12 Beginning in 2013, in order to reduce complications and risks

with respect to tax withholding, Alpine made the business decision to stop providing clearing

services for transactions on behalf of foreign financial firms unless those transactions were routed

through a foreign broker-dealer that was an IRS-approved Qualified Intermediary ("QI").13 If

transactions come through a QI, the tax withholding obligations lie with the QI rather than the

clearing firm.14 The tax withholding obligations related to transactions for foreign financial firms


8 See FINRA Hr'g Tr. ("Tr.") 1953:11-25, 1954:11-13, 22-24 (Day 8) (DiBlasi) (FINRA 004295,
004296); Tr. 2251: 17-2252:4, 2313:11-22 (Day 10) (D'Mura) (FINRA 004594-95, 004656).
9 See Tr. 149:12-15 (Day 1) (Cruz) (FINRA 002487); Tr. 573:6-574:14 (Day 3) (Cruz) (FINRA
002912-13); Tr. 1548:22-25 (Day 7) (Hurry) (FINRA 003889); Tr. 1822:23-1823:5 (Day 8)
(Diekmann) (FINRA 004164-65); Tr. 2304:16-25, 2318:18-22 (Day 10) (D'Mura) (FINRA
004647, 004661); CX-178 at 76:16-21, 85:11-18, 85:24-86:15 (FINRA 006242, 006251-52).
10
     Tr. 1551:6-21 (Day 7) (Hurry) (FINRA 003892).
11
     See Tr. 1307:8-16 (Day 6) (Hurry) (FINRA 003648).
12
     See, e.g., Tr. 382:11-15 (Day 2) (Cruz) (FINRA 002720).
13
  Tr. 305:23-306:5, 316:1-2 (Day 2) (Cruz) (FINRA 002643-44, 002654); Tr. 563:1-9 (Day 3)
(Cruz) (FINRA 002902); Tr. 861:17-20 (Day 4) (Diekmann) (FINRA 003155); Tr. 1117:3-10
(Day 5) (Noiman) (FINRA 003457); Tr. 1642:21-1644:18 (Day 7) (Hurry) (FINRA 003983-85);
Tr. 2346:2-23 (Day 10) (Frankel) (FINRA 004689).
14
    "A qualified intermediary (QI) is any foreign intermediary (or foreign branch of a U.S.
intermediary) that has entered into a qualified intermediary withholding agreement with the IRS.
. . . [T]he QI assumes primary withholding responsibility and primary Form 1099 reporting and

                                                 -5-
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 51 of 194




are complicated and the potential repercussions can be significant, so Alpine' s decision regarding

the use ofQis was logical.15 The risks Alpine sought to minimize by using a QI are real and not

theoretical. Indeed, the Commission fined Oppenheimer & Co. $10 million for violating Section

l 7{a) ofthe Exchange Act and Rule 17a-3 by"fail[ing] to properly withhold and remit taxes [owed

by its customers] to the IRS" and, in turn, "fail[ing] to record this liability and resulting expenses,

which caused its books and records to become inaccurate." 16

IV.        Cayman Securities Clearing and Trading SEZC Ltd.

           Recognizing the potential growth opportunities for Qls, Mr. Hurry established CSCT in

the Cayman Islands. 17 Locating in the Cayman Islands provided tax deferral advantages, and

registering for business in the Caymans' so-called "special economic zone" provided quicker

issuance ofwork permits. 18

           Mr. Hurry hired Gregory Ruzicka, an attorney who had previously represented Mr. Hurry

in a variety of legal matters, to manage the firm, a process that included obtaining IRS approval to

act as a QI and retaining KPMG to fulfill the mandatory QI audit process. 19 Although Mr. Ruzicka



backup withholding responsibility for a payment." Miscellaneous Qualified Intermediary
Information, IRS.gov, https://www.irs.gov/businesses/intemational-businesses/miscellaneous­
qualified-intermediary-information (last updated Aug. 4, 2016); see also Tr. 1553:5-9 (Day 7)
(Hurry) (FINRA 003894).
15 See Tr. 1554:12-15�7:6 (Day 7) (Hurry) (FINRA 003895-98).
16
  Order Instituting Administrative and Cease-and-Desist Proceedings at 2, Oppenheimer & Co.
Inc., SEC Release No. 74141 (Jan. 27, 2015).
17
     Tr. 1552:7-1557:6, 1561:21-1565:16 (Day 7) (Hurry) (FINRA 003893-98, 003902-06).
t8
     Id.
19
  Tr. 1553:2-19, 1574:19-1575:7 (Day 7) (Hurry) (FINRA 003894, 003915-16); see also RX-
33. Although Mr. Ruzicka was an entrepreneurial lawyer who had previously run his own law
firm, Enforcement and the Decisions presume Mr. Hurry acted nefariously by hiring Mr. Ruzicka

                                                -6-
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 52 of 194




was not practicing law at the time Mr. Hurry hired him as his law firm had dissolved, he had two

master's degrees, one of which was in United States tax, and he held himself out as having

extensive investment knowledge. 20 He also spent months studying Rule 144 before starting at

CSCT. 21 And once CSCT began receiving stock deposits from customers, Craig D'Mura, who

was regarded as one of the best reviewers on SCA's specialized Rule 144 review team, joined

CSCT to assist in the stock deposit review process. 22

          Importantly, although Messrs. Ruzicka and D'Mura performed an initial review of

proposed stock deposits for compliance with Rule 144, they were not the final decision-makers as

to whether the stocks would be sold in the United States. Instead, if they were satisfied based upon

their review, Messrs. Ruzicka and D'Mura then forwarded the stock deposits to SCA for its own

independent review. 23 SCA, not CSCT, made the final decision as to whether it believed an

unregistered security fell within the Rule 144 safe harbor. 24




because Mr. Ruzicka was out of work after experiencing personal issues when Mr. Hurry hired
him. See, e.g., Panel Decision at 21, 24-25, 65, 88; NAC Decision at 79 81, 83.
20
  Tr. 1575:8 11, 1575:20 1576:6 (Day 7) (Hurry) (FINRA 003916 17); see CX-29 at 15 (FINRA
005659).
21
  CX-29 at 15 (FINRA 005659); RX-59 at 1 (FINRA 009403); Tr. 1575:16 1577:11 (Day 7)
(Hurry) (FINRA 003916 18).
22
   Tr. 1599:4 1601:9, 1603:25-1604:8 (Day 7) (Hurry) (FINRA 003940-45); see RX-73 at 1
(FINRA 009405).
23
  Messrs. Ruzicka and D'Mura were adamant that they only forwarded deposits to SCA that they
thought met the requirements of Rule 144. See Tr. 2311:18 21, 2325:15 2326:4 (Day 10)
(D'Mura) (FINRA 004654, 004668 69); CX-178 at 81 83, 92 93 (FINRA 006247-49, 006258
59).
24
     See, e.g., CX-178 at 91 (FINRA 006257).



                                                -7-
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 53 of 194




V.        Allegations of Sales of Unregistered Stock in Three Issuers by CSCT Customers

          Enforcement alleged that two foreign financial institutions ("FFis")-Unicom

International Securities ("Unicom") and Montage Securities ("Montage")-deposited at CSCT

unregistered shares of three issuers on behalf of the FFis' own customers, and CSCT, in turn, sold

those stocks through SCA. 25         Enforcement contended that those sales violated Section 5.26

Enforcement alleged that Mr. Hurry personally violated Section 5 "[b]y being a necessary

participant and substantial factor in the fqregoing sales of unregistered securities. ,,21 That was the

sole charge against Mr. Hurr y. 28

                                            DISCUSSION

          Although Enforcement's sole charge against Mr. Hurry was that he was a necessary

participant and substantial factor in the alleged Section 5 violations, the NAC devised its own

theory for imposing liability on Mr. Hurry because the evidence did not support the charged

conduct. The serious flaws in that approach are numerous and will likely lead to reversal. Thus,

the Commission should stay the effectiveness of the bar in order to prevent the significant and

irreparable harm that otherwise would result.

I.        No Evidence Links Mr. Hurry to the Relevant Transactions

          The high threshold for imposing individual liability under Section 5 requires affirmative

evidence that the individual directly and substantially participated in key aspects of the allegedly




25
   FINRA Complaint mf 45-56, 143-57 (FINRA 000015-18 000032-35).
                                                    ,
26
   Id. ff 156-57 (FINRA 000035).
27
     Id. ,I 157 (FINRA 000035).
28   See id. ,I,I 143-57 (FINRA 000032-35).


                                                 -8-
     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 54 of 194




unlawful sales.29 Enforcement clearly recognized that legal requirement as it included in the

Complaint that Mr. Hurry was "a necessary participant and substantial factor" in the transactions.30

The mere fact that a person owns or controls a broker-dealer or other entity involved in the sales

process is not enough to sustain individual liability. Indeed, the Ninth Circuit, to which Mr. Hurry

has the right of appeal, has made this point abundantly clear.

        As the Ninth Circuit has explained, before Section 5 liability can attach, the regulator must

prove that the respondent's "role in the transaction [was] a significant one." SEC v. CMKM

Diamonds, Inc., 729 F.3d 1248, 1255 (9th Cir. 2013). "Defendants play a significant role when

they are both a 'necessary participant' and 'substantial factor' in the sales transaction." Id. This

standard is demanding by design: "[I]t is particularly important that the necessary participant and

substantial factor test be carefully applied to each case so as not to subject defendants with a de


29
  Importantly, FINRA does not have the statutory authority to bring enforcement actions premised
on Section 5, as Sections 15A and 19 of the Exchange Act expressly and unambiguously (1) limit
FINRA's disciplinary powers to violations of the Exchange Act and (2) designate the SEC the
exclusive regulatory body authorized to enforce the Securities Act. See 15 U.S.C. §§ 78o-3(b)(2),
(h)(i), 78s(g)(l ) (empowering FINRA to discipline member firms only for violations of "this
chapter," "the rules and regulations thereunder," and the organization's own rules); id. § 78s(h)(3)
(authorizing the SEC alone to discipline "any person" for violating "any provision of the Securities
Act of 1933"). This point has been addressed in prior briefing related to the hearing and will be
addressed in the appellate briefs in this matter. See, e.g., Respondent's Opening Brief at 74-75,
Dep 't of Enforcement v. Scottsdale Capital Advisors Corp., Disciplinary Proceeding No.
2014041724601 (July 19, 2017) ("NAC Opening Brief'). For now, it suffices to observe that the
Supreme Court held just this term that the plain text of the federal securities laws trumps any
purported congressional intent. See Cyan, Inc. v. Beaver Cty. Emps. Ret. Fund, 138 S. Ct. 1061,
1073 (2018) (holding that SLUSA did not divest state courts of concurrent jurisdiction over class
actions alleging only violations of the Securities Act, notwithstanding an apparent congressional
purpose of combatting legal gamesmanship, and explaining: "This Court has long rejected the
notion that 'whatever furthers the statute's primary objective must be the law.' Even if Congress
could or should have done more, still it 'wrote the statute it wrote-meaning, a statute going so far
and no further."). This strongly suggests that FINRA's atextual claim of authority over the
Securities Act-a topic to which the NAC dedicated a single paragraph-will not survive judicial
review. See NAC Decision at 91.
3° FINRA Complaint ,r,r 152, 157 (FINRA 000090, 000091).



                                                -9 -
     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 55 of 194




minimis or insubstantial role in a securities scheme to strict liability." Id. at 1257. As a result,

"[a] participant's title, standing alone, cannot determine liability under Section 5, because the mere

fact that a defendant is labeled as an issuer, a broker, a transfer agent, a CEO, a purchaser, or an

attorney, does not adequately explain what role the defendant actually played in the scheme at

issue." Id. at 1258.

       Both the Hearing Panel and the NAC, however, simply ignored the requirement that

Enforcement prove that Mr. Hurry had significant direct participation in the violative transactions.

For example, the Hearing Panel based its conclusion on a subjective view that Mr. Hurry was a

"master puppeteer'' because he established CSCT and the Hearing Panel believed that he introduced

a number of FFis to CSCT. 3 1 But those conclusions do not equate to direct and substantial personal

involvement in the specific transactions at issue. As explained in CM.KM Diamonds, a person's

ownership of an entity involved in the sales process is not an appropriate basis for imposing Section

5 liability. See 729 F.3d at 1258.

       There is not a shred of evidence-neither testimony nor exhibits-indicating that Mr.

Hurry had any role in the stock deposits for the three issuers. All witnesses who testified about

CSCT's and SCA's stock deposit review practices-including Enforcement's own witnesses,

Gregory Ruzicka 32 and Craig D'Mura-confirmed that Mr. Ruzicka, not Mr. Hurry, ran the daily


31
  Hearing Panel Decision at 88. Those FFis made dozens of other deposits at CSCT, none of
which Enforcement claimed violated Section 5. See RX-40 at 2 (FINRA 009256).
32
  Mr. Ruzicka did not testify at the hearing. Instead, the Hearing Officer admitted into evidence
the full transcript of Mr. Ruzicka's on-the-record testimony ("OTR") despite his manifest disdain
for Mr. Hurry and his admission that he had lied to Enforcement in a prior interview. See
Respondents' Opening NAC Br. 61-66; Respondents' Reply NAC Br. 21-22. And the NAC not
only credited that testimony, but also refused to consider new evidence that Mr. Ruzicka has been
deemed incompetent to stand trial in California for a slew of charges consistent with a
progressively deteriorating mental state. NAC Decision at 91-94. This is another basis for
reversal that will be addressed in subsequent briefing in this appeal.


                                               - 10 -
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 56 of 194




operations of CSCT. 33 And those same witnesses all confirmed that Mr. Hurry neither asked them

about any particular stock deposit requests-let alone the three stock deposits at issue-nor urged

them to reconsider any rejections. 34 This is especially notable because Mr. Ruzicka estimated that

he rejected approximately 80% of the deposits he reviewed, including roughly 50% of Unicorn's

deposits and 70% of Montage's deposits. 35 For deposits that passed through Mr. Ruzicka's and

Mr. D'Mura's review, SCA then rejected an additional 46%. 36 Despite all of these rejections, there

is absolutely no suggestion that Mr. Hurry ever complained or asked the reviewers at CSCT or

SCA to do anything differently.

       Had Mr. Hurry wanted to facilitate the sale of unregistered stock without an exemption, as

Enforcement implied, one would expect him to have taken steps to remove any impediments to

the sales process-most notably, the high deposit-rejection rate at CSCT and SCA. But that did

not happen. Instead, Mr. Hurry was completely passive with respect to the approval and sales

processes. In fact, as Enforcement conceded before the NAC, there are no emails or records of

telephone communications between Mr. Hurry and others during the time that the subject deposits




33 Tr. 575:23-576:9 (Day 3) (Cruz) (FINRA 002914-15); Tr. 759:23-25 (Day 4) (Diekmann)
(FINRA 003098); Tr. 2271:5-2273:7 (Day 10) (D'Mura) (FINRA 004614-16); CX-178 at 38:18-
19, 55:7-10, 56:6-9 (FINRA 006204, 006221-22).
34 Tr. 149:12-15 (Day 1) (Cruz) (FINRA 002487); Tr. 573:6-574:14 (Day 3) (Cruz) (FINRA
002912-13); Tr. 1822:23-1823:5 (Day 8) (Diekmann) (FINRA 004164-65); Tr. 2304:16-25,
2318:18-22 (Day 10) (D'Mura) (FINRA 004647, 004661); CX-178 at 76:16-21, 85:11-18,
85:�4-86:15 (FINRA 006242, 006251-52).
35 CX-178 at 92-93 (FINRA 006258-59).
36 See RX-40 at 2 (FINRA 009256).


                                              - 11 -
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 57 of 194




were being evaluated. 37 That is irreconcilable with an argument that Mr. Hurry personally and

actively took significant and substantial steps to violate Section 5.

          Presumably recognizing its inability to reconcile the evidence with the necessary and

substantial participation test, the Hearing Panel made up its own test and rationale for imposing

Section 5 liability on Mr. Hurry. 38 In doing so, the Hearing Panel explicitly ignored the charges

in the complaint to find Mr. Hurry liable. 39

          The Hearing Panel's approach, however, amounted to imposing Section 5 liability on Mr.

Hurry solely because he established SCA and CSCT. But the courts have expressly rejected that

type of overly simplistic reasoning as counter to the requirement that there be proof of direct and

substantial participation in the underlying transactions before Section 5 liability can attach. It is

precisely for that reason that the Ninth Circuit in CM.KM Diamonds reversed summary judgment in

favor of the Commission on its claim that a transfer agent was liable for the sale of securities in

violation of Section 5. See 729 F.3d at 1258-59. Even though the unlawful sales could not have

occurred without the approval of the transfer agent, the transfer agent could not be held personally

liable without evidence of more direct and substantive involvement than merely effectuating the

transfer of the stock from the seller to the buyer. Id. at 1259. More recent decisions have followed

CM.KM Diamonds and have cut off Section 5 liability absent evidence of both "substantial" and

"necessary'' participation in securities sales. See, e.g., SEC v. Jones, 300 F. Supp. 3d 312, 316-17

(D. Mass. 2018) (investor's receipt of commissions on securities purchased by other investors,

communications with other investors, and coordination with mastermind of alleged scheme to allay


37   NAC Oral Argument Tr. 160: 12-23.
38
     Amended Panel Decision at 86-90.
39   Complaint at 1157.


                                                - 12 -
     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 58 of 194




concerns of other investors, even taken together and viewed in the light most favorable to the

Commission,did not give rise to participatory liability under Section 5).

        A review of Section 5 case law demonstrates that individual liability uniformly turns on

proof that the defendant has either sold the unregistered securities himself or has taken concrete

steps necessary to effectuate those sales (e.g., negotiating transactions, controlling the issuer,

issuing opinion letters, or directing the issuance of shares).40 Given the non-existence of such

evidence with respect to Mr. Hurry,the Hearing Panel's decision was legally unsustainable.

        Upon recognizing the infirmity of the Hearing Panel's decision, the NAC should have

reversed the decision. The NAC, however, chose to ignore the actual charges in the Complaint,




40
   See, e.g., SEC v. Gillespie, 349 F. App'x 129,131 (9th Cir. 2009) (mem.) (controlled issuer and
directed consultant to sell stock and remit proceeds); SEC v. Calvo, 378 F.3d 1211, 1215 (11th Cir.
2004) (negotiated and signed transactional documents and opened brokerage account); Geiger v.
SEC, 363 F.3d 481, 487 (D.C. Cir. 2004) (found buyer, negotiated terms, facilitated sale, and
fraudulently obtained attorney opinion letter); SEC v. Alexander, l 15 F. Supp. 3d 1071,1084 (N.D.
Cal. 2015) (solicited buyers and negotiated sales); SEC v. e-Smart Techs., Inc., 74 F. Supp. 3d 306,
328 (D.D.C. 2014) (organized and directed scheme and signed transactional documents); SEC v.
Greenstone Holdings, Inc., 954 F. Supp. 2d 211,213-14 (S.D.N.Y. 2013) (authorized and directed
issuance of shares or drafted false attorney opinion letters); SEC v. Universal Express, Inc., 475 F.
Supp. 2d 412,425,430,437 (S.D.N.Y. 2007) (directed issuance of shares,offered and sold shares,
or exercised trading authority over sellers' accounts); SEC v. Alpha Telecom, Inc., 187 F. Supp. 2d
1250, 1254-56, 1260 (D. Or. 2002) (owned and controlled issuer and had role in day-to-day
operations); SEC v. Friendly Power Co., 49 F. Supp. 2d 1363,1366,1372 (S.D. Fla. 1999) (directed
and participated in operations and "conceived of and planned the scheme" by which ownership
interests were sold); SEC v. Cavanagh, 1 F. Supp. 2d 337, 372 (S.D.N.Y. 1998) (sold shares or
negotiated and executed sales); SEC v. Softpoint, Inc., 958 F. Supp. 846, 860 (S.D.N.Y. 1997)
(prepared marketing agreements,arranged for broker-dealers to sell stock,and acted as intermediary
between broker-dealers and issuers); Arthur W. Lewis, SEC Release No. 75511,2015 WL 4481236,
at *2,*6 (July 23,2015) (approved subordinate's sales and advocated for change of firm policies to
permit sales); John A. Carley, SEC Release No. 57246,2008 WL 268598,at *10-11 (Jan. 31,2008)
(maintained accounts, executed trades, and directed transfer agent); Owen V. Kane, SEC Release
No. 23827,1986 WL 626043,at *3 (Nov. 20,1986) (laid the groundwork for broker's purchase of
shares,opened and serviced account,and entered sale orders).


                                               - 13 -
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 59 of 194




 which formed the basis for the presentation of Mr. Hurry's defense at the hearing, abandoned the

 Section 5 analysis, and created its own illogical theory ofliability. 41

II.        Mr. Hurry's Creation and Control of CSCT Was Lawful and Does Not Give Rise to
           Rule 2010 Liability

           The NAC barred Mr. Hurry because it decided that his creation and control ofCSCT was

for the sole purpose of insulating SCA from regulatory scrutiny. 42 The NAC pointed to Mr.

Hurry's ownership ofCSCT, SCA, and Alpine and the resulting "vertical[] integrat[ion]" ofthose

businesses, along with Mr. Ruzicka's alleged lack of directly relevant experience, as evidence of

a scheme to evade the regulatory protections ofthe federal securities laws. 43 Glaringly, however,

the NAC is unable to point to any actual or even alleged wrongdoing by CSCT. Nothing about

the structure or operation ofCSCT is unlawful. And the record is clear that CSCT was established

to provide legitimate tax efficiencies.

           Contrary to the implications ofthe NAC's faulty reasoning, CSCT had absolutely no ability

to approve the sale ofmicrocap stocks in U.S. markets-that authority remained with SCA. Nor

did it reduce in any way the due diligence that SCA performed in deciding whether to approve a

deposit ofmicrocap securities. The questions SCA asked and the information it gathered remained

unchanged. Its recordkeeping remained unchanged. Therefore, the information available to

regulators remained unchanged.




41
     See NAC Decision at 83.
42
     Id.
43
     Id.; see also id. at 1, 15, 16, 76.


                                                 - 14-
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 60 of 194




           Thus, counter to the NAC's unsupported statement that Mr. Hurry established CSCT so

that SCA could "evade regulatory scrutiny,"44 none of the work related to approving a deposit for

sale in the U.S. was somehow transferred from SCA to CSCT. SCA still performed the very same

due diligence. It gathered the same documents. It asked the same follow-up questions. The

creation of CSCT did not shift any diligence outside of the U.S. or beyond the reach of U.S.

regulators, as the NAC claims. Indeed, there is no evidence in the record or findings in the Hearing

Panel or NAC decisions that the use of CSCT resulted in SCA not having information that it

othetwise would have had. The only change brought about by the creation of CSCT-indeed, the

entire reason for CSCT's creation-was the easing of tax withholding complications and tax

deferral. In sum, the notion that Mr. Hurry created CSCT in order help SCA evade regulatory

scrutiny is contrary to the facts and to common sense.

           The NAC's argumentative shift is nothing more than a back-door attempt to hold Mr. Hurry

liable for the Section 5 violations that FINRA speculates occurred without confronting the

stringent test of necessary and substantial participation required for a finding of individual Section

5 liability. The theory upon which Enforcement charged Mr. Hurry and which was the basis for

Mr. Hurry's defense was that Mr. Hurry personally violated Section 5, resulting in a Rule 2010

violation.45 The NAC, realizing that any Rule 20 IO violation predicated on individual Section 5

liability would not survive legal scrutiny in light of the evidentiary record, has turned to an

uncharged and standardless basis for imposing liability that amounts to little more than a dislike

of Mr. Hurry's activities. An individual cannot be charged with a Rule 2010 violation, and




44
     Id. at 83.
45 Complaint at 1 157.



                                                - 15 -
       Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 61 of 194




 subsequently barred from the securities industry and deprived of his livelihood, simply because

 FINRA does not like what he does.

          Before barring somebody, the theory of liability must be charged in the complaint such that

the respondent can present all available defenses. Similarly, in order to justify liability there must

be evidence supporting findings of actual, unethical conduct. Those necessary predicates do not

exist here. Accordingly, Mr. Hurry's likelihood of success on appeal is high.

III.      The Sanctions Are Patently Excessive

          FINRA's sanctions are excessive and unmoored from any guiding legal principles. The

NAC's Decision imposed FINRA's equivalent of the death penalty against Mr. Hurry because his

actions in creating CSCT were "purposeful" and "egregious".46• 47 However, the NAC's sanctions

cannot be reconciled with the fact that nothing about Mr. Hurry 's creation, control, or

management of CSCT was improper. The NAC is unable to point to even a single instance of

wrongdoing by Mr. Hurry, and instead relies on its "estimation" that Mr. Hurry behaved

unlawfully.48 Such speculation cannot support the draconian sanctions issued in this matter.

         In sum, FINRA's factual and legal errors make out, at the very least, a "substantial case"

for reversal. See Scattered Corp., 52 S.E.C. at 1318-19.




46
     NAC Decision at 102.
47
   FINRA sanctions must be remedial, not punitive. Recent Supreme Court precedent calls into
question whether a permanent bar can be considered remedial, which changes the SEC's analysis
of whether such a bar is "excessive or oppressive." See. e.g., Saad v. SEC, 873 F.3d 297, 304-07
(D.C. Cir. 2017) (Kavanaugh, J. concurring) (discussing the impact of Kokesh v. SEC, 137 S. Ct.
1635 (2017), on whether FINRA bars are punitive or remedial). The Commission should grant
Mr. Hurry's motion to stay so that the issue of whether FINRA is even permitted to issue a bar
under the circumstances of this case can be more fully considered.
48
     NAC Decision at 83.


                                                - 16 -
      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 62 of 194




IV.     Mr. Hurry Will Suffer Irreparable Harm Absent a Stay
        Mr. Hurry undoubtedly will be irreparably harmed in the absence of a stay. Unlike most

cases involving stays of industry bars, the basis here is not the hardship of finding another job or

source of income pending the Commission's decision. Unless a stay is granted, Mr. Hurry will be

forced to divest his control interests in the entities within the SCA and Alpine ownership structures.

Selling SCA and Alpine is not practical given the lack of any public or ready market as well as the

numerous tax implications and other considerations. Moreover, any such sale would be at very

distressed prices given the circumstances. In addition, the inability of SCA and Alpine to access

capital from Mr. Hurry could threaten or significantly limit ongoing operations, which could

negatively impact numerous employees of those firms. There is no practical way to undo those

consequences should Mr. Hurry ultimately prevail on appeal. Those types of damages are not

reversible, and therefore the harm is irreparable.

        A stay is merited when the petitioner would otherwise lose the benefit of a successful

appeal. See Scattered Corp., 52 S.E.C. at 1320 (staying a firm's expulsion, an executive's bar,

and their respective fines "pending the resolution of this case on the merits" because "[t]he benefit

of any possible reduction of [the] bar and fines ... would be lost, absent a stay at this juncture").

Courts have held, in the analogous context of motions for injunctive relief, that the dilution or

divestiture of a control interest in a business constitutes irreparable harm. See, e.g., Wisdom Import

Sales Co. v. Labatt Brewing Co., 339 F.3d 101, 114 (2d Cir. 2003) (affirming injunction because

"the denial of a controlling ownership interest in a corporation may constitute irreparable harm");

Int'/ Equity Invs., Inc. v. Opportunity Equity Partners, Ltd., 441 F.Supp. 2d 552, 563-64 (S.D.N.Y.

2006) (noting that "[i]rreparable injury has been found ... in 'the dilution of a party's stake in, or

party's loss of control of, a business "' and granting injunction because "the loss of control itself-­

even if temporary-may constitute irreparable harm"); Davis v. Rondina, 741 F. Supp.1115, 1125

                                                - 17 -
     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 63 of 194




(S.D.N.Y. 1990) (granting injunction because "loss of the opportunity to continue to manage the

company which [plaintiff] has helped to build" constituted irreparable harm); Street v. Vitti, 685

F. Supp. 379, 384 (S.D.N.Y. 1988) (awarding injunction where plaintiffs would lose their shares

in close corporation and "their voice in management").

        These previously recognized reasons for granting a stay apply here. Without a stay, many

of the benefits of a successful appeal will be forever lost.

V.      No Person Will Suffer Substantial Harm as a Result of a Stay, and a Stay Is in the
        Public Interest

        Finally, the balance of the equities and the public interest favor a stay. To find a stay to be

against the public interest, the Commission generally looks for direct evidence that the petitioners

violated substantive securities laws or engaged in patently offensive and egregious behavior in

violation of FINRA rules. 49 There is no claim, let alone any evidence, that Mr. Hurry took

affirmative steps to sell or approve the sale of the stock at issue in this case. Instead, the theory of

liability is predicated on Mr. Hurry's control interest in CSCT, not on any actions he took with

respect to the discrete stock deposits in the three companies at issue. Given Mr. Hurry's previously

unblemished record (not a single reportable customer complaint ever in Mr. Hurry's career or any

personal regulatory issues prior to this) and the nature of the NAC's reasoning, which do not


49
   See, e.g., Ahmed Gadelkareem, SEC Release No. 80586, 2017 WL 1735943, at*1 (May 3, 2017)
(petitioner "embark[ed] on a campaign of abusive, harassing, and threatening communications
directed at employees of his former member firm," which included making false allegations fraud
to the former firm's customers and impersonating an NYPD officer); Kenny A. Akindemowo, SEC
Release No. 78352, 2016 WL 3877888, at*3 (July 18, 2016) (petitioner converted investor funds
for personal use); Meyers Assocs., L.P., SEC Release No. 77994, 2016 WL 3124674, at*4-5 (June
3, 2016) (petitioner willfully aided firm's failure to respond to state regulator's document request
and had a significant prior disciplinary history); Christopher A. Parris, SEC Release No. 77500,
2016 WL 1298225, at *3 (April 4, 2016) (petitioner refused to produce documents pursuant to
FINRA Rule 8210); William Scholander, SEC Release No. 74437, 2015 WL 904234, at *7-8
(Mar. 4, 2015) (petitioners sold customers securities of a company with which they previously did
business, without disclosing the prior relationship).

                                                - 18 -
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 64 of 194




involve any alleged customer losses, there is no reason to believe that "any person will suffer

substantial harm as a result of a stay." McCune, 2016 WL 2997935, at *1 (May 25, 2016); see

also Scattered Corp., 52 S.E.C. at 1319 (no harm to others where unrefuted evidence showed that

petitioners "d[id] not trade directly with the investing public").

       Mr. Hurry is not involved in the day-to-day operations of SCA or Alpine. Indeed, Mr.

Hurry would be amenable to the Commission conditioning a stay on his commitment to remain

uninvolved in the stock deposit review process or from otherwise managing the affairs of those

entities or of any other SEC registered broker-dealer during the pendency of the Commission's

review of this matter. See Scattered Corp., 52 S.E.C. at 1320-21 (granting motion to stay

effectiveness ofbar subject to conditions restricting involvement in certain types oftrading). Such

explicit limitations in the Commission's order would foreclose any concern that any person would

be at risk of harm or the public interest would be adversely affected by the stay.

                                          CONCLUSION

       For the foregoing reasons, the Commission should stay the bar against Mr. Hurry until the

Commission has rendered a final decision on the merits.




                                                - 19 -
   Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 65 of 194




                                     R
                                         �ll
                                                      n
Dated: July 23, 2018
                                       �    �
                                                    Tv
                                                           �
                                     Kevin J. Harnisch
                                     Michael J. Edney
                                     Ryan E. Meltzer
                                     VijayN. Rao
                                     Norton Rose Fulbright US LLP
                                     799 9th StreetNW, Suite 1000
                                     Washington, D.C. 20001-4501
                                     (202) 662-4520 telephone
                                     (202) 662-4643 - facsimile
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 66 of 194




                              ATTORNEY CERTIFICATION

       Pursuant to Rule 154(c) of the Commission's Rules of Practice, I hereby certify that

foregoing document contains 6,419 words, exclusive of the tables of contents and authorities.


                                                    ���/\Ml
                                                    Kevin J. Harnisch
   Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 67 of 194




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 23, 2018, I caused the foregoing to be served by facsimile and
via first class mail, return receipt requested, on the following:

The Office of the Secretary
U.S. Securities and Exchange Commission
100 F Street NE
Mailstop 1090-10915
Washington, D.C. 20549
(703) 813-9793-facsimile
(202) 772-9324-facsimile (alternate)

Attn: Jante C. Turner
Office of General Counsel
FINRA
1735 K. Street, NW
Washington, D.C. 20006
(202) 728-8264-facsimile



                                                      Kevin J. Hamiscli
    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 68 of 194




                             UNITED STATES OF AMERICA
           BEFORE THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION


In the Matter of the Application of

JOHN J. HURRY
(CRD No. 2146449),

For a Motion to Stay Sanctions Imposed by
FINRA



    MOTION TO STAY SANCTIONS AND INCORPORATED MEMORANDUM OF
                 POINTS AND AUTHORITIES IN SUPPORT

                                      ' EXHIBIT 1
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 69 of 194
            Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 1 of 72




 1   Robert A. Mandel, SBN 022936
     Taylor C. Young, SBN 020743
 2   Peter A. Silverman, SBN 020679
 3   MANDEL YOUNG PLC
     3001 E. Camelback Rd., Ste. 140
 4   Phoenix, Arizona 85016
 5   Tel (602) 424-8480
     Fax (602) 734-5431
 6   taylor@mandelyoung.com
 7   rob@mandelyoung.com
     peter@mandelyoung.com
 8   courtorders@mandelyoung.com
 9   Attorneys for Plaintiffs
IO                        IN THE UNITED STATES DISTRICT COURT
11                             FOR THE DISTRICT OF ARIZONA
12
     John J. Hurry and Justine Hurry, as husband Case No. CV-14-02490-PHX-ROS
13   and wife; Investment Services Corporation,
14   an Arizona corporation; Hurry Family
     Revocable Trust d/t/d October 18, 2011
15   amended November 26, 2012, a Nevada
16   trust; Investment Services Partners LLC, an    SECOND AMENDED COMPLAINT
     Arizona limited liability company;
17   Scottsdale Capital Advisors Partners LLC an
18   Arizona limited liability company; SCAP I
     LLC, an Arizona limited liability company;
19   SCAP II LLC, an Arizona limited liability
20   company; SCAP III LLC, an Arizona
     limited liability company; SCAP 4 LLC, an JURY TRIAL DEMANDED
21   Arizona limited liability company; SCAP 6
22   LLC, a Nevada limited liability company;
     SCAP 7 LLC, a Nevada limited liability
23   company; SCAP 8 LLC, an Arizona limited
24   liability company; SCAP 9 LLC, a Nevada
     limited liability company; SCAP 10 LLC, a
25   Nevada limited liability company; BRICFM
26   LLC d/b/a Comer of Paradise Ice Cream
     Store, a California limited liability company;
27   CJ3 LLC, a Montana limited liability
28   company; Association of Securities Dealers
           Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 70 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 2 of 72




 1    LLC, a Delaware limited liability company;
      SCAP 5 LLC, an Arizona limited liability
 2
      company; Investment Services Capital LLC,
 3    a Nevada limited liability company;
      Investment Services Holdings Corp., a
 4    Nevada corporation; NEWCONMGT LLC,
 5    a Nevada limited liability company; ISC
      LLC, an Alaska limited liability company;
 6    ISHC LLC, a Montana limited liability
 7    company; NEWMGT LLC, a Nevada
      limited liability company; SCAINTL LLC, a
 8    Nevada limited liability company; FLJH
 9    LLC, a Nevada limited liability company;
      ASD Holding Company LLC, a Delaware
10    limited liability company; Hurry
11    Foundation, a Nevada non-profit 50l(c)(3)
      organization.
12
13                                     Plaintiffs,
      V.
14
15    Financial Industry Regulatory Authority,
      Inc., a Delaware corporation, Scott M.
16    Andersen, a natural person, John and/or Jane
17    Does 1-10.
18                                    Defendants.
19
20
21                                   NATURE OF THE ACTION
22
             1.   This action stems from deliberate, retaliatory, and extra-regulatory conduct by the
23
24   Financial Industry Regulatory Authority, Inc. ("FINRA"), a self-regulatory organization ("SRO")

25   acting under authority of the U.S. Securities and Exchange Commission ("SEC"); Scott M.
26
     Andersen ("Andersen"), FINRA' s former regional deputy counsel; and several other FINRA staff
27
28   members whose identities are currently unknown. (Andersen and unknown Does are collectively


                                                     -2-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 71 of 194
                 Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 3 of 72




 1   referred to as the "Individual Defendants." Individual Defendants and FINRA are collectively
 2   referred to as "Defendants").
 3
            2.       John and Justine Hurry (the "Hurrys") are successful entrepreneurs who own or
 4
 5   operate several businesses in Arizona, Montana, Nevada, Utah, and California. Two of these
 6   businesses, non-parties Scottsdale Capital Advisors Corporation ("SCA"), and Alpine Securities
 7
     Corporation ("Alpine"), are registered broker-dealers and members of FINRA. (Alpine and SCA
 8
 9   are collectively referred to as the "Member Firms.") SCA and Alpine are among the largest and
10   most dominant firms in the clearing microcap securities market in the United States. Though
11
     legal, the microcap securities market, often referred to as the over-the-counter ("OTC") market,
12
13   is disfavored as a "high risk" industry by FINRA and the SEC. The Hurrys' other businesses
14   include commercial and residential real estate ventures, retail operations, and prospective ventures
15
     in aerospace, defense, technology, professional services, and innovative consumer goods.
16
17          3.       John Hurry' s role in the securities industry extends beyond any ownership interest
18   he has in the Member Firms. In his capacity as an experienced industry leader and as one of a
19
     growing chorus of critics with regard to overreach and abuse by FINRA, John Hurry has sought
20
21   to improve the industry through the creation of a new self-regulated organization, the "Association
22   of Securities Dealers LLC" or "ASD," a potential competitor to FINRA. ASD's purpose includes
23
     the laudatory goals of removing barriers to and preserving a free and open market and a national
24
25   market system, vvhile adhering to securities laws.
26          4.       In November of 2012, FINRA and Andersen improperly gained entry to the Hurrys'
27
     office at Investment Services Corporation ("ISC"), a non-member company, and coerced access
28
     to the computers and hard-drives the Hurrys use for their non-securities related business and
                                                 -3-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 72 of 194

             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 4 of 72




 1   personal pursuits ("ISC computers"). Defendants unlawfully accessed and copied the sensitive,
 2   private, confidential, attorney-client privileged, attorney work product, and proprietary computer
 3
     data, including trade secrets, contained in the ISC computers.
 4
 5          5.     FINRA regularly and explicitly relies upon the potential for a lifetime ban to coerce
 6   compliance from its members and associated persons. When FINRA and Andersen were sued for
 7
     unlawfully accessing and copying the non-member computer data, Defendants coerced the Hurrys
 8
 9   into dropping the lawsuit under threat of disciplinary action against the Hurrys and/or those
10   associated with the Member Firms.
11
            6.     Dropping the lawsuit did not mollify the Defendants. Instead, Defendants pursued
12
13   an unlawful course of conduct designed to prevent the Hurrys from expanding in the over-the­
14   counter sector, shrink their sphere of influence in the securities industry, and, ultimately, drive
15
     them out of business altogether. Through an orchestrated campaign of harassment, defamatory
16
17   statements, press leaks, and capricious interference with the Hurrys' business relationships,
18   Defendants have caused and continue to cause unwarranted reputational damage to the Hurrys
19
     and the numerous closely held businesses in which the Hurrys have a direct or indirect interest.
20
21          7.     FINRA's executive leadership has shown nothing but callous disregard to entreaties
22   to investigate and stop these reputational injuries. FINRA knows or should know that such
23
     reputational injuries inevitably interfere with the target's ability to stay in business by, among
24
25   other things, causing a loss of essential banking relationships. On information and belief, this is
26   the precise consequence Defendants have pursued through direct and indirect means utilizing
27
     tactics consistent with those relied on by the federal government in its Operation Choke Point, a
28
     highly controversial and unlawful program to drive companies and individuals engaged in legal
                                                  -4-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 73 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 5 of 72




 1   activities out of business through extra-regulatory means. Under the program, government
 2   officials have pressured banks and other financial institutions to cut off accounts for targeted
 3
     businesses engaged in "high risk" activities. Disfavored industries include gun stores, casinos,
 4
 5   tobacco distributers, short-term lenders, among other legal businesses. Government officials have
 6   painted the targeted businesses as "high risk," inflicted reputational harm, and engaged in behind­
 7
     the-scenes, extra-regulatory strong-arm tactics. Officials have created fear among members of the
 8
 9   financial industry-reportedly telling banks they would face increased audits and scrutiny if they
IO   maintained relationships with customers in disfavored industries. Reportedly, the operation was
11
     led by Department of Justice officials working in partnership with officials from other agencies
12
13   including the Treasury and the SEC. As alleged in this Second Amended Complaint, FINRA has
14   engaged in extra-regulatory activity targeted at the Hurrys and their businesses using the
15
     Operation Choke Point model:
16
17                    a.   FINRA and the SEC view the legal microcap securities market with disfavor
18   and as high risk;
19
                      b.   FINRA and the Individual Defendants have targeted the Hurrys, as major
20
21   players in the market, to limit their influence and force them out of the sector.
22                    C.   The campaign by FINRA and the Individual Defendants has included the
23
     infliction of reputational harm and the intentional destruction of the Hurrys' business and financial
24
25   relationships;
26                    d.   The misconduct by FINRA and the Individual Defendants bears no
27
     legitimate relationship to their regulatory functions and authority.
28
     With no other recourse, the Hurrys and several of their businesses now seek relief in this Court.
                                                   -5-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 74 of 194
               Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 6 of 72




 1                                               PARTIES
 2          8.     Plaintiff John J. Hurry is a natural person and resident of Douglas County, State of
 3
     Nevada.
 4
 5          9.     Plaintiff Justine Hurry is a natural person and resident of Douglas County, State of
 6
     Nevada.
 7
            10.    Plaintiff ISC is an Arizona corporation with its principal place of business in
 8
 9   Scottsdale, Arizona.
IO          11.    Plaintiff Hurry Family Revocable Trust d/t/d October 18, 2011, amended November
11
     26, 2012, ("Hurry Family Trust") is a Nevada trust. John Hurry and Justine Hurry are trustees of
12
13   the Hurry Family Trust.
14          12.    Plaintiff Investment Services Partners LLC is a limited liability company organized
15
     and existing under the laws of the State of Arizona with its principal place of business in
16
17   Scottsdale, Arizona.
18          13.    Plaintiff Scottsdale Capital Advisors Partners LLC is a limited liability company
19
     organized and existing under the laws of the State of Arizona with its principal place of business
20
21   in Scottsdale, Arizona.
22          14.    Plaintiff SCAP I LLC is a limited liability company organized and existing under
23
     the laws of the State of Arizona with its principal place of business in Scottsdale, Arizona.
24
25          15.    Plaintiff SCAP II LLC is a limited liability company organized and existing under
26   the laws of the State of Arizona with its principal place of business in Scottsdale, Arizona.
27
            16.    Plaintiff SCAP III LLC is a limited liability company organized and existing under
28
     the laws of the State of Arizona with its principal place of business in Newport Beach, California.
                                                      -6 -
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 75 of 194

              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 7 of 72




 1          17.    Plaintiff SCAP 4 LLC is a limited liability company organized and existing under
 2   the laws of the State of Arizona with its principal place of business in Arizona.
 3
            18.    Plaintiff SCAP 6 LLC is a limited liability company organized and existing under
 4
 5   the laws of the State of Nevada with its principal place of business in Nevada.
 6          19.    Plaintiff SCAP 7 LLC is a limited liability company organized and existing under
 7
     the laws of the State of Nevada with its principal place of business in Nevada.
 8
 9          20.    Plaintiff SCAP 8 LLC is a limited liability company organized and existing under
10   the laws of the State of Arizona with its principal place of business in Scottsdale, Arizona.
11
            21.    Plaintiff SCAP 9 LLC is a limited liability company organized and existing under
12
13   the laws of the State of Nevada with its principal place of business in Salt Lake City, Utah.
14          22.    Plaintiff SCAP 10 LLC is a limited liability company organized and existing under
15
     the laws of the State of Nevada with its principal place of business in Nevada.
16
17          23.    Plaintiff BRICFM LLC, d/b/a Corner of Paradise Ice Cream Store, is a limited
18   liability company organized and existing under the laws of the State of California with its principal
19
     place of business in Newport, California.
20
21          24.    Plaintiff CJ3 LLC is a limited liability company organized and existing under the
22   laws of the State of Montana with its principal place of business in Montana.
23
            25.    Plaintiff Association of Securities Dealers LLC is a limited liability company
24
25   organized and existing under the laws of the State of Delaware with its principal place of business
26   in Scottsdale, Arizona.
27
            26.    Plaintiff SCAP 5 LLC is a limited liability company organized and existing under
28
     the laws of the State of Arizona with its principal place of business in Arizona.
                                                      -7-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 76 of 194
                Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 8 of 72




 1          27.     Plaintiff Investment Services Capital LLC is a limited liability company organized
 2
     and existing under the laws of the State of Nevada with its principal place of business in Nevada.
 3
            28.     Plaintiff Investment Services Holdings Corp is a Nevada corporation with its
 4
 5   principal place of business in Nevada.
 6          29.     Plaintiff NEWCONMGT LLC is a limited liability company organized and existing
 7
     under the laws of the State of Nevada with its principal place of business in Nevada.
 8
 9          30.     Plaintiff ISC LLC is a limited liability company organized and existing under the
10
     laws of the State of Alaska with its principal place of business in Alaska.
11
            31.     Plaintiff ISHC LLC is a limited liability company organized and existing under the
12
13   laws of the State of Montana with its principal place of business in Montana.
14          32.     Plaintiff NEWMGT LLC is a limited liability company organized and existing
15
     under the laws of the State of Nevada with its principal place of business in Nevada.
16
17          33.     Plaintiff SCAINTL LLC is a limited liability company organized and existing under
18   the laws of the State of Nevada with its principal place of business in Nevada.
19
            34.     Plaintiff FLJH LLC is a limited liability company organized and existing under the
20
21   laws of the State of Nevada with its principal place of business in Florida.
22          35.     Plaintiff ASD Holding Company LLC is a limited liability company organized and
23
     existing under the laws of the State of Delaware with its principal place of business in Scottsdale,
24
25   Arizona.
26          36.     Plaintiff Hurry Foundation is a non-profit organization (50l(c)(3)) organized and
27
     existing under the laws of the State of Nevada, with its principal place of operation in Nevada.
28

                                                     -8-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 77 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 9 of 72




 1          37.    Collectively, the plaintiffs in paragraphs 10 through 36 are the "Business Plaintiffs."
 2   Collectively, the Business Plaintiffs and the Hurrys are referred to as Plaintiffs.
 3
            38.    The Hurrys, jointly or separately, have direct or indirect ownership interest in each
 4
 5   of the Business Plaintiffs.
 6          39.    FINRA is a private, not-for-profit corporation organized and existing under the laws
 7
     of the State of Delaware that operates from Washington D.C. and New York City with regional
 8
 9   offices throughout the United States.
10          40.    FINRA is an SRO registered with the SEC as a national securities association.
11
     FINRA has regulatory power, delegated from Congress through the SEC in the Securities
12
13   Exchange Act of 1934 (the "Exchange Act"), over broker-dealer firms registered under section 15
14   of the Exchange Act and their registered associated persons.
15
            41.    Andersen is a natural person who, on information and belief, is domiciled in the
16
17   State of California. He was a FINRA employee holding the title "Deputy Regional Chief Counsel"
18   until on or about April 6, 2015, when Andersen's employment abruptly ceased with FINRA.
19
            42.    Plaintiffs do not know the true names of John and/or Jane Does 1 through 10,
20
21   inclusive, and therefore sue them by those fictitious names.
22          43.    John and/or Jane Does 1-10 are employees or agents of FINRA who unlawfully
23
     accessed, inspected, copied, or seized three password protected computers belonging to ISC, and
24
25   the several hard drives within them, and/or unlawfully reviewed, copied, retained, or disseminated
26   information copied from the ISC computers that is beyond FINRA's jurisdiction, and/or acted in
27
     concert with Andersen to coerce and retaliate against the Hurrys for bringing their lawsuit and/or
28
     engaging in constitutionally protected activity.
                                                        -9-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 78 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 10 of 72




 1          44.    Defendants' conduct was and remains deceptive, coercive, invasive, unauthorized,
 2   extra-jurisdictional, and unlawful. The Individual Defendants' failure to hue to the limits of
 3
     FINRA Procedural Rules and their conspiratorial abuses of authority demonstrate that FINRA had
 4
 5   and has inadequate control over the Individual Defendants. Plaintiffs sue the Individual
 6   Defendants in their personal capacities to secure complete relief.
 7
            45.    Plaintiffs seek injunctive relief and damages holding FINRA, Andersen, and all
 8
 9   persons or entities acting in concert with them liable for causing irreparable harm to Plaintiffs
10   together with their respective families, their employees past and present, and the several other
11
     persons and entities upon whose privacy, privilege, and proprietary rights and obligations
12
13   Defendants have willfully intruded and interfered by engaging and continuing to engage in the
14   unlawful conduct alleged.
15
            46.    Plaintiffs reserve the right to amend this Complaint to assert, inter alia, additional
16
17   or different claims against FINRA, Andersen, or other members of FINRA staff, including,
18   without limitation, additional or different remedies, or additional or different parties, as its
19
     investigation proceeds.
20
21                                   JURISDICTION AND VENUE
22          47.    The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331,
23
     as Plaintiffs' CFAA, Bivens, and Civil Rights claims arise under the Constitution, laws, or treaties
24
25   of the United States, and under 28 U.S.C. § 1367, as Plaintiffs' state law claims are so related to
26   the federal claims they form part of the same case or controversy under Article III of the United
27
     States Constitution.
28

                                                    -10-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 79 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 11 of 72




 1           48.    The Court has general personal jurisdiction over FINRA and the Individual
 2   Defendants as they conduct business in the State of Arizona on a substantial or continuous and
 3
     systematic basis, and, therefore, are constructively present in the State of Arizona.
 4
 5           49.    The Court also or alternatively has specific ("long-arm") jurisdiction over FINRA
 6   and the Individual Defendants, as (a) they purposefully availed themselves of the privilege of
 7
     conducting business in Arizona, (b) Plaintiffs' claims arise out of or relate to their contacts with
 8
 9   Arizona, and (c) the exercise of jurisdiction over them is reasonable.
10           50.    Venue is proper in this judicial district under 28 U.S.C. §§ 1392(b){l) and (b)(2), as
11
     FINRA and the Individual Defendants "reside" in the State of Arizona within the meaning of that
12
13   statute, and a substantial part of the events or omissions giving rise to Plaintiffs' claims against
14   FINRA and the Individual Defendants occurred, or a substantial part of the property that is the
15
     subject of this action is situated, in the State of Arizona.
16
17                                      ALLEGATIONS OF FACT
18                     FINRA 's and the Individual Defendants' activities are closely
19                                      coordinated with the SEC
20          51.     Plaintiffs repeat and incorporate by reference all prior allegations of this Complaint
21
     as if fully set forth herein.
22
            52.     At all times pertinent to this Complaint, FINRA, Andersen, and the unidentified
23
24   FINRA agents were acting under color of federal law.
25
            53.     Upon information and belief, at all times pertinent to this Complaint, FINRA' s and
26
     the Individual Defendants' examination and other activities related to the Hurrys and the
27
28

                                                      -11-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 80 of 194

             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 12 of 72




 1   businesses associated with the Hurrys have been closely and directly coordinated with the SEC
 2   and/or other federal authorities.
 3
            54.    According to at least one press account, the SEC and FINRA are working together
 4
 5   in a purported investigation of the broker-dealers associated with the Hurrys.
 6          55.    Moreover, the inquiries from the SEC and FINRA to the Hurrys and businesses
 7
     associated with the Hurrys overlap temporally and substantively in a manner that demonstrates
 8
 9   joint activity by the regulators. As one example, described fully below, subpoenas from the SEC
10   have closely followed record requests from FINRA substantially mirroring the type and scope of
11
     records to be produced.
12
13                   FfNRA and the Individual Defendants Coerce Access to the ISC
                        Office and Seize, Access, and Copy the ISC Computers
14
15          56.    Scottsdale Partners is one of the Hurrys' several real estate businesses, which owns
16   two adjacent building complexes in Scottsdale, Arizona-one at 7110 East McDonald Drive
17
     ("Kiva Professional Plaza"), and the other at 7170 East McDonald Drive ("Scottsdale Professional
18
19   Plaza"). Scottsdale Partners is not involved in broker-dealer activities, is not a FINRA "member"
20   or "associated person" under FINRA's Bylaws or FINRA's Procedures, and is not subject to
21
     FINRA's regulatory jurisdiction.
22
23          57.    Scottsdale Partners leases offices in the plazas to numerous business tenants
24   unrelated to the Hurrys or their several companies, including a dental practice, a Chinese medicine
25
     herbalist, an accounting practice, a physical therapy practice, a pain management clinic, a financial
26
27   advisory practice, and a sleep disorders institute (collectively, the "Non-Hurry Business
28   Tenants").

                                                     -12-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 81 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 13 of 72




 1          58.    In November of 2012, the offices and common areas in Suite 6 of the Scottsdale
 2   Professional Plaza, which share a common reception area, were reserved for and divided among
 3
     the Hurrys' several businesses.
 4
 5          59.    Scottsdale Partners leases several of the offices in Suite 6 to Non-Party Scottsdale
 6   Capital Advisors Corporation ("SCA"), an Arizona corporation operating as a securities broker­
 7
     dealer that John and Justine founded in 2001.
 8
 9          60.    SCA is a FI� "member" and is subject to FINRA regulations.
10          61.    In November of 2012, Scottsdale Partners also provided offices in Suite 6 to
11
     employees of Scottsdale Partners who perform building maintenance services for the two plazas.
12
13          62.    Scottsdale Partners also leases office space at the Scottsdale Professional Plaza to
14   ISC. Presently, ISC's offices are located exclusively in Suite 4 of the Scottsdale Professional Plaza
15
     (the "ISC Office Suite"). In November 2012, ISC's offices were located in space it leased from
16
17   Scottsdale Partners in Suite 6-specifically, the northwest corner office of Suite 6 (the "ISC
18   Corner Office"). ("ISC Office" refers to both the ISC Comer Office and the ISC Office Suite
19
     unless context otherwise demands.) At all times relevant to this Complaint, FINRA was on notice
20
21   of the location of the ISC Office.
22          63.    ISC is neither a FINRA "member" nor a FINRA "associated person" under
23
     FINRA's By-laws and Enforcement Department Procedures Manual ("FINRA's Procedures").
24
25          64.    Scottsdale Partners conducts business out of the ISC Office. At all times relevant to
26   this Complaint, the plaza's several tenants remit their rent payments and provide landlord notices
27
     to Scottsdale Partners at the ISC Office.
28

                                                     -13-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 82 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 14 of 72




 1          65.    In November 2012, ISC owned and maintained the ISC Computers-three password
 2   protected computers and the several hard drives within them-located in the ISC Office.
 3
            66.    The ISC Computers were connected to the internet and used in interstate commerce
 4
 5   and communications.
 6          67.    When working onsite at the Scottsdale Professional Plaza, the Hurrys use the ISC
 7
     Computers in the ISC Office primarily to attend to the management and operations of ISC,
 8
 9   Scottsdale Partners, their other non-member real estate businesses, and new and potential business
IO   ventures that arise for them from time to time.
11
            68.    When working onsite at the Scottsdale Professional Plaza, Hurrys also use the ISC
12
13   Computers in the ISC Office for all or most of their charitable endeavors and the personal affairs
14   of their immediate and extended family, including, but not limited to, financial, legal, tax, medical,
15
     educational, and numerous other personal matters, as described in greater detail below.
16
17          69.    When working from one of their homes or otherwise away from Scottsdale
18   Professional Plaza, the Hurrys access the ISC Computers remotely for the same purposes listed in
19
     paragraphs 67 - 68.
20
21          70.    A single gigabyte of electronic data is the equivalent of approximately 894,784
22   pages of plaintext or 4,473 200-page books.
23
            71.    In November 2012, the ISC Computers contained hundreds of gigabytes of
24
25   electronic data that (1) were not SCA's "books and records" (nor the books and records of any
26   other FINRA member) or (2) were unrelated to SCA, including at least the following categories
27
     of sensitive, private, confidential, privileged, and proprietary information that ISC is duty bound
28
     to protect from disclosure (collectively, the "Extra-Jurisdictional Materials"):
                                                     -14-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 83 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 15 of 72




 1                 a.      confidential and legally protected employment files, medical records, and
 2
     health information of ISC's and Scottsdale Partners' employees and their family members
 3
     including, but not limited to, John Davidson, John Lumpkin, John Hurry, Justine Hurry, and
 4
 5   various employees of Comer of Paradise in Newport, California;
 6                 b.     proprietary, confidential, and sensitive business, employee, and customer
 7
     infonnation for numerous non-member entities, which has competitive value because it is not
 8
 9   generally known or ascertainable by competitors who could use it to their economic advantage,
10   including, but not limited to, information pertaining to the Non-Hurry Business Tenants, and to
11
     the Hurrys' past, present, and future non-regulated businesses and entrepreneurial commercial
12
13   ventures, such as counterparty information, customer lists, client lists, accounts, business financial
14   infonnation, payroll infonnation, contracts, settlement agreements, non-disclosure agreements,
15
     trade secrets, production methods, fonnulas, plans, and other intellectual property;
16
17                 C.     private and confidential communications regarding sensitive family and
18   business matters related to the Hurry family and extended family, including the health records of
19
     John and Justine and their four children, the health, military and financial records of Justine's
20
21   elderly father, for whom Justine holds a power-of-attorney, the account numbers and details of
22   the Hurry's personal bank accounts and accounts at other financial institutions, and a variety of
23
     other private personal data, including photos;
24
25                 d.      privileged attorney-client communications between John or Justine both in
26   their personal and/or official capacities, on the one hand, and their legal advisors, on the other,
27
     with related attorney work product;
28
                   e.     confidential school records related to the Hurrys' children;
                                                    -15-
          Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 84 of 194

              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 16 of 72




 1                  f.      personal estate and financial planning information for the Hurrys, including
 2    their trust documents, living wills, and the location and disposition of various personal financial
 3
     . assets of the couple; and
 4
 5                  g.      business tax returns for various non-member entities and other financial
 6    information, including bank account numbers, passwords, and general ledgers.
 7
             72.    On the morning of November 12, 2012, staff members representing FINRA's
 8
 9   Departments of Member Regulation and Enforcement commenced FINRA Matter
10   No. 20120327319 with a surprise onsite examination of SCA at its headquarters in Suite 6 of the
11
     Scottsdale Professional Plaza. Staff members represented at least five FINRA offices (Dallas,
12
13   Denver, Los Angeles, New York City, and Rockville) and included Andersen, Christina L.
14   Stanland ("Stanland"), FINRA's principal regional counsel, Steven C. Bender, Rebecca Kramer,
15
     Cia M. Fiske, Stacie A. Jungling, Christopher Leigh, Nicholas Moor, and Cindy Ponikvar.
16
17           73.    FINRA's arrival at Suite 6 bore hallmarks of a government raid. Andersen and his
18   examination team arrived unannounced first thing in the morning. They deliberately intimidated
19
     the receptionist and FINRA staff fanned out throughout the offices, bullying SCA personnel and
20
21   interrupting and interfering with the performance of their job duties.
22          74.     Andersen and his examination team commandeered SCA' s conference room and set
23
     up an office of their own within it for four consecutive days, operating around the clock, during
24
25   which time they interfered with the business operations in Suite 6.
26          75.     FINRA staff also roamed the outside common areas and parking lot of Scottsdale
27
     Professional Plaza, disturbing and causing Non-Hurry Business Tenants enough concern to
28

                                                     -16-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 85 of 194
            Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 17 of 72




 1   inquire of SCA personnel and FINRA staff whether the FINRA individuals were law enforcement
 2
     or government agents.
 3
            76.   FINRA did not disclose to SCA or the Hurrys at the time of the onsite examination
 4
 5   its cause for examining SCA in FINRA Matter No. 20120327319.
 6
            77.   In the period between the commencement of the onsite examination of SCA on
 7
     November 12, 2012, and the date of this Second Amended Complaint, FINRA has not charged
 8
 9   SCA or any SCA personnel with wrongdoing in FINRA Matter No. 20120327319.
10         78.    Andersen, FINRA' s Deputy Regional Chief Counsel, led the team of FINRA staff
11
     members that conducted FINRA ' s onsite examination of SCA in FINRA Matter
12
13   No. 20120327319.
14
           79.    When they arrived at SCA' s headquarters, Andersen or a member of his team
15
     presented SCA ' s chief compliance officer with a Procedural Rule 8210 Request (the "8210
16
17   Request") and related correspondence addressed to John solely in his purported capacity as
18   "president" of SCA.
19
           80.    FINRA issued no separate FINRA Rule 8210 request to John, Justine, or any other
20
21   "associated person" of SCA in his or her personal capacity relating to FINRA Matter No.
22   20120327319.
23
           81 .   Both Justine and John \\ere under considerable emotional strain at the time of the
24
25   onsite examination. Justine had recently been
26   She was scheduled to                  on January 17, 2013, to remove it. Nobody knew or could
27
     have known whether or not                              . John, Justine, and their four children-


     -
28

                                                     -17-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 86 of 194

             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 18 of 72




 1          82.     Because Justine's                       was to be followed by at least ten weeks of
 2   convalescence, John was preparing to single-handedly undertake
 3
     Justine, their four children, and their several companies and business ventures when FINRA
 4
 5   commenced the onsite examination of SCA.
 6          83.    Neither John nor Justine was at SCA's headquarters in Suite 6, or at the ISC Office
 7
     during FINRA's onsite examination of SCA.
 8
 9          84.    FINRA demanded of SCA in the 8210 Request "immediate access to inspect and
10   copy . . . information in the possession, custody, or control of [SCA] and its subsidiaries, affiliates,
11
     predecessor corporations, principals, employees, and any other affiliated persons."
12
13          85.    FINRA warned SCA in the 8210 Request that "your failure to provide access to the
14   firm's books and records requested ... may result in a disciplinary action .... Sanctions that could
15
     be imposed include fines, expulsion and a permanent bar from the industry."
16
17          86.    Among other items, FINRA demanded in the 8210 Request that SCA produce
18   "[f]orensic images of the hard drives of select firm employees identified onsite by FINRA staff'
19
     (emphasis added), advised SCA that "[u]nder FINRA Rule 8210, you are obligated to respond to
20
21   this request fully, promptly, and without qualification," and warned SCA that "[a]ny failure on
22   your part to satisfy these obligations could expose you to sanctions, including a permanent bar
23
     from the securities industry."
24
25          87.    Andersen also provided SCA's representatives with a letter dated November 12,
26   2012, (the "Privilege Letter") wherein he expressed that SCA could provide FINRA with a
27
     detailed "privilege log" identifying each electronic record collected by FINRA that SCA claims
28
     is "privileged" (the latter term undefined, but subsequently clarified to embrace private and
                                                  -18-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 87 of 194

             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 19 of 72




 1   proprietary information unrelated to SCA) and FINRA would "agree to consider those claims and,
 2   without reviewing the document, to delete or otherwise segregate those documents for which your
 3
     privilege claim seems reasonable." (Emphasis added).
 4
 5          88.    Andersen asserted in words or substance to SCA representatives on the afternoon of
 6   November 12, 2012, that FINRA has jurisdiction over the ISC Computers and the power to compel
 7
     unfettered access to those devices in their entirety. ISC is not a FINRA member firm. There is
 8
 9   nothing in FINRA Rule 8210 that authorizes FINRA to demand or seize ISC's computers and
10   hard drives. Interpreting Rule 8210 as providing such authority exceeds the jurisdictional bounds
11
     set forth for SRO's in the Securities and Exchange Act of 1934 and violates the Hurrys' and
12
13   Business Plaintiffs constitutional right to due process.
14          89.    Andersen made the foregoing assertion even though SCA was the only recipient of
15
     FINRA's 8210 Request, which applies only to the books and records of SCA and despite the fact
16
17   that FINRA has no regulatory jurisdiction over ISC.
18          90.    Andersen demanded in words or substance on the afternoon of November 12, 2012,
19
     that SCA unlock the ISC Office so FINRA staff under his command could enter ISC's premises,
20
21   seize the ISC Computers, access the ISC Computers, and create "mirror images" of the ISC
22   Computers in their entirety.
23
            91.    Andersen's demand for access to the ISC Computers in their entirety was improper
24
25   for numerous reasons, including that the ISC Computers were not on SCA's premises but instead
26   on ISC's premises, that the ISC Computers do not belong to SCA, and that the ISC Computers
27
     are used predominantly for purposes unrelated to SCA and laden with sensitive, private,
28

                                                    -19-
          Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 88 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 20 of 72




 1   confidential, attorney-client privileged, work product, and/or proprietary information not
 2   comprising books and records related to SCA, i.e., the Extra-Jurisdictional Materials.
 3
            92.     At the time of his demands, Andersen was informed that, to the extent the ISC
 4
 5   Computers contain any SCA-related material, that material likely comprises emails to or from
 6   John or Justine at their respective SCA-email addresses, which are preserved in a third-party,
 7
     SEC-approved, cloud-based, verifiable and auditable, electronic data repository maintained by
 8
 9   Smarsh, Inc., which could readily provide a true and correct copy of every non-privileged email
10   to or from John or Justine at their respective SCA-email addresses without prejudicing the privacy,
11
     privilege, and proprietary rights of ISC and the other individuals and entities about whom Extra­
12
13   Jurisdictional Material exists on the ISC Computers.
14          93.     Andersen afforded no serious consideration during the onsite examination to any
15
     representations or alternative proposals regarding the handling of the ISC Computers.
16
17                  FINRA and the Individual Defendants Access the /SC Computers
                                    through Coercion and Deceit
18
19          94.    Andersen told SCA representatives on November 12, 2012, that FINRA would issue
20   "Wells Notices" to several SCA personnel "within the next 15 minutes" if SCA continued to resist
21
     his demand to unlock the ISC Office and allow the FINRA examination team to enter the premises,
22
23   seize the ISC Computers, access the ISC Computers, and create "mirror images" of the ISC
24   Computers in their entirety.
25
            95.    To be "Wells'd" is a reportable event on a registered person's Form U4 and carries
26
27   a significant stigma in the securities industry.

28

                                                        -20-
          Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 89 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 21 of 72




 1           96.     The stigma associated with "being Wells'd" can be immediate and devastating to
 2   the respondent's career, reputation, and livelihood.
 3
             97.     The mere issuance of a Wells Notice to a securities professional with regulatory
 4
 5   compliance duties can make it extraordinarily difficult for the respondent to find another job in
 6   the securities industry, even if the respondent ultimately is found not to have engaged in the
 7
     alleged misconduct.
 8
 9           98.     It was outside the bounds of FINRA's authority for Andersen to threaten to serve a
10   Wells Notice on SCA staff members in the next fifteen minutes if they did not unlock the door to
11
     a non-member firm's office. Andersen's threat to issue Wells Notices to SCA's personnel, with
12
13   the instant attendant stigma and risk that those personnel would face a permanent bar from
14   working in the securities industry, was intended to coerce SCA representatives to unlock the ISC
15
     Office and allow the FINRA examination team to access the ISC Computers and, ultimately, had
16
17   just that effect.
18           99.    With Andersen's threat of imminent Wells Notices for SCA personnel, John and
19
     Justine were presented with a classic Morton's fork, i.e., as SCA's founders and indirect owners
20
21   they could abate the immediate peril to the careers, reputations, and livelihoods of SCA employees
22   or, as the founders and indirect owners of ISC, they could continue to shield ISC's Computers
23
     from intrusion and protect the entities and individuals, including themselves, whose private,
24
25   privileged, and proprietary information is contained in the ISC Computers. They could not do
26   both.
27
             100. Under the circumstances, Andersen's "Wells Notice" ultimatum reasonably caused
28
     enormous duress for John and Justine, compounding                                with which they
                                                 -21-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 90 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 22 of 72




 1   were burdened because of                                                and
 2                                                                   .
 3
            101.   Ultimately, FINRA staff under Andersen's command accessed the ISC Office,
 4
 5   seized the ISC Computers, accessed the ISC Computers, and copied the ISC Computers in their
 6   entirety. FINRA had no right to coerce and demand that SCA grant it access to a non-FINRA
 7
     member firm's office and the computers and hard drives therein, and FINRA further had no right
 8
 9   to access ISC's devices and make mirror images of them.
10          102.    Andersen, in undertaking and directing other FINRA staff to undertake the tasks of
11
     seizing, accessing and copying the ISC Computers in their entirety, failed to hue to the limits of
12
13   FINRA Rule 8210.
14          103.    Andersen, in undertaking and directing other FINRA staff to undertake the tasks of
15
     seizing, accessing and copying the ISC Computers in their entirety, violated those provisions of
16
17   FINRA's procedures that define the nature and scope of FINRA' s jurisdiction and that prevail on
18   FINRA staff to respect FINRA's jurisdictional boundaries when conducting examinations.
19
            104. FINRA, in seizing, accessing and copying the ISC Computers in their entirety,
20
21   deprived ISC of the full use of those devices for at least five days.
22          105. FINRA forced SCA to retain the costly services of a forensic data specialist to
23
     monitor and log all material events pertaining to the time-consuming electronic data extraction
24
25   process to assess the safe handling of the devices and integrity of the data within.
26          106.   Neither John, Justine, nor any agent or representative of SCA or ISC ever authorized
27
     FINRA to review any of the Extra-Jurisdictional Materials. Regulatory counsel for SCA objected
28
     to the seizing and copying of the ISC Computers and demanded that FINRA not review any of
                                                -22-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 91 of 194

                Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 23 of 72




 1   the electronic information it copied from the ISC Computers using any procedure that failed to
 2   protect the Extra-Jurisdictional Materials from review or dissemination.
 3
               107.   FINRA, in seizing, accessing, and copying the ISC Computers in their entirety,
 4
 5   knowingly and willfully arrogated to itself, at Andersen's direction, and over strenuous objections,
 6   the hundreds of gigabytes of Extra-Jurisdictional Material believed to exist on those devices.
 7
                         FINRA and the Individual Defendants Refuse to Protect the
 8
                        Extra-Jurisdictional Materials from Review and Dissemination
 9
               108. Continuing to ignore the fact that the ISC Computers belonged to ISC, FINRA,
10
11   Andersen, and Stanland initially required that SCA provide a "privilege log" of all electronic
12   information on the ISC Computers-copies of which FINRA now had in its possession.
13
               109.   It is impractical, ineffective, and punitive for FINRA to require a small broker-
14
15   dealer's attorneys to parse as much as two terabytes of electronic data, the equivalent of nearly
16   1.8 billion pages of plaintext, from a non-member's computers to identify and log every piece of
17
     digital information that is privileged, irrelevant, or both, when such privileged and/or irrelevant
18
19   digital information is anticipated to constitute the majority of that electronic data. Indeed, the
20   Hurrys expended hundreds of thousands of dollars just to collect and track the seized and copied
21
     drives.
22
23             110.   Despite the representation in the Privilege Letter that FINRA would consider
24   "privilege" claims "without reviewing the document" and would "delete or otherwise segregate"
25
     those documents-Andersen responded to SCA's regulatory counsel's written request that the
26
27   Extra-Jurisdictional Materials be returned by stating that FINRA could not agree to return or
28   destroy any such data because the data purportedly cannot be disaggregated and also stated that,

                                                     -23-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 92 of 194

             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 24 of 72




 1   if Andersen disagreed with SCA's claim of "privilege" on any document, aFINRA staff member
 2   would review that document and decide whether, in the FINRA staff member's view, the
 3
     "privilege" claim is warranted.
 4
 5          111. Upon information and belief, FINRA commonly uses a method to identify
 6   potentially attorney-client privileged documents where a search is run for materials containing the
 7
     names of attorneys provided by the member, those materials are then segregated and copies
 8
 9   provided to the member's attorney for preparation of a privilege log on those documents.
10          112. As John and Justine prepared                             , it became evident that the
11
     "privilege log" approach was unworkable.
12
13          113. FINRA agreed to allow SCA to submit a list of "search terms" beyond attorney
14   names which, if used in electronic searches of FINRA' s mirror image copies of the ISC
15
     Computers, would yield Extra-Jurisdictional Material.
16
17          114. Under this method, FINRA would run searches ofFINRA's mirror image copies of
18   the ISC Computers using the off-limits search terms, provide SCA with some unspecified way to
19
     identify the specific electronic data those search terms identified, require SCA to perform a
20
21   "privilege" review of that enormous universe of electronic data, and require SCA to provide
22 FINRA with a "privilege" log identifying the basis of each of its "privilege" objections to each
23
   item of digitized information in that universe.
24
25        115. The "search terms" method and associated review protocol is unworkable to protect
26   the Extra-Jurisdictional Material from review, dissemination, or disclosure.
27
28

                                                    -24-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 93 of 194

             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 25 of 72




 1          116.   To craft a list of search terms that would provide a reasonable measure of assurance
 2   that all of the Extra-Jurisdictional Material is excluded from FINRA's review is unduly
 3
     burdensome and entirely impractical, if not impossible.
 4
 5          117. The review protocol wherein a FINRA staff member determines the validity of
 6   privilege claims impinges on regulatory counsels' legal and ethical responsibilities to identify and
 7
     shield attorney-client privileged data and work product from disclosure.
 8
 9          118.   The more sensible, practical, and efficient approach to dealing with the ISC
10   Computers is for FINRA to place its copies of the ISC Computers in the custody of a mutually­
11
     acceptable, neutral, third-party forensic computer specialist to extract any SCA books and records
12
13   relevant to the undisclosed purpose of FINRA's examination of SCA without prejudicing the
14   privacy, privilege, and proprietary rights of those individuals and non-member entities about
15
     whom Extra-Jurisdictional Material exists on the ISC Computers.
16
17          119.   SCA, in reaction to further demands and threats by FINRA, and in good faith,
18   provided FINRA with a list of search terms that SCA surmised would shield-at least initially­
19
     significant privileged and Extra-Jurisdictional Material.
20
21          120.   FINRA rejected the vast majority of the search terms that SCA proposed to yield
22   potentially privileged documents, including such terms as "attorney," "lawyer," "counsel,"
23
     "counselor," "confidential," "immunity," "litigation," "memorandum," "analysis," "evaluation,"
24
25   "advice," "court," "arbitration," "lawsuit," "action," "case," "precedent," "claim," "defense,"
26   "object," "objection," "motion," "complaint," "pleading," "discovery," "civil procedure,"
27
     "judge," "arbitrator," "adversary," "opposing counsel," "confidentiality agreement," "NDA,"
28
     "release," and "non-disclosure agreement."
                                                    -25-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 94 of 194

             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 26 of 72




 1          121. FINRA also rejected the vast majority of the search terms that SCA proposed to
 2   yield Extra-Jurisdictional Material, including the terms in the preceding paragraph, the names of
 3
     the Hurrys' non-member entities, and such terms as "University of San Francisco," "Stanford
 4
 5   Medical," "Phoenix Childrens Hospital," "Veteran's Association," "Accountant," "Apartment,"
 6   "Beneficiary," "Bicycle,"       "Bookkeeper,"    "Building,"   "Brain,"   "Brother," "Charity,"
 7
     "Charitable," "Child," "Children," "Church," "Dad," "Doctor," "Enjoin," "Executor," "Father,"
 8
 9   ''Grade," "Grandma," "Grandmother," "Grandpa," "Grandfather," "Guardian," "Healthcare,"
10   "Home," "Ice cream," "Ill," "Illness," "Infection," "IRA," "IRS," "Landlord," "Lease,"
11
     "Military," "Mom," "Mortgage," "Mother," "Philanthropy," "Revocable Trust," "Retirement,"
12
13   "School," "Script," "Sick," "Sister," "Social Security," "SSN," "Surgery," "Teacher," "Tenant,"
14   "Title," "Treatment," "Trip," "Trustee," "Vacation," and "Veteran's Administration."
15
            122. The search terms that FINRA rejected were likely to identify Extra-Jurisdictional
16
17   Material. Highlighting just one example, the search term "ice cream" was intended to exclude
18   electronic data pertaining to Plaintiff Corner of Paradise, the Hurrys' non-member ice cream shop
19
     in Newport Beach, California.
20
21          123. Neither FINRA, Andersen, nor Stanland had or has any intention of shielding the
22   Extra-Jurisdictional Materials from review by FINRA staff.
23
            124. Neither FINRA nor Andersen had or has any intention of not distributing or sharing,
24
25   or not causing or allowing the Extra-Jurisdictional Materials to be distributed or shared, with
26   government agencies. FINRA's mere act of searching the copies of the ISC Computers could
27
     permanently impair significant constitutional protections, including Fourth Amendment
28
     protections, to which the Hurrys and Business Plaintiffs are otherwise entitled.
                                                   -26-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 95 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 27 of 72




 1          125.    Neither the Hurrys nor the Business Plaintiffs had or have any desire or intention of
 2   interfering with FINRA's legitimate examination of its members. To the contrary, the Hurrys and
 3
     the Business Plaintiffs have cooperated with several requests by FINRA.
 4
 5          126.    ISC even offered to search for and produce from ISC's computers and hard drives
 6   any non-privileged SCA books and records related to the undisclosed purpose of FINRA's
 7
     examination of SCA, a process that should satisfy any legitimate objective of FINRA's SCA
 8
 9   examination without prejudicing the privacy, privilege, and proprietary interests of ISC and other
10   individuals and non-member entities.
11
            127.    ISC also offered to share with FINRA the expense of having the ISC Computers
12
13   placed in the custody of a mutually-acceptable, third-party, neutral forensic computer specialist
14   so any non-privileged SCA books and records related to the undisclosed purpose of FINRA's
15
     examination of SCA can be isolated for production. The latter proposal likewise would satisfy any
16
17   legitimate objective of FINRA's examination of SCA without prejudicing the privacy, privilege,
18   and proprietary interests of individuals and non-member entities
19
            128.   FINRA rejected the aforementioned proposals.
20
21          129.   As a direct and proximate result ofFINRA's and the Individual Defendants' actions,
22   the Plaintiffs have been and continue to be irreparably injured in that FINRA coercively,
23
     deceitfully, and in violation of its jurisdictional boundaries and federal and state law (a) seized the
24
25   ISC Computers on ISC's premises, (b) accessed the ISC Computers, (c) copied the ISC Computers
26   in their entirety, and (d) refused thereafter to return or destroy the Extra-Jurisdictional Material
27
     they copied from the ISC Computers.
28

                                                      -27-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 96 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 28 of 72




 1          130.   FINRA, Andersen, Stanland, and the Individual Defendants have no independent
 2   basis or authority to retain the Extra-Jurisdictional Materials.
 3
            131. As a direct and proximate result of FINRA's, Andersen's, Stanland's, and the
 4
 5   Individual Defendants' actions, Plaintiffs have been and continue to be irreparably injured by the
 6   imposition of a punitive, unduly burdensome, vexatious, ineffective, and impracticable electronic
 7
     data review process whereby FINRA ultimately reserves the "right" unilaterally to decide whether
 8
 9   to review Extra-Jurisdictional Materials.
10          132. As a direct and proximate result of Defendants' actions, the Plaintiffs have been and
11
     continue to be irreparably injured by FINRA's intent to review, retain, and disclose to government
12
13   agencies the Extra-Jurisdictional Materials, in blatant violation of privacy, privilege, and
14   proprietary rights of the Hurrys, ISC, and the individuals and entities about whom electronic data
15
     exists on FINRA's copy of the ISC Computers.
16
17           /SC and the Hurrys Demand Destruction, Return, or Escrow of the Copies of
                                      the /SC Computers
18
19         133. On February 27, 2013, the Hurrys and ISC demanded that FINRA destroy, return,
20   or deposit with a mutually-acceptable third party computer forensic specialist, any copies of the
21
     ISC Computers in FINRA's possession for purposes of preservation and security.
22
23         134.    On March 1, 2013, FINRA assured ISC and the Hurrys that FINRA had not
24   "accessed the Hurrys' hard drives, and will not do so until there is an agreement on the data that
25
     may be accessed." This was consistent with numerous prior communications made to SCA's
26
27   counsel where FINRA assured them that no review of computer material would take place absent
28   agreement and a mutually acceptable process for resolving disputes.

                                                     -28-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 97 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 29 of 72




 1                    /SC Seeks Court Intervention to Protect the Confidential Data
                              from Disclosure, Review, and Dissemination
 2
 3          135. On March 8, 2013, ISC filed suit in the U.S. District Court for the District of Arizona
 4   against FINRA and Andersen, alleging that Andersen's invasion of the ISC Office and seizure
 5
     and copying of the ISC Computers violated the Computer Fraud and Abuse Act, 18 U.S.C. § 1030
 6
 7   et seq., among other claims.
 8          136. Hopeful that FINRA would be amenable to settling the dispute on mutually
 9
     agreeable terms, the Hurrys refrained from serving the complaint but sent copies both to FINRA
IO
11   and to Andersen.
12          137.   In the months that followed, neither FINRA nor Andersen proposed any method for
13
     examining any non-privileged books and records of SCA that might be on the ISC Computers
14
15   without violating the privacy and proprietary interests of non-members.
16          138. Instead, on information and belief, FINRA, Andersen, and the Individual
17
     Defendants devised a plan to harass and then strong-arm the Hurrys and ISC into dropping their
18
19   lawsuit against FINRA and Andersen.
20                      Defendants Engage in a Pattern of Harassment Meant to
21                  Intimidate, Coerce, and Harm the Hurrys and Business Plaintiffs
22          139. In the months that followed the seizure and copying of the ISC Computers,
23
     Defendants engaged in a pattern of escalating harassment of the Hurrys and the businesses
24
     associated with the Hurrys designed to intimidate, annoy, coerce, and harm the Hurrys and
25
26   Business Plaintiffs.
27          140. On or about December 20, 2012, Alpine filed a standard form application with
28
     FINRA for permission to provide retail margin account services on a self-clearing basis and to
                                                    -29-
          Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 98 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 30 of 72




 1   remove the restriction upon the firm that it would have no one other than John Hurry dually
 2   registered and/or associated with SCA.
 3
             141. FINRA informed Alpine that it should withdraw the application because it would
 4
 5   never be approved.
 6           142.   Then FINRA demanded that Alpine provide John Hurry's personal bank records for
 7
     FINRA's review and examination as part of the application, allegedly due to a line of credit
 8
 9   between Alpine and John Hurry. On information and belief, the request for personal bank records
10   was nothing more than a pretext to harass the Hurrys' and further invade their privacy.
11
            143.    In response to the request for bank records, John Hurry produced a "Depository
12
13   Validation" from JP Morgan Chase Bank verifying that the Hurrys' trust account maintained a
14   minimum of $3,000,000 in collected funds.
15
            144. Based upon the Depository Validation and other information in FINRA's possession
16
17   regarding the Hurrys' financial resources, FINRA knew or should have known that John Hurry
18   had sufficient liquidity to provide contingent funding to Alpine should the firm need to draw on
19
     the line of credit.
20
21          145.    Nonetheless, on or about May 3, 2013, FINRA issued a denial of Alpine's
22   application to provide retail margin account services on a self-clearing basis.
23
            146.    This denial letter was arbitrary and a pretext to harass the Hurrys, impair their
24
25   businesses and livelihood without due process of law, pressure them into waiving constitutional
26   privacy protections, coerce them to drop their lawsuit against FINRA and Andersen, reduce their
27
     influence in the OTC sector, and, ultimately, drive them out of business.
28

                                                    -30-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 99 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 31 of 72




 1          147.   Even when FINRA ultimately approved Alpine to provide retail margin account
 2   services on a self-clearing basis, it did so with a margin that was arbitrarily restrictive and largely
 3
     ineffective for the firm's intended business purposes.
 4
 5          148. During this same period, the Nevada Secretary of State's Securities Division issued
 6   24 subpoenas seeking numerous records from businesses associated with the Hurrys. On
 7
     information and belief, there was no active or pending investigation by the Nevada authorities nor
 8
 9   was there lawful cause to seek the records. Rather, on information and belief, the subpoenas were
10   issued at the prompting of Andersen and/or one of the Individual Defendants. The Securities
11
     Division eventually withdrew the subpoenas.
12
13          149.   Andersen also participated directly in the harassment. On or about June 19, 2013,
14   FINRA and Andersen conducted the first in a series of on-the-record ("OTR") interviews with
15
     employees and officers of the Hurrys' companies.
16
17          150. Neither the interview of June 19, 2013, nor any of the OTR interviews that followed
18   was conducted strictly in furtherance of legitimate examination goals; the interviews were, rather,
19
     designed to harass and cause reputational damage to the Hurrys and their businesses.
20
21          151.   In the course of the OTR interviews, Andersen and Individual Defendants framed
22   their questions to insinuate to the interviewees that John Hurry had been engaging in money
23
     laundering activities or unlawful activities. These false insinuations that John Hurry is or was
24
25   engaged in money laundering, that he or his employees were paid in cash, and that customers were
26   permitted to pay in cash, were all deliberate attempts to cause reputational damage to the Hurrys
27
     and those businesses associated with them.
28

                                                      -31-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 100 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 32 of 72




 l          152. As a direct and proximate result of these false insinuations that John Hurry is or was
 2   involved in unlawful activity, at least one senior level officer resigned from a business associated
 3
     with the Hurrys. At least one other senior employee has resigned from a Business Plaintiff as a
 4
 5   result of FINRA's and the Individual Defendants' harassing and disparaging conduct.
 6            FINRA, Andersen, Stan/and, and the Individual Defendants Threaten and
 7           Coerce the Hurrys into Abandoning the Lawsuit against FINRA and Andersen
 8          153. On June 25, 2013, Andersen resurrected his threat to "analyz[e]"-without any
 9
     reasonable method to protect the privacy and propriety interests of non-parties-the information,
10
11   documents, and data contained on the Hurry's hard drives" "beginning this Friday [June 28, 2013]
12   at noon EDT [9:00 a.m. MST]."
13
            154. Andersen issued this threat despite that FINRA and ISC had not yet agreed on a
14
15   mutually acceptable process for resolving disputes regarding Extra-Jurisdictional Material and the
16   ISC Computers.
17
            155. Among the new assertions that Andersen made in his letter was the false assertion
18
19   that the seizure of the ISC Computers was part of an investigation of John Hurry's outside business
20   activities. This was nothing more than an after-the-fact attempt to justify Andersen's unlawful
21
     invasion of the ISC Office and confiscation of the ISC Computers.
22
23          156. FINRA's Procedural Rule 8210 Request of November 12, 2012, was addressed to
24   John Hurry only in his capacity as president of SCA, not in his personal capacity or in his capacity
25
     as an owner or manager of any outside business.
26
27
28

                                                    -32-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 101 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 33 of 72




 1          157. Despite seeking disclosure of vast quantities of SCA books and records, FINRA had
 2   made no demand whatsoever in its Procedural Rule 8210 Request of November 2012 for
 3
     disclosure of records related to the Hurrys' outside business activities.
 4
 5          158. SCA employees were not questioned during the OTRs begun in June 2013 regarding
 6   the Hurrys' outside business activities.
 7
            159. On June 26, 2013, in response to Andersen's renewed threat to harm ISC and the
 8
 9   Hurrys by reviewing and analyzing Extra-Jurisdictional Materials, ISC expressed in writing to
10   FINRA's outside litigation counsel that it had "no desire to impede FINRA's legitimate
11
     examination of a member firm" and that "[w]ithout conceding the presence of any such materials
12
13   on the ISC Computers, ISC has never objected, and does not object today, to FINRA reviewing
14   non-privileged SCA books, records, and accounts to the extent ISC and its counsel find them on
15
     the ISC Computers."
16
17          160. Despite this renewed invitation to negotiate a resolution that would preserve the
18   privacy and proprietary interests of non-members while acknowledging FINRA's right to
19
     investigate SCA, FINRA refused to discuss any method for examining non-privileged books and
20
21   records of SCA that might be on the ISC Computers.
22          161. On June 27, 2013, through its outside counsel, FINRA doubled-down on the
23
     Andersen threat and accused the Hurrys of attempting to "delay and obstruct FINRA's proper
24
25   regulatory review" by causing ISC to commence its first lawsuit regarding the Extra-Jurisdictional
26   Materials.
27
           162. FINRA and the Individual Defendants knew or should have known that its
28
     accusations of an improper motive were false and pretextual.
                                                  -33-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 102 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 34 of 72




 1          163. FINRA, Andersen, and FINRA's outside counsel made their accusations regarding
 2   the Hurrys' purported improper motive in order to intimidate the Hurrys and coerce them not to
 3
     serve their complaint and to abandon their lawsuit.
 4
 5          164. The Hurrys reasonably understood FINRA's accusations as a threat to bring
 6   disciplinary action against them if they allowed ISC to persist in vindicating its rights and the
 7
     rights of others with data on the ISC Computers.
 8
 9          165. The same day that FINRA falsely accused the Hurrys of attempting to "delay and
10   obstruct FINRA's proper regulatory review" of John Hurry's outside business activities, the SEC
11
     issued a subpoena to John Hurry seeking production of electronic and other records.
12
13          166. Faced with that prospect of having to defend themselves against contrived
14   obstruction charges in an 8210 proceeding and potentially losing their livelihood as a result, and
15
     already feeling the effects of harassment from the multiple quarters, the Hurrys were left with no
16
17   reasonable alternative but to cause ISC to stand down. This did not mean, however, that the
18   Hurrys, ISC, the Business Plaintiffs, or anyone else with information on the ISC Computers
19
     consented to FINRA's access, examination, or retention of the Extra-Jurisdictional materials in
20
21   FINRA's possession.
22         167. As of the filing of this Complaint, Defendants still unreasonably retain �he Extra­
23
     Judicial Material, which was secured in excess of their jurisdiction, and is being held by
24
25   Defendants without independent basis or authority to do so.
26
27
28

                                                   -34-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 103 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 35 of 72




 1                  Defendants Embark on a Campaign to Discredit, Intimidate, and
                      Harm the Hurrys While Avoiding Further Scrutiny and the
 2
                                   Requirement of Due Process
 3
            168.   On information and belief, when it was clear that ISC was not going to serve its
 4
 5   lawsuit, Defendants embarked on a campaign to discredit the Hurrys, intimidate them from
 6   pursuing their federal lawsuit, and force them out of the OTC sector, while avoiding the scrutiny
 7
     and due process attendant to formal regulatory action.
 8
 9          169.   On or about September 19, 2013, FINRA conducted an OTR of John Hurry.
10          170. During the Hurry OTR, John Hurry was asked to disclose the name of the financial
11
     institution in which he conducted his personal banking. He responded in substance that his primary
12
13   personal banking relationship was with Chase, where his trust accounts were established.
14          171.   On or about October 7 and October 18, 2013, FINRA propounded Rule 8210
15
     requests seeking personal and business records from the Hurrys and their non-regulated
16
17   businesses, including bank records, phone records, and flight records.
18          172. FINRA's demands for records were unnecessarily overbroad and sought records not
19
     reasonably related to any issue in FINRA's examination. FINRA's staff had no evidence or
20
21   grounds to believe that the records they sought contained any information relevant to the subject
22   ofFINRA's examination. The 8210 requests were intended to harass the Hurrys, injure and impair
23
     Hurrys' businesses, pressure the Hurrys to waive their constitutional privacy protections, retaliate
24
25   against the Hurrys for bringing their lawsuit against FINRA and Andersen, and prevent the Hurrys
26   from reinitiating their lawsuit against FINRA, Andersen, or others.
27
28

                                                    -35-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 104 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 36 of 72




 1          173.   The overbroad and overreaching 8210 requests were also part of a scheme to harass
 2   the Hurrys into abandoning the OTC sector, part of their lawful business activities, without due
 3
     process of law.
 4
 5          174. Faced with the threat of further charges of obstruction, the Hurrys provided FINRA
 6   with hundreds of pages of personal bank records, personal phone records, and flight records.
 7
     FINRA' s request was unduly burdensome, extremely costly and time consuming. Nevertheless,
 8
 9   the Hurrys fully cooperated. The records were redacted to remove personal information pursuant
10   to an agreement with FINRA, marked confidential, and provided to FINRA over the Hurrys'
11
     express objections.
12
13          175.   On or about February 4, 2014, a short time after the Hurrys provided their records
14   in redacted form as per their agreement with FINRA, the SEC issued a subpoena to Pinnacle
15
     Aviation for the very same flight records as well as for communications between the Hurrys and
16
17   the company that manages the airplane. The timing and substance of the subpoena from the SEC
18   establish close coordination between FINRA and the SEC, including on matters that do not
19
     concern FINRA' s regulatory functions. The subpoena invaded the Hurrys' business and privacy
20
21   interests by exposing information redacted by the Hurrys when responding to FINRA' s 8210
22   request and revealing private and sensitive communications to regulators.
23
             Defendants Leak Non-Public, Confidential, and Misleading Information to the
24                                        Deal Pipeline
25
            176.   On information and belief, in furtherance of their scheme to discredit, harass, and
26
27   injure the Hurrys, Andersen, or the other Individual Defendants, conspired to leak non-public,
28   confidential, and false and misleading information to a reporter for the Deal Pipeline, a financial

                                                    -36-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 105 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 37 of 72




 1   news and information service whose readership includes a range offinancial institutions and other
 2
     key audiences in the financial services market. Defendants leaked the information for the specific
 3
     purpose and with the design ofcausing its publication.
 4
 5          177.   On 9r about September 17, 2013, Bill Meagher ("Meagher") of the Deal Pipeline

 6   wrote the first of several articles using the information leaked by FINRA. Citing "internal
 7
     documents" Meagher obtained from FINRA, Meagher described "a series ofreports Finra sent to
 8
 9   the SEC in 2012 and 2013."
10          178. The "internal documents" to which Meagher alluded were obtained from FINRA's
11
     Office ofFraud Detection and Market Intelligence ("OFDI").
12
13          179. The "internal documents" to which Meagher alluded made reference to "trading
14   records obtained from U.S.-based broker[] Scottsdale Capital Advisors," among others.
15
            180. Meagher's article disclosed non-public information including the name of an
16
17   individual who opened a trading account with SCA, when the account had been opened, on whose
18   behalf it was opened, and the volume of trading in the account. Meagher identified no source for
19
     these disclosures in his article apart from FINRA.
20
21          181. On information and belief, Andersen, and FINRA staff members from OFDI, were
22   present for all testimony taken as part ofFINRA Matter No. 20120327319.
23
            182. On December 3, 2013, the Deal Pipeline's Meagher contacted SCA's outside
24
25   regulatory counsel, seeking responses from SCA, Alpine, and/or the Hurrys to several questions
26   regarding FINRA's investigation into trading in a company called Biozoom, among other matters.
27
     Meagher's inquiries reflected a knowledge ofnon-public and confidential information, the leaking
28
     ofwhich can be attributed plausibly only to FINRA.
                                                   -37-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 106 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 38 of 72




 1          183. Meagher requested comments from SCA's outside regulatory counsel regarding a
 2   former SCA employee, Tim Scarpino-specifically, comments regarding the termination of his
 3
     employment with SCA, which was known to FINRA investigators but had not been publicly
 4
 5   reported by SCA.
 6          184. Meagher also requested comments from SCA's outside regulatory counsel
 7
     regarding John Hurry's plans to buy Wilson Davis, a transaction which was known to FINRA, but
 8
 9   had not been publicly reported.
10          185.   Meagher's questions demonstrated that, at mm1mum, he had knowledge of
11
     FINRA's ongoing examination of SCA, and the questions posed by FINRA staffmembers to SCA
12
13   and its employees. His questions reflected a distinct "prosecutorial" perspective consistent with
14   the tenor of FINRA's examination. His questions made reference to a full spectrum of details
15
     reflecting FINRA Matter No. 20120327319 and what FINRA had learned regarding SCA's
16
17   business, internal practices, customers, customer transactions, securities deposits, wire activities,
18   and trading activity. Other than SCA's in-house and outside regulatory counsel, only Andersen
19
     and the other Individual Defendants who were present at the OTRs would have had knowledge of
20
21   the details reflected in Meagher's questions.
22          186.   Neither SCA's outside regulatory counsel nor anyone else associated with SCA,
23
     Alpine, or the Hurrys responded to Meagher's inquiries. Any calls from Meagher were referred
24
25   to the president and chief counsel of SCA without discussing the matters with Meagher. The
26   president and chief counsel of SCA was unable to identify anyone at SCA or Alpine who provided
27
     the leaks to Meagher.
28

                                                     -38-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 107 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 39 of 72




 1          187. On December 3, 2013, SCA's outside regulatory counsel emailed Andersen
 2   expressing that "SCA is extremely concerned that confidential information has been leaked that
 3
     may be damaging to the finn or its employees" and asking that Andersen "advise as to whether
 4
 5   [FINRA] Staff is aware of this information being provided to the reporter."
 6          188. Andersen never responded to the December 3, 2013, inquiry by SCA's outside
 7
     regulatory counsel.
 8
 9          189. On or about December 4, 2013, Brad Bennett, FINRA's head of enforcement, left a
10   voice mail for SCA's outside regulatory counsel.
11
            190. Despite that the September 17, 2013, Deal Pipeline article demonstrated that
12
13   Meagher was provided internal documents from FINRA, Bennett was dismissive of the concerns
14   and suggested that the press leaks "could have come from someone at Scottsdale [Capital
15
     Advisors]."
16
17          191. Bennett expressed in his December 4 voicemail that he was "confident on our side
18   that we dido't leak" and declined to respond further, stating that "no one on staff can have anything
19
     more to say about it."
20
21          192. On December 6, 2013,just days after the inquiries from Meagher, the Deal Pipeline
22   ran an article by Meagher entitled, "FBI, securities officials investigating Scottsdale Capital,
23
     Alpine Securities, source says." As his source, Meagher referenced in his December 6 article only
24
25   "a person familiar with those investigations."
26          193. The information disclosed in Meagher's December 6 article was non-public and
27
     confidential.
28

                                                      -39-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 108 of 194

             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 40 of 72




 1          194. Meagher's December 6 article demonstrated knowledge of FINRA's ongoing
 2   examination of SCA, Alpine, and the questions FINRA staff members had posed to those
 3
     companies and their employees. His article reflected a distinct "prosecutorial" perspective
 4
 5   consistent with the tenor of FINRA's examination.
 6          195. According to Meagher's December 6 article, FINRA is "work[ing] with the SEC"
 7
     on investigations involving SCA, Alpine, and the Hurrys."
 8
 9          196. Meagher also reported in his December 6, 2013, article that "John Hurry, who
10   controls both Scottsdale and Alpine, is in negotiations to buy Wilson Davis."
11
            197. On information and belief, no one associated with the parties to the Wilson Davis
12
13   purchase informed Meagher or anyone else in the media that John Hurry or any entity associated
14   with the Hurrys was acquiring Wilson Davis. The article made clear that the Deal Pipeline did not
15
     receive comments from anyone who was approached by Meagher at SCA.
16
17          198. Meagher falsely and misleadingly stated in his December 6, 2013, article that the
18   FBI was investigating SCA and Alpine falsely implying that the firms or their principals are
19
     targets of criminal or securities' investigations.
20
21          199. On information and belief, SCA is and was not the target of any federal law
22   enforcement investigation and neither are Alpine nor the Hurrys.
23
            200. Meagher falsely reported in his December 6 article that Biozoom shareholders were
24
25   allowed to trade in violation of SCA policies and were provided special perks. Meagher also
26   falsely implied in his December 6 article that SCA had disregarded "red flags" regarding the
27
     Biozoom trades and that SCA had failed to follow up.
28

                                                      -40-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 109 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 41 of 72




 1          201. On information and belief, if FINRA conducted any investigation regarding the
 2   press leaks following the inquiry from SCA's outside regulatory counsel to Andersen and the
 3
     subsequent voice message from Bennett, the investigation was incomplete and inadequate.
 4
 5          202. On information and belief, ifFINRA took any action to curb or prevent press leaks
 6   or inappropriate disclosure of confidential or non-public information regarding the Hurrys, their
 7
     businesses, or their customers following the inquiry from SCA's regulatory counsel to Andersen
 8
 9   and the subsequent voice message from Bennett, the action was incomplete and inadequate.
10          203.   On January 9, 2014, SCA's chiefin-house counsel, wrote the FINRA Office ofthe
11
     Ombudsman and Robert L.D. Colby, FINRA's Chief Legal Officer, regarding the information
12
13   leak to Meagher and the Deal Pipeline. The January 9 letter notified FINRA that SCA and its
14   customers have been embarrassed and harmed by the reports and sought a "full investigation" of
15
     the matter by FINRA and the SEC. He also requested an assurance that "FINRA is appropriately
16
17   safeguarding confidential information obtained during its investigations."
18          204. On information and belief, if FINRA conducted any investigation regarding the
19
     press leaks following SCA's January 9, 2014, letter, the investigation was incomplete and
20
21   inadequate.
22          205. On information and belief, ifFINRA took any action to curb or prevent press leaks
23
     or inappropriate disclosure of confidential or non-public information regarding the Hurrys, their
24
25   businesses, or their customers following the January 9, 2014, letter, the action was incomplete and
26   inadequate.
27
           206. On February 18, 2014, outside counsel for John Hurry spoke with Deb Tarasevich
28
     (Assistant Director of Enforcement) and Jennie Krasner (Senior Counsel) of the SEC. Counsel
                                                 -41-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 110 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 42 of 72




 1   expressed concerns regarding the leaks and the reputational harm they were causing the Hurrys
 2   and their businesses.
 3
            207. Tarasevich stated that no one at the SEC was speaking to the press about any
 4
 5   investigations or examinations involving the Hurrys.
 6          208. On March 20, 2014, the Deal Pipeline published a Bill Meagher article entitled
 7
     "SEC requests default judgment in $34M Biozoom pump-and-dump case." The article mentions
 8
 9   information that would only be known to FINRA, SEC, and SCA, including that a FINRA audit
10   of SCA was scheduled for the end of March and that FINRA had made a regulatory request for
11
     the personal notes of SCA employees.
12
13          209. The March 20, 2014, article repeats the false and misleading statement that the FBI
14   is investigating SCA and Alpine and repeats the false and misleading implication that the firms or
15
     their principals are the targets of criminal or securities' investigations. The March 20, 2014, article
16
17   further falsely implies that SCA and/or the Hurrys were involved in a "pump-and-dump" scheme
18   with Biozoom.
19
            210. As the disclosures of non-public and confidential information to Meagher was
20
21   attributable to FINRA, on March 21, 2014, SCA's in-house counsel again emailed Colby detailing
22   SCA's concerns about the March 20, 2014, article in the Deal Pipeline. He explained that breach
23
     of confidentiality associated with FINRA's examination and "the distorted factual portrayal of
24
25   these disclosures has interfered with current and prospective business relationships of SCA." He
26   demanded that the disclosure of confidential or non-public matters stop immediately.
27
            211. On March 21, 2014, Colby confirmed to SCA that "FINRA's policies prohibit
28
     disclosing our audit schedule and regulatory requests to firms." Colby represented that FINRA's
                                                   -42-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 111 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 43 of 72




 1   "Ombudsman's office is actively reviewing whether our staff disclosed any information
 2   inconsistent with our policies."
 3
             212.   As of the filing of this Second Amended Complaint, FINRA has not communicated
 4
 5   the result of any Ombudsman's office review to SCA or the Hurrys.
 6           213.   On information and belief, FINRA did not conduct a thorough and adequate
 7
     investigation regarding the press leaks and inappropriate disclosures following SCA's March 21,
 8
 9   2014 email.
10           214.   On information and belief, FINRA did not take action to curb inappropriate leaks or
11
     disclosures of confidential, non-public, and misleading information regarding the Hurrys, their
12
13   businesses, or their customers following the March 21, 2014, email.
14
             215.   On April 9, 2014, outside counsel for SCA received a phone call from reporter Bill
15
     Meagher. The reporter informed SCA's counsel that the Deal Pipeline would be publishing a story
16
17   that would disclose that FINRA AML examiners appeared at the SCA offices in March of 2014
18   and requested account documentation for a number of customer accounts, which he specified by
19
     name.
20
21           216.   On or about April 16, 2014, the Deal Pipeline published an article written by
22   Meagher disclosing an unannounced FINRA examination of SCA. Under FINRA policies,
23
     unannounced examinations of members are non-public and confidential. The article contained
24
25   details regarding the unannounced examination of SCA that could be known only to FINRA and
26   SCA.
27
             217.   On or about April 17, 2014, SCA's in-house counsel emailed Colby notifying him
28
     of the contact from Meagher, the April 16, 2014, article in the Deal Pipeline, and attesting "no
                                                  -43-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 112 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 44 of 72




 1   one at [SCA] disclosed to the press the [unannounced] visit or the documentation [FINRA
 2   examiners] requested." He notified Colby that "FINRA Staff are providing information to this
 3
     reporter on a near real-time basis, with the apparent intent to embarrass and/or financially hurt
 4
 5   [SCA], as well as to expose confidential client information." He continued that "[t]his behavior,
 6   if coming from FINRA Staff, is a violation of your own policies and unbecoming of a member
 7
     regulatory organization." He requested that FINRA "thoroughly investigate this matter, and
 8
 9   respond" to him or SCA's outside regulatory counsel, "whether anyone on the Staff has in fact
10   violated FINRA policies."
11
            218. In response to SCA's email, on or about April 17, 2014, Colby confirmed that
12
13   "[p]roviding information to the press about exams is unacceptable" and promised that he "will
14   review this situation also."
15
            219. On information and belief, FINRA did not conduct an appropriate, thorough, and
16
17   adequate investigation regarding the press leaks and inappropriate disclosures following SCA's
18   April 17, 2014, email.
19
            220. On information and belief, FINRA did not take action to curb inappropriate leaks or
20
21   disclosures of confidential, non-public, and misleading information regarding the Hurrys, their
22   businesses, or their customers following the April 17, 2014, email from SCA.
23
           The Leaks to the Deal Pipeline Damage the Hurrys' Reputation, Harm Customer
24                Relationships, and Force Closure of the Hurrys' Bank Accounts
25
           221. On or about February 3, 2014, Morgan Stanley denied an application by Alpine for
26
27   an omnibus account. On information and belief, the Morgan Stanley denial of Alpine's application
28   was directly and proximately caused by leaked information appearing in the December 6, 2013,

                                                   -44-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 113 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 45 of 72




 1   Deal Pipeline article. Alpine lost at least one major client or prospective client as a direct and
 2   proximate result of the Morgan Stanley denial of the omnibus account application. The denial has
 3
     injured and impaired Alpine's ongoing business operations and business expansion.
 4
 5          222. On or about February 26, 2014, John Hurry was notified by J.P. Morgan Private
 6   Bank, where he had been a longtime client, that the bank was closing his accounts. The bank
 7
     informed him that based upon a review of its client relationships, it had determined that Mr.
 8
 9   Hurry's "interests are no longer served by maintaining a relationship with J.P. Morgan Private
IO   Bank." Based upon information and belief, the closure of the Hurrys' accounts by J.P. Morgan
11
     Private Bank was directly and proximately caused by leaked information appearing the December
12
13   6, 2013, Deal Pipeline article.
14          223. The closure of the J.P. Morgan Private Bank accounts impaired numerous
15
     prospective and existing business transactions and relationships for the Hurrys.
16
17          224. On or about May 19, 2014, Chase Bank notified the Hurrys that it was closing all
18   accounts associated with the Hurrys and their businesses. Upon information and belief, the closure
19
     of the Hurrys' accounts by Chase Bank was directly and proximately caused by Defendants'
20
21   actions including wrongful and inappropriate leaks of information to Meagher, which was then
22   published by the Deal Pipeline.
23
            225. The closure of the Chase Bank accounts, including accounts for Plaintiff ISC, which
24
25   provides administrative and legal services to the Hurrys' other businesses, and accounts for
26   Plaintiff Corner of Paradise, the Hurrys' retail ice cream parlor and bicycle rental shop, has and
27
     will directly and substantially impair the Hurrys' business operations.
28

                                                    -45-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 114 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 46 of 72




 1           226.   On or about September 11, 2014, Zions Bank notified Alpine in writing of its intent
 2
     to close accounts associated with Alpine and the Hurrys. Upon information and belief, the closure
 3
     of these accounts by Zions Bank was directly and proximately caused by Defendants' actions
 4
 5   including wrongful and inappropriate leaks of information to Meagher, which was then published
 6   by the Deal Pipeline.
 7
            227.    On or about July 16, 2015, the Hurrys were informed that Comerica Bank was
 8
 9   closing their account. These various bank account closures were modeled on tactics used by DOJ,
10   the Treasury Department and the SEC in Operation Choke Point. Indeed, a representative of the
11
     Office of the Comptroller of the Currency directly cautioned Zions Bank against doing business
12
13   with broker-dealers generally, and specifically with the Hurrys' business Alpine Securities.
14          228.    The closure of the Zions Bank accounts has and will directly and substantially
15
     impair the Hurrys' business operations.
16
17          229.    On information and belief, other bank accounts for businesses associated with the
18   Hurrys are being negatively impacted in ways similar to the Chase and Zions accounts.
19
            230.    On information and belief, other banks, as a direct and proximate result of the Deal
20
21   Pipeline articles, have refused to open accounts for businesses associated with the Hurrys or have
22   announced their intent to terminate their customer relationship with those businesses based on
23
     perceived "reputational risk."
24
25          231. As Defendants are well aware, maintaining bank accounts and banking relationships
26   is essential to the Hurrys' livelihood and to the viability of each of the Business Plaintiffs and
27
     other businesses with which the Hurrys are affiliated. Unless Defendants' unlawful and tortious
28
     conduct is stopped, it is likely that the Hurrys will be unable to pursue their entrepreneurial activity
                                                       -46-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 115 of 194

            Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 47 of 72




 1   and the Business Plaintiffs will be forced to shut down. At a minimum, the Hurrys will be
 2   effectively barred from doing business in the securities industry despite no formal sanction from
 3
     FINRA or the SEC dictating that result.
 4
 5          FINRA Wrongfully Interferes with Plaintiff WD Clearing's Acquisition of the Broker­
                      Dealer, Wilson Davis & Co. citing the Deal Pipeline Article
 6
 7         232. The harm from the Deal Pipeline articles has not been limited to third parties.
 8   FINRA, itself, has cited one of the Deal Pipeline articles as a pretext for denying the Hurrys the
 9
     right to purchase an interest in broker-dealer Wilson Davis & Co.
10
11         233. On April 30, 2013, John Hurry entered into a Financing Agreement with Wilson­
12   Davis & Co., Inc. ("Wilson Davis"), a closely held Utah corporation and securities broker/dealer
13
     headquartered in Salt Lake City, and its shareholders ("Wilson Davis Shareholders").
14
15         234.   Pursuant to the Financing Agreement, John Hurry lent to Wilson Davis the sum of
16   four million dollars in exchange for (i) a Senior Promissory Note in the principal amount of four
17
     million dollars and (ii) an option to purchase one hundred percent of the issued and outstanding
18
19   equity interests of Wilson Davis (the "Wilson Davis Option").
20         235. Absent the loan from the Hurrys, Wilson Davis likely would have ceased operating
21
     as a going concern. FINRA received contemporaneous notice of the Financing Agreement and the
22
23   Wilson Davis Option.
24         236. On or about September 16, 2013, John Hurry assigned the ·wilson Davis Option to
25
     WD Clearing, LLC, a company he formed and controlled, and to various independently controlled
26
27   trusts formed to acquire ownership interest in Wilson Davis (collectively, the ""Wilson Davis
28   Buyers").

                                                   -47-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 116 of 194

             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 48 of 72




 1          237. On or about September 16, 2013, the Wilson Davis Buyers each exercised their
 2   respective rights under the Wilson Davis Option.
 3
            238. On or about December 2, 2013, the Wilson Davis Buyers entered into a Securities
 4
 5   Purchase Agreement ("Wilson Davis Purchase Agreement") with Wilson Davis and the Wilson
 6   Davis Shareholders to effectuate the transactions contemplated by the exercise of the Wilson
 7
     Davis Option. Under the Wilson Davis Purchase Agreement, the Wilson Davis Buyers agreed to
 8
 9   buy, and the Wilson Davis Shareholders agreed to sell, one hundred percent ownership interest in
10   Wilson Davis. The parties to the transaction agreed that it would close on "the seventh business
11
     day of the first month subsequent to the passage of at least 30 days following the filing of a
12
13   'substantially complete' [Continuing Membership Application]" with FINRA.
14          239. As of February 24, 2014, FINRA had received a "substantially complete"
15
     Continuing Membership Application requesting approval of the change in Wilson Davis's firm
16
17   ownership.
18          240. Despite receiving a substantially complete application, FINRA did not approve the
19
     change in ownership. Rather, FINRA, acting through agents Leyna Goro, Kathy Gurczynski,
20
21   Joseph Sheirer, Domingo Diaz, and Jennifer Danby, imposed unjustified, arbitrary, and pretextual
22   requirements upon the Wilson Davis Buyers and-in violation of its own rules-unlawfully
23
     directed Wilson Davis not to close the transaction with the Wilson Davis Buyers.
24
25          241. Although FINRA requires advance notice in the form of a change in ownership, it
26   does not require prior approval. NASD Rule 1017(c)(l) states that "[a] member may effect a
27
     change in ownership or control prior to the conclusion of the proceeding, but the Department may
28
     place new interim restrictions on the member based on the standards in Rule 1014, pending final
                                                   -48-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 117 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 49 of 72




 1   Department action." As FINRA advises in its Continuing Membership Guide, "[i]n the event of a
 2   denial, lapse or withdrawal of the application, the new owners (if the transaction has been
 3
     consummated) may not conduct business."
 4
 5          242. On February 25, 2014, FINRA purported to impose "interim restrictions"
 6   prohibiting Wilson Davis from:
 7
         • "Effecting any portion of the . . . ownership change transaction, including unapproved
 8
 9          individuals or entities acting in any capacity that would suggests that they are approved
10
            direct and/or indirect owners of the Firm"
11
        • "Permitting any trustee, granter, or beneficiary of the trusts - including, but not limited to,
12
13          Mr. Hurry - to act in any principal, supervisory or control capacity."
14
            243. According to FINRA, the interim restrictions on Wilson Davis "are based upon the
15
16   fact that the Staff is in the process of reviewing the Firm's information to determine whether the

17   Firm meets all of the Standards in Rule 1014, including, but not limited to, 1014(a)(l), (3), (7)
18
     and (13)."
19
            244. FINRA justified its interim restrictions by noting specifically that it had concerns
20
21   based on "an article relating to an investigation involving Scottsdale Capital and Alpine Securities,
22
     which are controlled by Mr. Hurry." On information and belief, the FINRA letter refers to the
23
24   December 6, 2013, Deal Pipeline article by Meagher, which is based upon non-public,

25   confidential, and misleading information secretly leaked by FINRA or the Individual Defendants.
26
27
28

                                                     -49-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 118 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 50 of 72




 1          245. As a direct and proximate result of FINRA's interim restrictions, Wilson Davis
 2   refused to close the transaction with the Wilson Davis Buyers, resulting in separate litigation by
 3
     the Wilson Davis Buyers seeking to enforce the agreed transaction ("Wilson Davis litigation").
 4
 5          246. Moreover, when J.P. Morgan Private Bank terminated its banking relationship with
 6   the Hurrys, it also closed accounts for the several trusts that comprise the Wilson Davis Buyers.
 7
     These account terminations, which were a direct and proximate result of FINRA's and the
 8
 9   Individual Defendants' wrongful conduct, have directly and substantially impaired the Wilson
10   Davis transaction.
11
             The Deal Pipeline Articles and Pretextual Investigation Conducted by FINRA
12             and Individual Defendants Leads to Additional Harm to the Hurrys, the
13                 Business Plaintiffs, and Businesses Associated with the Hurrys
14          247. As a direct and proximate result of improper and wrongful leaks to Bill Meagher
15
     and their subsequent and calculated publication in the Deal Pipeline articles, John Hurry has had
16
17   prospective investments in businesses across various sectors hampered, delayed, or declined.
18          248. SCA has been notified by at least one website catering to the OTC investment sector,
19
     where SCA has been a longtime advertiser, that the website will no longer accept SCA's
20
21   advertisements. Based upon information and belief, the rejection of SCA as an advertiser is the
22   direct and proximate result of the Operation Choke Point-like tactics employed by FINRA,
23
     including the pretextual examination conducted by FINRA and Individual Defendants and the
24
25   improper and wrongful leaks of non-public, confidential, and misleading information targeting
26   the Hurrys and published in the Deal Pipeline.
27
28

                                                      -50-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 119 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 51 of 72




 1          249. As a direct and proximate result of the inappropriate disclosures to the press and
 2   FINRA' s failure to investigate and curb these leaks, Plaintiffs have suffered substantial
 3
     reputational harm and injury to existing and prospective business relationships.
 4
 5     Continuing its Pattern of Ongoing Harm to the Hurrys, FINRA Issues Premature Wells
        Notice that Inexplicably Names John Hurry Individually Shortly After He Completes
 6    Majority of Filings Necessary to Establish Separate Self-Regulatory Organization and at the
 7                          Eleventh Hour Before the Wilson Davis Closing
 8          250. On August 31, 2014, John Hurry completed the majority of filings with the SEC
 9
     necessary to advance his goal of establishing a separate self-regulated organization named
10
11   "Association of Securities Dealers LLC" or "ASD," one of the plaintiffs in this action.
12          251. On the morning of September 12, 2014, the Wilson Davis Buyers amended their
13
     complaint in the Wilson Davis litigation to include claims of securities fraud based on Wilson
14
15   Davis' conduct related to the underlying transaction.
16          252. Later that same day, on the afternoon of September 12, 2014, FINRA issued a Wells
17
     notice that named John Hurry individually. The notice was not related to FINRA Matter No.
18
19   20120327319 or any of the facts raised in this Complaint. The Wells notice is the first reportable
20   event against John Hurry under FINRA rules in his more than 20 years in the securities industry.
21
     The agents involved in issuing this Wells notice were Blake Snyder, Surveillance Director; Jason
22
23   Foye, Examination Manager; Eli Renshaw, Regulatory Principal; Laura Leigh Blackston, Senior
24   Regional Counsel; and Aimee Williams-Ramey, Regional Chief Counsel, Enforcement.
25
           253. The Wells notice that named John Hurry, among others, lacked merit.              Upon
26
27   information and belief, the Wells Notice was a pretext by FINRA to block the Hurry family trust's
28   purchase the following week of the broker-dealer Wilson Davis & Co. The proximity of the Wells

                                                   -51-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 120 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 52 of 72




 1   Notice on September 12, 2014 and the projected closing date of September 16, 2014 for the sale
 2   of Wilson Davis strongly suggests the Wells Notice was a last minute tactic by FINRA and the
 3
     Individual Defendants to prevent the sale. Indeed, in a dramatic departure from FINRA procedure,
 4
 5   Defendants issued the Wells notice before collecting documents or deposing John Hurry.
 6          254.   On September 15, 2014, FINRA agents Domingo Diaz, Jennifer Danby, and Allissa
 7
     Robinson engaged in a conversation with Mark 0. Van Wagoner of Wilson Davis, and provided
 8
 9   Mr. Van Wagoner with specific information regarding the Wells notice as to John Hurry,
10   apparently deeming it appropriate to provide more notice to this third-party regarding FINRA's
11
     concerns than to John Hurry himself.
12
13          255.   During the September 15, 2014, conversation between FINRA agents and a Wilson
14   Davis representative, the FINRA agents specifically requested that Wilson Davis withdraw its
15
     pending application
16
17          256.   On September 17, 2014, Wilson Davis gave into FINRA's coercive demand and
18   withdrew the pending Continuing Membership Application.
19
            257.   On September 22, 2014, the judge in the Wilson Davis litigation issued an order
20
21   granting a partial summary judgment in that case excusing Wilson Davis' performance of the
22   transaction agreement with the Wilson Davis Buyers on the basis of FINRA's interference. The
23
     remaining claims in the Wilson Davis litigation are currently pending discovery. The Wilson
24
25   Davis Buyers are also pursuing SEC review of FINRA's actions with regard to the Wilson Davis
26   transaction. FINRA has taken the position that the SEC lacks jurisdiction to conduct such review.
27
28

                                                   -52-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 121 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 53 of 72




 1                                       FIRST CAUSE OF ACTION
 2                                   Violation of 18 U.S.C. § 1030 (a)(2)(C)
 3
             258. Plaintiffs repeat and incorporate by reference all prior allegations of this Complaint
 4
     as if fully set forth herein.
 5
 6           259. The ISC Computers were "protected" under the CFAA.
 7
             260. Defendants accessed the ISC Computers intentionally.
 8
             261.   Defendants accessed the ISC Computers through coercion and deceit.
 9
10           262.   Defendants accessed the ISC Computers without authorization, or, in the alternative,
11
     exceeded authorized access to them.
12
             263.   As a result of the misconduct alleged herein, Plaintiffs suffered a loss of $5,000 or
13
14   more.
15
             264. The misconduct alleged herein constitutes violations of 18 U.S.C. § 1030(a)(2)(C).
16
             265.   The misconduct by Defendants bears no legitimate relationship to the regulatory
17
18   functions and authority of FINRA and the Individual Defendants.
19           266.   No rule or statute under which FINRA operates purports to preempt the CFAA.
20
             267.   Plaintiffs have suffered damage and loss through the cost of responding to the
21
22   offenses, including conducting damage assessments and restoring data, programs, systems and or
23   information to its condition prior to the offenses.
24
             268.   Unless Defendants are enjoined from violating and continuing to violate 18 U.S.C.
25
26   § 1030(a)(2)(C), Plaintiffs will continue to suffer irreparable injury.
27           269.   Plaintiffs have no adequate remedy at law and are entitled to injunctive relief.
28

                                                      -53-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 122 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 54 of 72




 1          270. Plaintiffs are entitled to an award of compensatory damages in an amount to be
 2   proven at trial.
 3
                                       SECOND CAUSE OF ACTION
 4
 5                                   Violation of 18 U.S.C. § 1030(a)(5)(C)
 6          271. Plaintiffs repeat and incorporate by reference all prior allegations of this Complaint
 7
     as if fully set forth herein.
 8
 9          272. The ISC Computers were "protected" under the CFAA.
10          273. Defendants accessed the ISC Computers intentionally.
11
            274. Defendants accessed the ISC Computers through coercion and deceit.
12
13          275. Defendants accessed the ISC Computers without authorization.
14          276. Defendants caused damage to the ISC Computers.
15
            277. As a direct and proximate result of Defendants' unauthorized access of the ISC
16
17   Computers, Plaintiffs suffered a loss of $5,000 or more.
18          278. The misconduct alleged herein constitutes violations of 18 U.S.C. § 1030(a)(5)(C).
19
            279. The misconduct by Defendants bears no legitimate relationship to the regulatory
20
21   functions and authority of FINRA and the Individual Defendants.
22          280. No rule or statute under which FINRA operates purports to preempt the CFAA.
23
            281. Plaintiffs have suffered damage and loss through the cost of responding to the
24
25   offenses, including conducting damage assessments and restoring data, programs, systems and or
26   information to its condition prior to the offenses.
27
            282. Unless Defendants are restrained and enjoined from violating and continuing to
28
     violate 18 U.S.C. § 1030(a)(5)(C), Plaintiffs will continue to suffer irreparable injury.
                                                    -54-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 123 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 55 of 72




 1           283. Plaintiffs have no adequate remedy at law and are entitled to injunctive relief.
 2           284. Plaintiffs are entitled to an award of compensatory damages in an amount to be
 3
     proven at trial.
 4
 5                                     THIRD CAUSE OF ACTION
 6                                         Trespass Upon Chattel
 7
             285.   Plaintiffs repeat and incorporate by reference all prior paragraphs of this Complaint
 8
     as if fully set forth herein.
 9
10           286. Defendants accessed the ISC computers through coercion and deceit.
11
             287.   Defendants dispossessed Plaintiffs of the ISC Computers, including for a substantial
12
     period of time.
13
14          288. Defendants impaired the ISC Computers.
15
            289. The misconduct alleged herein constitutes trespass upon chattel.
16
            290.    The misconduct by Defendants bears no legitimate relationship to the regulatory
17
18   functions and authority of FINRA and the Individual Defendants.
19
            291.    As a direct and proximate result of Defendants' trespass upon chattel, Plaintiffs have
20
     suffered, and continue to suffer, irreparable injury.
21
22          292. Plaintiffs have no adequate remedy at law and are entitled to injunctive relief.
23          293. Plaintiffs are entitled to an award of compensatory damages in an amount to be
24
     proven at trial.
25
26                                   FOURTH CAUSE OF ACTION
27
                                         Intrusion Upon Seclusion
28
            294.    Plaintiffs incorporate by reference all prior paragraphs of this Complaint.
                                                     -55-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 124 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 56 of 72




 1           295.   Defendants, by engaging in the misconduct alleged herein, intruded upon the
 2   solitude and seclusion of the private affairs and concerns of Plaintiffs and those individuals and
 3
     entities who have private, privileged, and proprietary information in Plaintiffs' custody.
 4
 5           296.   Defendants' intrusion was intentional.
 6           297. Defendants' intrusion would be highly offensive to a reasonable person.
 7
             298. As a direct and proximate result of Defendants' intrusion upon seclusion, Plaintiffs
 8
 9   have suffered, and continue to suffer, irreparable injury.
10           299.   Plaintiffs have no adequate remedy at law and are entitled to injunctive relief.
11
             300.   Plaintiffs are entitled to an award of compensatory damages in an amount to be
12
13   proven at trial.
14                                     FIFTH CAUSE OF ACTION
15
                                                   Conversion
16
            301.    Plaintiffs repeat and incorporate by reference all prior paragraphs of this Complaint
17
18   as if fully set forth herein.
19
            302.    Defendants have wrongfully and intentionally asserted dominion and control over
20
     the private, sensitive, personal, confidential, privileged, and proprietary information belonging to
21
22   Plaintiffs in a manner that is inconsistent with Plaintiffs' ownership of the information.
23
            303. As a direct and proximate result of Defendants' conversion, Plaintiffs have suffered,
24
     and continue to suffer, irreparable injury.
25
26          304.    Plaintiffs have no adequate remedy at law and are entitled to injunctive relief.
27          305. Plaintiffs are entitled to an award of compensatory damages in an amount to be
28
     proven at trial.
                                                      -56-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 125 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 57 of 72




 1                                     SIXTH CAUSE OF ACTION
 2                                   Misappropriation of Trade Secrets
 3
            306. Plaintiffs repeat and incorporate by reference all prior paragraphs of this Complaint
 4
 5   as if fully set forth herein.

 6          307.    Defendants, in seizing, accessing and copying the ISC Computers in their entirety,
 7
     acquired one or more trade secrets of one or more persons.
 8
            308.    Defendants knew or had reason to know that the trade secrets were acquired by
 9
10   improper means.
11
            309. As a direct and proximate result of Defendants' misappropriation of trade secrets,
12
     Plaintiffs have suffered, and continue to suffer, irreparable injury.
13
14          310.    Plaintiffs have no adequate remedy at law and are entitled to injunctive relief.
15
            311.    Plaintiffs are entitled to an award of compensatory damages in an amount to be
16
     proven at trial.
17
18                                   SEVENTH CAUSE OF ACTION
19                                             Prima Facie Tort
20
            312.    Plaintiffs incorporate by reference all prior paragraphs of this Complaint.
21
22          313.    Defendants have intentionally caused injury to Plaintiffs.

23          314.    Defendants' conduct is culpable and not justifiable under the circumstances.
24
            315. As a direct and proximate result of misconduct alleged, Plaintiffs have suffered, and
25
26   continue to suffer, irreparable injury.

27          316.    Plaintiffs have no adequate remedy at law and are entitled to injunctive relief.
28

                                                     -57-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 126 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 58 of 72




 1           317. Plaintiffs are entitled to an award of compensatory damages in an amount to be
 2   proven at trial.
 3
                                      EIGHTH CAUSE OF ACTION
 4
 5                              Violation of Privacy Act - 5 U.S.C. § 552a
 6           318. FINRA is an "agency" subject to the Privacy Act, 5 U.S.C. § 552a, as a government
 7
     actor acting under color of law or, in the alternative, as a government contractor under 5 U.S.C.
 8
 9   § 552a(m)(1).
10           319. Andersen, and the Individual Defendants are employees of an agency and are
11
     subject to the Privacy Act, 5 U.S.C. § 552a, as government actors acting under color of law or, in
12
13   the alternative, pursuant to 5 U.S.C. § 552a(m)(l ).
14          320. Andersen, and the Individual Defendants, by virtue of their employment or official
15
     position, have possession of or access to agency records which contain individually identifiable
16
17   information the disclosure of which is prohibited by the Privacy Act.
18          321. On information and belief, Andersen, and the Individual Defendants, separately or
19
     in concert willfully disclosed agency records containing individually identifiable information to a
20
21   person or agency not entitled to receive it.
22          322. As a direct and proximate result of the misconduct alleged, Plaintiffs have suffered
23
     and continue to suffer irreparable injury.
24
25          323. Plaintiffs have no adequate remedy at law and are entitled to injunctive relief.
26          324. Plaintiffs are entitled to   an    award of compensatory damages in an amount to be
27
     proven at trial.
28

                                                       -58-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 127 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 59 of 72




 1                                        NINTH CAUSE OF ACTION
 2
                                 Defamation and Defamation by Implication
 3
            325. Plaintiffs repeat and incorporate by reference all prior allegations of this Complaint
 4
 5   as if fully set forth herein.
 6          326. Defendants conspired to malign, harass, humiliate and injure Plaintiffs by making
 7
     false statements to Meagher of the Deal Pipeline, statements intended for publication in the Deal
 8
 9   Pipeline or for other public dissemination.
10          327.     Defendants falsely stated that John Hurry, Justine Hurry, and/or their businesses
11
     were engaged in money laundering.
12
13          328. Defendants falsely stated that John Hurry, Justine Hurry, and/or businesses
14   associated with the Hurrys were under investigation by the FBI, and falsely implied they were the
15
     target of criminal investigations.
16
17          329. Defendants falsely stated that John Hurry, Justine Hurry, and/or businesses
18   associated with the Hurrys were involved in a "pump-and dump" scheme.
19
            330. Defendants falsely stated that John Hurry, Justine Hurry and/or businesses
20
21   associated with the Hurrys allowed Biozoom shareholders to trade in violation of SCA policies
22   and were provided special perks.
23
            331. Defendants falsely implied that John Hurry and/or Justine Hurry caused SCA to
24
25   disregard so-called "red flags" regarding the Biozoom trades and failed to follow up.
26          332. The false and malicious statements are attributable to FINRA and/or the Individual
27
     Defendants.
28

                                                    -59-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 128 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 60 of 72




 1          333. The Deal Pipeline article dated September 17, 2013 cited "internal documents"
 2   obtained by Meagher. Those documents could only have originated with FINRA and/or the
 3
     Individual Defendants.
 4
 5          334. When Meagher contacted SCA on December 3, 2013, neither SCA's outside
 6   regulatory counsel nor anyone associated with SCA, Alpine, or the Hurrys responded to
 7
     Meagher's inquiries.
 8
 9          335. The Deal Pipeline article dated December 6, 2015 made clear that the Deal Pipeline
10   did not receive comments from anyone associated with SCA approached by Meagher.
11
            336. The Deal Pipeline article dated March 20, 2014 mentioned information that would
12
13   only be known to FINRA, the SEC, and SCA. The SEC categorically denied disseminating such
14   information to the press.
15
            337. The Deal Pipeline article dated April 16, 2014 disclosed non-public information
16
17   regarding FINRA's onsite examination. SCA's in-house made clear in an inquiry to FINRA that
18   no one at SCA disclosed to the press the unannounced visit or the the documents FINRA
19
     examiners requested.
20
21          338. Indeed, following internal inquiries by top leadership of SCA, Plaintiffs are satisfied
22   that the leaks either did not or could not originate with SCA, Alpine, the Hurrys, or any other
23
     entity or individual associated with the Hurrys.
24
25          339.   The leaks are attributable to Defendants, who possess rare and intimate knowledge
26   of the non-public and confidential information reflected in Meagher's damaging articles.
27
            340. Defendants made and continue to make these statements and omissions knowing
28
     that the statements were and are false; in the alternative, Defendants have acted and continue to
                                                    -60-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 129 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 61 of 72




 1   act in reckless disregard of the truth in making each of these defamatory statements; in the
 2   alternative, Defendants have been and continue to be negligent in failing to ascertain the truth of
 3
     each of these defamatory statements before publishing them.
 4
 5          341. Defendants' defamatory statements were and are published or otherwise
 6   disseminated with evil motives and malice toward Plaintiffs, were and are intended and designed
 7
     to injure and defame Plaintiffs, and did injure and defame and continue to injure and defame
 8
 9   Plaintiffs.
10          342. Each defamatory statement, singularly or in combination, has impeached and
11
     continues to impeach the honesty and integrity of Plaintiffs, leaving their reputation severely
12
13   damaged and subjecting them to scorn in the eyes of business associates, current and prospective
14   clients, and the general public.
15
            343.   Some of Defendants' false and defamatory statements have imputed egregious
16
17   conduct onto John Hurry.
18          344.   Upon information and belief, Defendants continue to make defamatory statements
19
     to third parties in an effort to impair the Hurrys' business relationships, to force the Hurrys out of
20
21   business, prevent the Hurrys from establishing new and competing businesses, and destroy the
22   Hurrys' livelihood.
23
            345. Many of these false and defamatory statements are made in a secretive manner that
24
25   inhibits Plaintiffs' ability to discover and respond to the sum and substance of the statements until
26   well after they are made.
27
            346.   Nothing in FINRA Rules permits the "leaking" of internal documents.
28

                                                     -61-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 130 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 62 of 72




 1          347. Defendants' wrongful conduct bears no legitimate relationship to the regulatory
 2   functions and authority ofFINRA and the Individual Defendants. By reason of the false, libelous,
 3
     and defamatory statements set forth in this Complaint, Plaintiffs have suffered damages and are
 4
 5   entitled to an award of compensatory damages in an amount to be proven at trial.
 6          348.   Defendants' wrongful conduct was guided by evil motives and/or by willful or
 7
     wanton disregard of the rights of others, such that Plaintiffs are entitled to punitive damages.
 8
 9                                    TENTH CAUSE OF ACTION
10           Intentional Interference with Contract Relationship or Business Expectancy
11
            349. John Hurry and his companies have or had a valid contract with Wilson Davis.
12
13          350. The Hurrys and Business Plaintiffs also have or had valid contracts with numerous
14   banking institutions, including JP Morgan Private, Comerica, and Chase.
15
            351. Defendants are and were aware of these contractual relationships.
16
17          352. Defendants intentionally interfered with the Wilson Davis contract by coercing
18   Wilson Davis into withdrawing its continuing membership application and inducing Wilson Davis
19
     to breach the contract and resist the acquisition.
20
21          353. Defendants also intentionally interfered with the banking relationships of the Hurrys
22   and Business Plaintiffs, causing the banks to terminate their business relationships with the
23
     Hurrys, Business Plaintiffs, and businesses associated with the Hurrys by knowingly, willfully,
24
25   and intentionally increasing the Hurrys' "reputational risk" and improperly pressuring banking
26   institutions to terminate or refuse banking relationships with the Hurrys, Business Plaintiffs, and
27
     businesses associated with the Hurrys.
28

                                                     -62-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 131 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 63 of 72




 1           354.   In an effort to force the Hurrys out of the microcap securities business, Defendants
 2   leaked non-public and confidential information to Meagher for publication in the Deal Pipeline.
 3
             355.   Upon information and belief, the dissemination of the non-public and confidential
 4
 5   information was intended to inflict reputational harm upon the Hurrys and related businesses.
 6           356.   Upon information and belief, Defendants sought to blemish the Hurrys and related
 7
     businesses so that banks and other financial institutions would be unwilling to commence or
 8
 9   maintain banking relationships.
10           357. Upon information and belief, the Wells notice issued in September 2014 was further
11
     intended to harm the Hurrys' relationships with financial institutions by causing reputational
12
13   harm.
14           358.   On July 16, 2015, Comerica Bank terminated its relationship with the Hurrys,
15
     further denying them and related businesses access to critical capital.
16
17           359. Upon information and belief, this recent blow to the Hurrys underscores the efficacy
18   of Defendants' campaign to interfere with the Hurrys' contractual relations as alleged herein.
19
             360.   Defendants' have modeled their actions on the actions on the controversial and
20
21   unlawful Operation Choke Point, in which government agencies sought to squeeze disfavored but
22   legal companies out of business.
23
             361. Defendants' wrongful conduct bears no legitimate relationship to the regulatory
24
25   functions and authority of FINRA and the Individual Defendants.
26           362.   Defendants' intentional acts and defamatory statements have resulted in a loss of
27
     beneficial economic relationships and actual profits to Plaintiffs.
28

                                                     -63-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 132 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 64 of 72




 1           363. Plaintiffs have sustained damages as a direct and proximate result of Defendants'
 2   intentional business interference and are entitled to an award of compensatory damages in an
 3
     amount to be proven at trial.
 4
 5           364. Defendants' wrongful conduct was guided by evil motives and/or by willful or
 6   wanton disregard of the rights of others, such that Plaintiffs are entitled to punitive damages.
 7
                                     ELEVENTH CAUSE OF ACTION
 8
 9                                    Public Disclosure of Private Facts
10          365. Plaintiffs repeat and incorporate herein by reference all prior allegations of this
11
     Complaint as if fully set forth herein.
12
13          366.      Defendants intentionally and wrongfully disclosed the private affairs and concerns
14   of Plaintiffs.
15
            367. Defendants' disclosure of Plaintiffs' private affairs and concerns is highly offensive
16
17   to Plaintiffs.
18          368.      Defendants' disclosure of Plaintiffs' private affairs and concerns would be highly
19
     offensive to a reasonable person.
20
21          369. Defendants' disclosure of Plaintiffs private affairs and concerns also is not a matter
22   of legitimate concern to the public.
23
            370. The wrongful disclosure of Plaintiffs' private affairs and concerns, for purposes of
24
25   this claim, consists of Defendants' leaks to Meagher concerning the on-site examination of SCA
26   on November 12, 2014 and related examinations under FINRA Matter no. 20120327319.
27
            371. Defendants' misconduct is highly offensive to any reasonable person in that the
28
     publicity Defendants gave to FINRA' s examination of SCA cast a negative and injurious light on
                                                 -64-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 133 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 65 of 72




 1   Plaintiffs with respect investors, financial institutions and other critical audiences and
 2   relationships.
 3
            372.      FINRA's examination of SCA is not a matter of legitimate public concern, as
 4
 5   evidenced by FINRA' s own policies. FINRA' s policy is that examinations under FINRA Rule
 6   8210 are non-public and confidential. Stated differently, the public is not entitled to know.
 7
            373. Examinations under Rule 8210 are routinely used to gain information regarding
 8
 9   FINRA members or associated persons that are not the recipient of the 8210 Request. In other
10   words, a recipient of an 8210 Request may have done nothing wrong.
11
            374.      As FINRA's 8210 letter explains, the examination "should not be construed as an
12
13   indication that the Enforcement Department or the Department of Member Regulation or its staff
14   has determined that any violations of federal securities laws or FINRA, NASO, NYSE or MSRB
15
     rules have occurred."
16
17          375. After nearly three years, Plaintiffs are not the subject of any regulatory action arising
18   out of FINRA Matter No. 20120327319. Defendants' disclosure of such examinations, as alleged
19
     in this Complaint, has inflicted irrevocable harm.
20
21          376. As a direct and proximate result of Defendants' disclosure of Plaintiffs' private
22   affairs and concerns, Plaintiffs suffered mental anguish and economic harm.
23
            377.      Plaintiffs have sustained damages as a direct and proximate result of Defendants'
24
25   public disclosure of private facts and are entitled to an award of compensatory damages in an
26   amount to be proven at trial.
27
            378.   Defendants' wrongful conduct is and was guided by evil motives and/or by willful
28
     or wanton disregard of the rights of others, such that Plaintiffs are entitled to punitive damages.
                                                     -65-
     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 134 of 194
        Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 66 of 72




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        -66-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 135 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 67 of 72




 1                                   TWELFTH CAUSE OF ACTION
 2                                              False Light
 3
            379. Plaintiffs repeat and incorporate by reference all prior allegations of this Complaint
 4
 5   as if fully set forth herein.
 6          380. Defendants intentionally and wrongfully gave publicity to matters concerning
 7
     Plaintiffs that place Plaintiffs before the public in a false light and, thus, wrongfully invaded
 8
 9   Plaintiffs' privacy.
10          381. Defendants falsely stated that John Hurry, Justine Hurry, and/or their businesses
11
     were engaged in money laundering.
12
13          382. Defendants falsely stated that John Hurry, Justine Hurry, and/or businesses
14   associated with the Hurrys were under investigation by the FBI, and falsely implied they were the
15
     target of criminal investigations.
16
17          383. Defendants falsely stated that John Hurry, Justine Hurry, and/or businesses
18   associated with the Hurrys were involved in a "pump-and dump" scheme.
19
            384. Defendants falsely stated that John Hurry, Justine Hurry and/or businesses
20
21   associated with the Hurrys allowed Biozoom shareholders to trade in violation of SCA policies
22   and were provided special perks.
23
            385.    Defendants falsely implied that John Hurry and/or Justine Hurry caused SCA to
24
25   disregard so-called "red flags" regarding the Biozoom trades and failed to follow up.
26          386. The false light in which Plaintiffs have been placed is highly offensive to Plaintiffs
27
     and would be highly offensive to a reasonable person.
28

                                                   -67-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 136 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 68 of 72




 1           387.      Defendants knew of or acted in reckless disregard as to the falsity of the publicized
 2
     matter and the false light in which Plaintiffs would be placed as a result.
 3
             388. Plaintiffs have sustained damages as a direct and proximate result of Defendants'
 4
 5   giving publicity to matters concerning Plaintiffs that place Plaintiffs before the public in a false
 6   light and are entitled to an award of compensatory damages in an amount to be proven at trial.
 7
            389.       Defendants' wrongful conduct is and was guided by evil motives and/or by willful
 8
 9   or wanton disregard of the rights of others, such that Plaintiffs are entitled to punitive damages.
10
                                     THIRTEENTH CAUSE OF ACTION
11
                                 Deprivation of Constitutional Rights - Bivens
12
13          390.       Plaintiffs repeat and incorporate by reference all prior allegations of this Complaint
14   as if fully set forth herein.
15
            391.       By wrongfully coercing access to the ISC Computers, subsequently ordering and/or
16
17   personally reviewing the Extra-Jurisdictional Materials, and retaining access to the Extra­
18   Jurisdictional Materials beyond any reasonable period, Andersen and the other Individual
19
     Defendants deprived Plaintiffs of rights secured by the Constitution of the United States, including
20
21   the 1st, 4th, 5th, and 14th Amendments.
22          392. Defendants Andersen, and the other Individual Defendants, and each of them were
23
     acting under color of federal law when they wrongfully coerced access to the ISC Computers,
24
25   subsequently ordered and/or personally reviewed the Extra-Jurisdictional Materials, and
26   unreasonably retained the Extra-Jurisdictional Materials without any independent authority or
27
     basis to do so.
28

                                                        -68-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 137 of 194
              Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 69 of 72




 1           393.   Acting under color of law, Andersen and Individual Defendants individually and
 2
     personally conspired to coerce Plaintiffs not to serve or pursue their federal lawsuit or otherwise
 3
     protect their proprietary and privacy interests by threatening to bring disciplinary action against
 4
 5   Plaintiffs or their employees if they persisted.
 6           394. Plaintiffs have sustained damages as a direct and proximate result of Defendants'
 7
     unconstitutional conduct and are entitled to an award of compensatory damages in an amount to
 8
 9   be proven at trial.
10
                                    FOURTEENTH CAUSE OF ACTION
11
                           Conspiracy to Violate Civil Rights - 42 U.S.C. § 1985(2)
12
13           395.       Defendant Andersen conspired with Individual Defendants and one or more other
14   persons to deter Plaintiffs from prosecuting their original complaint in this Court by intimidation
15
     and threats.
16
17          396.    Andersen and Individual Defendants intentionally accessed information on a
18   protected computer under the CFAA in an effort to intimidate and deter the Hurrys, Plaintiff ISC,
19
     and the Business Plaintiffs from prosecuting their original complaint in this Court.
20
21          397.    Defendant Andersen further conspired with one or more of the Individual
22   Defendants to disclose unlawfully protected information in violation of the Privacy Act and, in so
23
     doing, injured Plaintiffs and impaired Plaintiffs' property rights and livelihood-all on account of
24
25   Plaintiffs having filed a lawsuit against Andersen and FINRA.
26          398. Plaintiffs have sustained damages as a direct and proximate result of Defendants'
27
     wrongful conduct and are entitled to an award of compensatory damages in an amount to be
28
     proven at trial.
                                                        -69-
        Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 138 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 70 of 72




 1                                         PRAYER FOR RELIEF
 2          WHEREFORE, Plaintiffs demand judgment in their favor and against Defendants as
 3
     follows:
 4
 5           A.       For an injunction restraining and enjoining FINRA, Andersen, Individual
 6   Defendants, and all other persons or entities acting in concert with them, including but not limited
 7
     to FINRA's employees, agents, representatives, subsidiaries, affiliates, and attorneys, from:
 8
 9                    1.    continuing unlawfully to maintain possession of the ISC Computer data in
10   its entirety, including the Extra-Jurisdictional Materials.
11
                      2.    failing to immediately return or certify the destruction of the ISC Computer
12
13   data, including all Extra-Jurisdictional Materials.
14                    3.    making any further review or use of the ISC Computer data, including all
15
     Extra-Jurisdictional Materials.
16
17                    4.    disclosing or distributing the ISC Computer data, including any Extra-
18   Jurisdictional Materials, either in whole or in part to any person or entity other than the Hurrys or
19
     Plaintiff ISC.
20
21
                      5.    further disclosure of information protected under the Privacy Act.
22
            B.        Enjoining Andersen, the Individual Defendants, FINRA, its board officers,
23
24   employees, and agents from implementing, applying, or taking any action whatsoever or applying
25   informal pressure to banks to encourage them to refuse or terminate business relationships with
26
     the Hurrys, Business Plaintiffs, or any businesses associated with the Hurrys.
27
28          C.        Awarding actual damages in favor of Plaintiffs against Defendants in an amount to

                                                     -70-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 139 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 71 of 72




 1   be determined by the trier of fact.
 2          D.      Awarding punitive damages in favor of Plaintiffs and against Defendants in an
 3
     amount no less than $50 million.
 4
 5           E.     Awarding Plaintiffs their reasonable costs and attorneys' fees incurred in bringing
 6   this action.
 7
            F.      For such further relief the Court deems just and appropriate.
 8
 9
            DATED this 28th day of August, 2015.
10
                                                MANDEL YOUNG PLC
11
12                                              By: ls/Taylor C. Young
                                                    Robert A. Mandel
13
                                                    Taylor C. Young
14                                                  Peter A. Silverman
                                                    3001 E. Camelback Rd., Suite 140
15
                                                    Phoenix, Arizona 85016
16                                                  Attorneys for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -71-
         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 140 of 194
             Case 2:14-cv-02490-ROS Document 71 Filed 08/28/15 Page 72 of 72




 1                                     CERTIFICATE OF SERVICE
 2          The undersigned certifies that the original ofthe foregoing was transmitted this 28th day of August
 3
     2015 to the Office of the Clerk of the U.S. District Court using the CM/ECF System, which will
 4
 5   send notification of such filing and transmittal of a Notice of Electronic Filing to all CM/ECF
 6   registrants for this case.
 7
                                                 George Brandon
 8                                               Gregory A. Davis
 9                                               Gregory S. Schneider
                                                 SQUIRE PATION BOGGS {US) LLP
10                                               One East Washington Street, Suite 2700
11                                               Phoenix, Arizona 85004
                                                 george.brandon@squirepb.com
12                                               gregory.davis@squirepb.com
13                                               gregory.schneider@squirepb.com
                                                 Attorneys for Defendants
14
15    Isl Erin Ford Faulhaber
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -72-
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 141 of 194




                    EXHIBIT B
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 142 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 143 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 144 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 145 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 146 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 147 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 148 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 149 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 150 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 151 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 152 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 153 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 154 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 155 of 194
Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 156 of 194




                    EXHIBIT C
BrokerCheck Report
SCOTTSDALE CAPITAL ADVISORS CORP
CRD# 118786




Section Title        Page(s)
Report Summary       1

Firm Profile         2-6

Firm History         7

Firm Operations      8 - 14

Disclosure Events    15
                                   Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 157 of 194
About BrokerCheck®

BrokerCheck offers information on all current, and many former, registered securities brokers, and all current and former
registered securities firms. FINRA strongly encourages investors to use BrokerCheck to check the background of
securities brokers and brokerage firms before deciding to conduct, or continue to conduct, business with them.
        What is included in a BrokerCheck report?
                 BrokerCheck reports for individual brokers include information such as employment history, professional
        qualifications, disciplinary actions, criminal convictions, civil judgments and arbitration awards. BrokerCheck
        reports for brokerage firms include information on a firm’s profile, history, and operations, as well as many of the   Using this site/information means
        same disclosure events mentioned above.                                                                                that you accept the FINRA
                 Please note that the information contained in a BrokerCheck report may include pending actions or             BrokerCheck Terms and
        allegations that may be contested, unresolved or unproven. In the end, these actions or allegations may be             Conditions. A complete list of
        resolved in favor of the broker or brokerage firm, or concluded through a negotiated settlement with no                Terms and Conditions can be
        admission or finding of wrongdoing.                                                                                    found at
        Where did this information come from?
                                                                                                                               brokercheck.finra.org
                 The information contained in BrokerCheck comes from FINRA’s Central Registration Depository, or
        CRD® and is a combination of:
                 information FINRA and/or the Securities and Exchange Commission (SEC) require brokers and
                 brokerage firms to submit as part of the registration and licensing process, and                              For additional information about
                 information that regulators report regarding disciplinary actions or allegations against firms or brokers.    the contents of this report, please
        How current is this information?                                                                                       refer to the User Guidance or
                 Generally, active brokerage firms and brokers are required to update their professional and disciplinary      www.finra.org/brokercheck. It
        information in CRD within 30 days. Under most circumstances, information reported by brokerage firms, brokers          provides a glossary of terms and a
        and regulators is available in BrokerCheck the next business day.                                                      list of frequently asked questions,
        What if I want to check the background of an investment adviser firm or investment adviser                             as well as additional resources.
        representative?                                                                                                        For more information about
                 To check the background of an investment adviser firm or representative, you can search for the firm or       FINRA, visit www.finra.org.
        individual in BrokerCheck. If your search is successful, click on the link provided to view the available licensing
        and registration information in the SEC's Investment Adviser Public Disclosure (IAPD) website at
        https://www.adviserinfo.sec.gov. In the alternative, you may search the IAPD website directly or contact your
        state securities regulator at http://www.finra.org/Investors/ToolsCalculators/BrokerCheck/P455414.
        Are there other resources I can use to check the background of investment professionals?
                 FINRA recommends that you learn as much as possible about an investment professional before
        deciding to work with them. Your state securities regulator can help you research brokers and investment adviser
        representatives doing business in your state.

Thank you for using FINRA BrokerCheck.
                                                                                                                                                                     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 158 of 194
www.finra.org/brokercheck                                                                                                                                          User Guidance


  SCOTTSDALE CAPITAL ADVISORS                               Report Summary for this Firm
  CORP
  CRD# 118786                                               This report summary provides an overview of the brokerage firm. Additional information for this firm can be found
                                                            in the detailed report.
  SEC# 8-53685
                                                            Firm Profile                                            Disclosure Events
  Main Office Location                                      This firm is classified as a corporation.
  7170 E. MCDONALD RD. SUITE 6                              This firm was formed in Arizona on 06/30/2001.          Brokerage firms are required to disclose certain
  SCOTTSDALE AZ, AZ 85253                                                                                           criminal matters, regulatory actions, civil judicial
                                                            Its fiscal year ends in June.
  Regulated by FINRA Denver Office                                                                                  proceedings and financial matters in which the firm or
                                                            Firm History                                            one of its control affiliates has been involved.
  Mailing Address
  7170 E. MCDONALD RD. SUITE 6                              Information relating to the brokerage firm's history
                                                                                                                    Are there events disclosed about this firm?     Yes
  SCOTTSDALE AZ, AZ 85253                                   such as other business names and successions
                                                            (e.g., mergers, acquisitions) can be found in the
  Business Telephone Number                                 detailed report.                                        The following types of disclosures have been
  480-603-4900                                                                                                      reported:
                                                            Firm Operations
                                                                                                                    Type                        Count
                                                            This firm is registered with:
                                                                                                                    Regulatory Event                 5
  This firm is a brokerage firm and an investment
  adviser firm. For more information about                     •   the SEC
  investment adviser firms, visit the SEC's                    •   1 Self-Regulatory Organization
  Investment Adviser Public Disclosure website at:             •   53 U.S. states and territories
  https://www.adviserinfo.sec.gov                           Is this brokerage firm currently suspended with any
                                                            regulator? No

                                                            This firm conducts 11 types of businesses.
                                                            This firm is affiliated with financial or investment
                                                            institutions.
                                                            This firm has referral or financial arrangements with
                                                            other brokers or dealers.
                                                                                                                                                                                   Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 159 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                                                                               1
www.finra.org/brokercheck                                                                                        User Guidance

Firm Profile
This firm is classified as a corporation.
This firm was formed in Arizona on 06/30/2001.
Its fiscal year ends in June.

Firm Names and Locations
This section provides the brokerage firm's full legal name, "Doing Business As" name, business and mailing
addresses, telephone number, and any alternate name by which the firm conducts business and where such name is
used.

SCOTTSDALE CAPITAL ADVISORS CORP
Doing business as SCOTTSDALE CAPITAL ADVISORS CORP
CRD# 118786
SEC#      8-53685

Main Office Location
7170 E. MCDONALD RD. SUITE 6
SCOTTSDALE AZ, AZ 85253
Regulated by FINRA Denver Office

Mailing Address
7170 E. MCDONALD RD. SUITE 6
SCOTTSDALE AZ, AZ 85253

Business Telephone Number
480-603-4900
                                                                                                                                 Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 160 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                            2
www.finra.org/brokercheck                                                                                       User Guidance

Firm Profile
This section provides information relating to all direct owners and executive officers of the brokerage firm.

Direct Owners and Executive Officers
Legal Name & CRD# (if any):              SCOTTSDALE CAPITAL ADVIORS HOLDINGS LLC
Is this a domestic or foreign            Domestic Entity
entity or an individual?

Position                                 SOLE SHAREHOLDER
Position Start Date                      07/2002
Percentage of Ownership                  75% or more
Does this owner direct the               Yes
management or policies of
the firm?

Is this a public reporting               No
company?

Legal Name & CRD# (if any):              DIBLASI, TIMOTHY BRIAN
                                         4623652
Is this a domestic or foreign            Individual
entity or an individual?
Position                                 PRESIDENT
Position Start Date                      12/2018
Percentage of Ownership                  Less than 5%
Does this owner direct the               Yes
management or policies of
the firm?

Is this a public reporting               No
company?

Legal Name & CRD# (if any):              DIBLASI, TIMOTHY BRIAN
                                         4623652
                                                                                                                                Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 161 of 194




Is this a domestic or foreign            Individual
entity or an individual?

Position                                 CHIEF COMPLIANCE OFFICER
Position Start Date                      10/2013

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                           3
www.finra.org/brokercheck                                                           User Guidance
Firm Profile
Direct Owners and Executive Officers (continued)
Percentage of Ownership                  Less than 5%
Does this owner direct the               Yes
management or policies of
the firm?

Is this a public reporting               No
company?

Legal Name & CRD# (if any):              DIBLASI, TIMOTHY BRIAN
                                         4623652
Is this a domestic or foreign            Individual
entity or an individual?

Position                                 AML OFFICER
Position Start Date                      06/2012
Percentage of Ownership                  Less than 5%
Does this owner direct the               Yes
management or policies of
the firm?

Is this a public reporting               No
company?

Legal Name & CRD# (if any):              DIBLASI, TIMOTHY BRIAN
                                         4623652
Is this a domestic or foreign            Individual
entity or an individual?

Position                                 MSRB PRINCIPAL
Position Start Date                      04/2015
Percentage of Ownership                  Less than 5%
Does this owner direct the               Yes
management or policies of
                                                                                                    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 162 of 194




the firm?

Is this a public reporting               No
company?

Legal Name & CRD# (if any):              GEORGE, KENNETH RONALD

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP               4
www.finra.org/brokercheck                                                           User Guidance
Firm Profile
Direct Owners and Executive Officers (continued)
                                         2643369
Is this a domestic or foreign            Individual
entity or an individual?

Position                                 FINOP
Position Start Date                      01/2013
Percentage of Ownership                  Less than 5%
Does this owner direct the               No
management or policies of
the firm?

Is this a public reporting               No
company?
                                                                                                    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 163 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP               5
www.finra.org/brokercheck                                                                  User Guidance

Firm Profile
This section provides information relating to any indirect owners of the brokerage firm.

Indirect Owners
Legal Name & CRD# (if any):              SCA CLEARING LLC
Is this a domestic or foreign            Domestic Entity
entity or an individual?

Company through which                    SCOTTSDALE CAPITAL DVISORS HOLDINGS LLC
indirect ownership is
established
Relationship to Direct Owner             MANAGER
Relationship Established                 07/2017
Percentage of Ownership                  Other General Partners
Does this owner direct the               Yes
management or policies of
the firm?
Is this a public reporting               No
company?
                                                                                                           Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 164 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                      6
www.finra.org/brokercheck                                                                                         User Guidance

Firm History
This section provides information relating to any successions (e.g., mergers, acquisitions) involving the firm.

No information reported.
                                                                                                                                  Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 165 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                             7
www.finra.org/brokercheck                                                                                           User Guidance

Firm Operations

Registrations
This section provides information about the regulators (Securities and Exchange Commission (SEC), self-regulatory
organizations (SROs), and U.S. states and territories) with which the brokerage firm is currently registered and
licensed, the date the license became effective, and certain information about the firm's SEC registration.
This firm is currently registered with the SEC, 1 SRO and 53 U.S. states and territories.
Federal Regulator                                   Status                                     Date Effective
SEC                                                 Approved                                   05/22/2002

SEC Registration Questions
This firm is registered with the SEC as:
A broker-dealer:        Yes
A broker-dealer and government securities broker or dealer:        Yes
A government securities broker or dealer only:         No
This firm has ceased activity as a government securities broker or dealer:      No


Self-Regulatory Organization                        Status                                     Date Effective
FINRA                                               Approved                                   05/22/2002
                                                                                                                                    Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 166 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                               8
www.finra.org/brokercheck                                                                                       User Guidance

Firm Operations

Registrations (continued)
U.S. States &                Status           Date Effective       U.S. States &    Status     Date Effective
Territories                                                        Territories
Alabama                      Approved         06/07/2002           North Carolina   Approved   05/29/2002
Alaska                       Approved         06/10/2002           North Dakota     Approved   05/24/2002
Arizona                      Approved         05/28/2002           Ohio             Approved   05/31/2002
Arkansas                     Approved         05/31/2002           Oklahoma         Approved   05/29/2002
California                   Approved         06/07/2002           Oregon           Approved   06/17/2002
Colorado                     Approved         06/05/2002           Pennsylvania     Approved   05/29/2002
Connecticut                  Approved         05/24/2002           Puerto Rico      Approved   06/12/2002
Delaware                     Approved         06/06/2002           Rhode Island     Approved   05/24/2002
District of Columbia         Approved         02/08/2002           South Carolina   Approved   06/11/2002
Florida                      Approved         06/11/2002           South Dakota     Approved   05/31/2002
Georgia                      Approved         05/24/2001           Tennessee        Approved   06/26/2007
Hawaii                       Approved         05/30/2002           Texas            Approved   03/19/2002
Idaho                        Approved         05/24/2002           Utah             Approved   05/24/2002
Illinois                     Approved         05/30/2002           Vermont          Approved   06/24/2002
Indiana                      Approved         05/29/2002           Virgin Islands   Approved   04/28/2009
Iowa                         Approved         05/29/2002           Virginia         Approved   05/24/2002
Kansas                       Approved         05/28/2002           Washington       Approved   05/29/2002
Kentucky                     Approved         05/29/2002           West Virginia    Approved   05/29/2002
Louisiana                    Approved         06/05/2002           Wisconsin        Approved   05/23/2002
Maine                        Approved         05/24/2002           Wyoming          Approved   06/13/2002
Maryland                     Approved         05/29/2002
Massachusetts                Approved         05/24/2002
Michigan                     Approved         12/20/2001
Minnesota                    Approved         05/23/2002
Mississippi                  Approved         06/12/2002
Missouri                     Approved         06/04/2002
Montana                      Approved         05/28/2002
Nebraska                     Approved         05/30/2002
                                                                                                                                Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 167 of 194




Nevada                       Approved         06/04/2002
New Hampshire                Approved         05/05/2009
New Jersey                   Approved         06/03/2002
New Mexico                   Approved         06/04/2002
New York                     Approved         06/11/2002

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                           9
www.finra.org/brokercheck                                                                                             User Guidance

Firm Operations

Types of Business
This section provides the types of business, including non-securities business, the brokerage firm is engaged in or
expects to be engaged in.
This firm currently conducts 11 types of businesses.
Types of Business

Broker or dealer retailing corporate equity securities over-the-counter
Broker or dealer selling corporate debt securities
Mutual fund retailer
U S. government securities broker
Municipal securities broker
Broker or dealer selling variable life insurance or annuities
Put and call broker or dealer or option writer
Investment advisory services
Non-exchange member arranging for transactions in listed securities by exchange member
Private placements of securities
Other - ADVISORY FEES: INCLUDING INVESTMENT BANKING, MERGER & ACQUISITION, CORPORATE
FINANCE, AND CONSULTING FEES. UNDERWRITER OR SELLING GROUP PARTICIPANT IN BEST-EFFORTS
AND FIRM-COMMITMENT OFFERINGS.

Other Types of Business
This firm does not effect transactions in commodities, commodity futures, or commodity options.
This firm does engage in other non-securities business.
Non-Securities Business Description: MORTGAGE LOAN ORIGINATIONS, AS WELL AS LIFE AND HEALTH
                                         INSURANCE.
                                                                                                                                      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 168 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                                10
www.finra.org/brokercheck                                                                                          User Guidance

Firm Operations


Clearing Arrangements
This firm does not hold or maintain funds or securities or provide clearing services for other broker-dealer(s).


Introducing Arrangements

This firm does refer or introduce customers to other brokers and dealers.
Name:                                    ALPINE SECURITIES CORPORATION
CRD #:                                   14952
Business Address:                        440 EAST 400 SOUTH
                                         SALT LAKE CITY, UT 84111
Effective Date:                          03/03/2009
Description:                             ALPINE WILL PROVIDE CLEARING, TRADING AND SUPORT FOR SCA
                                                                                                                                   Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 169 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                             11
www.finra.org/brokercheck                                                                            User Guidance

Firm Operations
Industry Arrangements


This firm does have books or records maintained by a third party.
Name:                                    SMARSH, INC.
Business Address:                        921 SW WASHINGTON STREET
                                         SUITE 540
                                         PORTLAND, OR 97205
Effective Date:                          08/18/2011
Description:                             ELECTRONIC COMMUNICATION ARCHIVING AND RETENTION VENDOR,
                                         RETAINS FIRM'S ELECTRONIC COMMUNICATIONS.
Name:                                    ALPINE SECURITIES CORPORATION
CRD #:                                   14952
Business Address:                        440 EAST 400 SOUTH
                                         SALT LAKE CITY, UT 84111
Effective Date:                          03/03/2009
Description:                             ALPINE WILL MAINTAIN RECORDS FOR SCA.

This firm does have accounts, funds, or securities maintained by a third party.
Name:                                    ALPINE SECURITIES CORPORATION
CRD #:                                   14952
Business Address:                        440 EAST 400 SOUTH
                                         SALT LAKE CITY, UT 84111
Effective Date:                          03/03/2009
Description:                             ALPINE WILL MAINTAIN FUNDS ACCOUNTS AND SECURITIES OF THE
                                         APPLICANT
This firm does have customer accounts, funds, or securities maintained by a third party.
Name:                                    ALPINE SECURITIES CORPORATION
CRD #:                                   14952
                                                                                                                     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 170 of 194




Business Address:                        440 EAST 400 SOUTH
                                         SALT LAKE CITY, UT 84111
Effective Date:                          03/03/2009
Description:                             ALPINE WILL MAINTAIN ACCOUNTS, FUNDS AND SECURITIES OF
                                         CUSTOMERS

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                               12
www.finra.org/brokercheck                                                                       User Guidance
Firm Operations
Industry Arrangements (continued)
Control Persons/Financing
This firm does not have individuals who control its management or policies through agreement.

This firm does not have individuals who wholly or partly finance the firm's business.
                                                                                                                Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 171 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                          13
www.finra.org/brokercheck                                                                                                User Guidance

Firm Operations

Organization Affiliates
This section provides information on control relationships the firm has with other firms in the securities, investment
advisory, or banking business.


This firm is, directly or indirectly:
· in control of
· controlled by
· or under common control with
the following partnerships, corporations, or other organizations engaged in the securities or investment
advisory business.
ALPINE SECURITIES CORPORATION is under common control with the firm.
CRD #:                                   14952
Business Address:                        39 EXCHANGE PLACE
                                         SALT LAKE CITY, UT 84111
Effective Date:                          03/11/2011
Foreign Entity:                          No
Country:
Securities Activities:                   Yes
Investment Advisory                      No
Activities:
Description:                             ALPINE SECURITIES AND SCOTTSDALE CAPITAL ADVISORS ARE
                                         AFFILIATED THROUGH COMMON INDIRECT OWNERSHIP AND CONTROL.


This firm is not directly or indirectly, controlled by the following:
· bank holding company
· national bank
· state member bank of the Federal Reserve System
· state non-member bank
· savings bank or association
· credit union
· or foreign bank
                                                                                                                                         Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 172 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                                   14
www.finra.org/brokercheck                                                                                                          User Guidance


Disclosure Events


 All firms registered to sell securities or provide investment advice are required to disclose regulatory actions, criminal or
 civil judicial proceedings, and certain financial matters in which the firm or one of its control affiliates has been involved.
 For your convenience, below is a matrix of the number and status of disclosure events involving this brokerage firm or
 one of its control affiliates. Further information regarding these events can be found in the subsequent pages of this
 report.
                                                                         Pending                Final             On Appeal
    Regulatory Event                                                         0                    4                   1
                                                                                                                                                   Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 173 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                                             15
www.finra.org/brokercheck                                                                                                      User Guidance




Disclosure Event Details
What you should know about reported disclosure events:

     1. BrokerCheck provides details for any disclosure event that was reported in CRD. It also includes
        summary information regarding FINRA arbitration awards in cases where the brokerage firm was
        named as a respondent.
     2. Certain thresholds must be met before an event is reported to CRD, for example:
                A law enforcement agency must file formal charges before a brokerage firm is required to disclose a
                particular criminal event.
     3. Disclosure events in BrokerCheck reports come from different sources:
                Disclosure events for this brokerage firm were reported by the firm and/or regulators. When the firm
                and a regulator report information for the same event, both versions of the event will appear in the
                BrokerCheck report. The different versions will be separated by a solid line with the reporting source
                labeled.
     4. There are different statuses and dispositions for disclosure events:
                A disclosure event may have a status of pending, on appeal, or final.
                         A "pending" event involves allegations that have not been proven or formally adjudicated.
                         An event that is "on appeal" involves allegations that have been adjudicated but are currently
                         being appealed.
                         A "final" event has been concluded and its resolution is not subject to change.
                A final event generally has a disposition of adjudicated, settled or otherwise resolved.
                         An "adjudicated" matter includes a disposition by (1) a court of law in a criminal or civil matter,
                         or (2) an administrative panel in an action brought by a regulator that is contested by the party
                         charged with some alleged wrongdoing.
                         A "settled" matter generally involves an agreement by the parties to resolve the matter.
                         Please note that firms may choose to settle customer disputes or regulatory matters for
                         business or other reasons.
                         A "resolved" matter usually involves no payment to the customer and no finding of
                         wrongdoing on the part of the individual broker. Such matters generally involve customer
                         disputes.
     5. You may wish to contact the brokerage firm to obtain further information regarding any of the
        disclosure events contained in this BrokerCheck report.

Regulatory - Final
This type of disclosure event involves (1) a final, formal proceeding initiated by a regulatory authority (e.g., a state
securities agency, self-regulatory organization, federal regulator such as the U.S. Securities and Exchange Commission,
foreign financial regulatory body) for a violation of investment-related rules or regulations; or (2) a revocation or
                                                                                                                                               Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 174 of 194




suspension of the authority of a brokerage firm or its control affiliate to act as an attorney, accountant or federal
contractor.
Disclosure 1 of 4
Reporting Source:                         Regulator
Current Status:                           Final

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                                         16
www.finra.org/brokercheck                                                                                 User Guidance




Allegations:                              WITHOUT ADMITTING OR DENYING THE FINDINGS, THE FIRM CONSENTED
                                          TO THE SANCTIONS AND TO THE ENTRY OF FINDINGS THAT THE FIRM,
                                          THROUGH ITS ORDER SENDING ORGANIZATIONS (OSOS), TRANSMITTED
                                          TO THE ORDER AUDIT TRAIL SYSTEM (OATS) REPORTS THAT CONTAINED
                                          INACCURATE, INCOMPLETE, OR IMPROPERLY FORMATTED DATA. THE
                                          FINDINGS STATED THAT ALTHOUGH THE FIRM'S OSOS MADE ERRORS
                                          WITH RESPECT TO THE FIRM'S SUBMISSIONS TO OATS, THE FIRM IS
                                          RESPONSIBLE FOR ENSURING THAT ITS REPORTABLE ORDER EVENTS
                                          ARE ACCURATELY REPORTED TO OATS.
Initiated By:                             FINRA
Date Initiated:                           11/19/2015
Docket/Case Number:                       2014039940101

Principal Product Type:                   No Product
Other Product Type(s):
Principal Sanction(s)/Relief
Sought:
Other Sanction(s)/Relief
Sought:

Resolution:                               Acceptance, Waiver & Consent(AWC)
Resolution Date:                          11/19/2015
Does the order constitute a               No
final order based on
violations of any laws or
regulations that prohibit
fraudulent, manipulative, or
deceptive conduct?
Sanctions Ordered:                        Censure
                                          Monetary/Fine $10,000.00
Other Sanctions Ordered:
Sanction Details:                         THE FIRM WAS CENSURED AND FINED $10,000.
                                          FINE PAID IN FULL ON DECEMBER 8, 2015.
                                                                                                                          Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 175 of 194




i
Reporting Source:                         Firm
Current Status:                           Final
Allegations:                              THE FIRM, THROUGH ITS ORDER SENDING ORGANIZATIONS,
                                          TRANSMITTED TO OATS 51 REPORTS THAT CONTAINED INACCURATE,
©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                    17
www.finra.org/brokercheck                                                                                   User Guidance




                                          INCOMPLETE, OR IMPROPERLY FORMATTED DATA IN VIOLATION OF FINRA
                                          RULE 7450.
Initiated By:                             FINRA
Date Initiated:                           11/19/2015
Docket/Case Number:                       20140399401-01

Principal Product Type:                   Penny Stock(s)
Other Product Type(s):
Principal Sanction(s)/Relief              Civil and Administrative Penalt(ies) /Fine(s)
Sought:
Other Sanction(s)/Relief
Sought:

Resolution:                               Acceptance, Waiver & Consent(AWC)
Resolution Date:                          11/19/2015
Sanctions Ordered:                        Censure
                                          Monetary/Fine $10,000.00
Other Sanctions Ordered:
Sanction Details:                         WITHOUT ADMITTING OR DENYING THE FINDINGS, THE FIRM CONSENTED
                                          TO A CENSURE AND A FINE OF $10,000.
Firm Statement                            DURING THE RELEVANT TIME PERIOD SCA ENTERED ALL CUSTOMER
                                          ORDERS THROUGH THE ORDER ENTRY SYSTEM PROVIDED BY ITS
                                          CLEARING FIRM, WHO ACTED AS THE REPORTING AGENT FOR SCA.
                                          PURSUANT TO A WRITTEN AGREEMENT, THE CLEARING FIRM AGREED TO
                                          FILE OATS REPORTS ON BEHALF OF SCA. BECAUSE SCA IS THE
                                          REPORTING MEMBER (AS DEFINED IN FINRA RULE 7410) WITH RESPECT
                                          TO THE OATS REPORTS, SCA IS PRIMARILY RESPONSIBLE TO ENSURE
                                          THAT TIMELY, ACCURATE, AND COMPLETE INFORMATION IS REPORTED TO
                                          FINRA, EVEN IF REPORTED BY A 3RD PARTY VENDOR. ACCORDINGLY, SCA
                                          HAS IDENTIFIED AND CORRECTED THE ROOT CAUSE WHICH GAVE RISE
                                          TO THE OATS EXCEPTIONS NOTED IN THE AWC. ADDITIONALLY, SCA
                                          IMPLEMENTED ENHANCEMENTS TO ITS PROCEDURES TO REVIEW 3RD
                                          PARTY OATS REPORTS TO VERIFY THE ACCURACY OF THE DATA
                                                                                                                            Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 176 of 194




                                          SUBMITTED ON BEHALF OF THE FIRM. THIS INCLUDES DAILY REVIEW BY
                                          THE FIRM'S TRADING MANAGER OF FINRA OATS REPORTS FOR
                                          REJECTIONS AND OUT OF SEQUENCE EVENTS, AS WELL AS A DAILY
                                          REVIEW OF OATS DATA SUBMITTED ON BEHALF OF THE FIRM. SCA
                                          RESOLVED THIS ISSUE VIA AN AWC IN WHICH THE FIRM NEITHER
                                          ADMITTED NOR DENIED THE FINDINGS AND AGREED TO A CENSURE AND
                                          FINE OF $10K.
©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                      18
www.finra.org/brokercheck                                                                                     User Guidance




i
Disclosure 2 of 4
Reporting Source:                         Regulator
Current Status:                           Final
Allegations:                              FINRA RULE 2010 AND NASD RULE 3010: AN INDIVIDUAL ASSOCIATED WITH
                                          THE FIRM, PERMITTED HIS NAME TO BE UTILIZED IN STOCK PROMOTION
                                          PRESS RELEASES AND ON WEBSITES CREATED BY THREE RELATED
                                          PUBLIC RELATIONS FIRMS. THE PRESS RELEASES PUBLISHED BY THE
                                          PUBLIC RELATIONS FIRMS CONTAINED RECOMMENDATIONS OF SPECIFIC
                                          SECURITIES TO THE PUBLIC. THE RELEASES IMPLIED THAT THE
                                          RECOMMENDATIONS WERE MADE BY THE INDIVIDUAL, WHOM THEY
                                          IDENTIFIED BY NAME AND/OR CRD NUMBER, ALTHOUGH THEY
                                          ELSEWHERE CLAIMED THAT THE INDIVIDUAL HAD NO PART IN THE
                                          CREATION OF THE REPORTS OR RECOMMENDATIONS. SOME OF THE
                                          RELEASES STATED THAT THE INDIVIDUAL WAS A REGISTERED PERSON
                                          EMPLOYED BY THE PUBLIC RELATIONS FIRM WHEN HE WAS NOT.
                                          THE INDIVIDUAL NOTIFIED SCOTTSDALE OF THE POSSIBILITY OF HIS
                                          WORKING WITH THE PUBLIC RELATIONS FIRMS. THE FIRM ADVISED THE
                                          INDIVIDUAL THAT THE PUBLIC RELATIONS FIRMS COULD NOT USE HIS
                                          NAME AND CRD NUMBER AS PROPOSED, BUT THE WEBSITES PUBLISHED
                                          THE PRESS RELEASES WITH THE INDIVIDUAL'S NAME AND/OR CRD
                                          NUMBER.
                                          SCOTTSDALE KNEW OR SHOULD HAVE KNOWN THAT THE PRESS
                                          RELEASES WERE BEING ISSUED WITH THE INDIVIDUAL'S NAME AND/OR
                                          CRD NUMBER AND SHOULD HAVE TAKEN STEPS TO ENSURE THAT THE
                                          IMPROPER ACTIVITY CEASED. THE FIRM FAILED TO TAKE APPROPRIATE
                                          ACTION DESPITE BEING NOTIFIED REPEATEDLY OF CONCERNS ABOUT
                                          THE PRESS RELEASES.
Initiated By:                             FINRA
Date Initiated:                           09/24/2012
Docket/Case Number:                       2009020646702

Principal Product Type:                   No Product
Other Product Type(s):
                                                                                                                              Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 177 of 194




Principal Sanction(s)/Relief              Other
Sought:
Other Sanction(s)/Relief                  N/A
Sought:

Resolution:                               Acceptance, Waiver & Consent(AWC)

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                        19
www.finra.org/brokercheck                                                                                      User Guidance




Resolution Date:                          09/24/2012
Does the order constitute a               No
final order based on
violations of any laws or
regulations that prohibit
fraudulent, manipulative, or
deceptive conduct?
Sanctions Ordered:                        Censure
                                          Monetary/Fine $7,500.00
Other Sanctions Ordered:
Sanction Details:                         WITHOUT ADMITTING OR DENYING THE FINDINGS THE FIRM CONSENTED
                                          TO THE DESCRIBED SANCTIONS AND TO THE ENTRY OF FINDINGS,
                                          THEREFORE THE FIRM IS CENSURED AND FINED $7,500. FINE PAID IN FULL
                                          ON SEPTEMBER 25, 2012.

i
Reporting Source:                         Firm
Current Status:                           Final
Allegations:                              FINRA ALLEGED FIRM VIOLATED NASD CONDUCT RULE 3010 AND FINRA
                                          CONDUCT RULE 2010 FOR FAILURE TO SUPERVISE JOSEPH PADDILLA
                                          REGARDING THE USE OF HIS NAME OR CRD NUMBER IN PRESS
                                          RELEASES AND RESEARCH REPORTS BY ENTITIES NOT ASSOCIATED
                                          WITH FIRM.
Initiated By:                             FINANCIAL INDUSTRY REGULATORY AUTHORITY
Date Initiated:                           05/01/2012
Docket/Case Number:                       20090206467

Principal Product Type:                   No Product
Other Product Type(s):
Principal Sanction(s)/Relief              Other
Sought:
Other Sanction(s)/Relief                  WITHOUT ADMITTING OR DENYING THE FINDINGS, THE FIRM CONSENTED
                                                                                                                               Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 178 of 194




Sought:                                   TO A CENSURE AND A FINE IN THE AMOUNT OF $7,500.

Resolution:                               Acceptance, Waiver & Consent(AWC)
Resolution Date:                          09/24/2012
Sanctions Ordered:                        Censure
                                          Monetary/Fine $7,500.00

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                         20
www.finra.org/brokercheck                                                                                             User Guidance




Other Sanctions Ordered:
Sanction Details:                         WITHOUT ADMITTING OR DENYING THE FINDINGS, THE FIRM CONSENTED
                                          TO A CENSURE AND FINE IN THE AMOUNT OF $7,500. THE FIRM PAID THE
                                          ENTURE AMOUNT OF THE FINE. NO PRINCIPALS OR OTHER INDIVIDUALS
                                          WERE INCLUDED IN THE AWC DATED 9/27/2012.
Firm Statement                            WITHOUT ADMITTING OR DENYING THE FINDINGS, THE FIRM CONSENTED
                                          TO A CENSURE AND FINE IN THE AMOUNT OF $7,500. THE SUBJECT
                                          REPRESENTATIVE IS NO LONGER ASSOCIATED WITH THE FIRM AND THE
                                          MATTER IS CONSIDERED CLOSED.
i
Disclosure 3 of 4
Reporting Source:                         Regulator
Current Status:                           Final
Allegations:                              SEC SECTION 5 OF THE SECURITIES ACT OF 1933, FINRA RULE 2010, NASD
                                          RULES 2110, 3010(A) AND (B), 3010(C)(1)(A), 3010(C)(2), 3011, 3011(A) AND
                                          (B), 3012, 3013, MSRB RULE G-41: THE FIRM'S AML PROCEDURES STATED
                                          THAT THE FIRM WOULD MONITOR A SUFFICIENT AMOUNT OF ACCOUNT
                                          ACTIVITY TO PERMIT IDENTIFICATION OF UNUSUAL SIZE, VOLUME,
                                          PATTERN OR TYPE OF TRANSACTIONS OR ANY OF THE "RED FLAGS"
                                          IDENTIFIED IN ITS PROCEDURES. THE FIRM'S WRITTEN AML PROGRAM
                                          REQUIRED THE FIRM'S AML COMPLIANCE OFFICER, TO MONITOR FOR
                                           "RED FLAGS," TO INVESTIGATE ANY "RED FLAGS" DETECTED, TO
                                          DOCUMENT ANY SUCH INVESTIGATION AND FILE SUSPICIOUS ACTIVITY
                                          REPORT (SAR-SFS) WHEN APPROPRIATE. THE FIRM'S PROCEDURES
                                          IDENTIFIED A NUMBER OF RED FLAGS ASSOCIATED WITH ITS CUSTOMER
                                          AND CUSTOMER'S ACCOUNT. THE FIRM FAILED, HOWEVER, TO
                                          IMPLEMENT ITS AML PROCEDURES AS IT DID NOT ADEQUATELY MONITOR
                                          FOR AND/OR INVESTIGATE FACTS AND CIRCUMSTANCES PRESENT IN
                                          CERTAIN CUSTOMER ACCOUNTS THAT CONSTITUTED RED FLAGS AS
                                          DESCRIBED IN THE WRITTEN AML COMPLIANCE PROGRAM. THESE FACTS
                                          AND CIRCUMSTANCES AROSE AS A RESULT OF THE FIRM'S ASSOCIATION
                                          OF TWO REGISTERED REPRESENTATIVES WITH THE FIRM AND ACTIVITY
                                          INVOLVING CERTAIN CUSTOMER ACCOUNTS INTRODUCED TO THE FIRM
                                          BY THE REGISTERED REPRESENTATIVES. THE FIRM FAILED TO DEVELOP
                                          AND IMPLEMENT A SYSTEMATIC MEANS TO IDENTIFY CUSTOMERS WHOSE
                                                                                                                                      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 179 of 194




                                          ACCOUNTS RAISED THE MULTIPLE ACCOUNT RED FLAG, AND NEITHER
                                          THE COMPLIANCE OFFICER NOR ANYONE ELSE AT THE FIRM TOOK STEPS
                                          TO MONITOR FOR THIS RED FLAG, AND THEREFORE FAILED TO DETECT,
                                          AND INVESTIGATE FOR ACTIVITY THAT RAISED THE MULTIPLE ACCOUNT
                                          RED FLAG, THE PENNY STOCK RED FLAG, AND THE WIRE TRANSFER RED
                                          FLAG. THE FIRM FAILED TO INVESTIGATE WHETHER THESE TRANSFERS
                                          CONSTITUTED "RED FLAG" OR WHETHER THEY HAD LEGITIMATE
©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                                21
www.finra.org/brokercheck                                                                                     User Guidance




                                          PURPOSES. THE FIRM, ACTING THROUGH THE COMPLIANCE OFFICER,
                                          FAILED TO IMPLEMENT ITS WRITTEN AML COMPLIANCE PROGRAM BY
                                          FAILING TO FILE SAR-SF FORMS TO REPORT SUSPICIOUS ACTIVITIES, AND
                                          THE FIRM ALSO FAILED TO FILE A FORM SAR-SF TO REPORT SUSPICIOUS
                                          ACTIVITY. THE FIRM'S CHIEF COMPLIANCE OFFICER FAILED TO CREATE,
                                          OR CAUSE THE AML COMPLIANCE OFFICER TO CREATE A RECORD OF
                                          QUESTIONABLE BACKGROUND REVIEWS AND THE FIRM'S AML
                                          PROCEDURES PERTAINING TO THE DISCIPLINARY BACKGROUND RED
                                          FLAG WERE NOT SUFFICIENTLY SPECIFIC TO PROVIDE ANY MEANINGFUL
                                          GUIDANCE AS TO WHERE AND HOW THE FIRM WOULD LOOK FOR
                                          CUSTOMERS WITH QUESTIONABLE BACKGROUNDS, AS A RESULT THE
                                          FIRM WILLFULLY VIOLATED MSRB RULE G-41. THE FIRM UTILIZED A MEANS
                                          OF INTERSTATE COMMERCE IN CONNECTION WITH ITS SALES OF
                                          UNREGISTERED SHARES AND THE TRANSACTIONS WERE NOT EXEMPT
                                          FROM REGISTRATION. THE FIRM, ACTING THROUGH THE AML
                                          COMPLIANCE OFFICER, FAILED TO DESIGNATE AND SPECIFICALLY
                                          IDENTIFY TO FINRA AT LEAST ONE PRINCIPAL TO ESTABLISH, MAINTAIN
                                          AND ENFORCE A SYSTEM OF SUPERVISORY CONTROL POLICIES AND
                                          PROCEDURES, AND THE FIRM, ACTING THROUGH THE AML COMPLIANCE
                                          OFFICER, ALSO FAILED TO ESTABLISH, MAINTAIN AND ENFORCE WRITTEN
                                          SUPERVISORY CONTROL POLICIES AND PROCEDURES. THE FIRM FAILED
                                          TO ENFORCE ITS SUPERVISORY CONTROL PROCEDURES REQUIRING THE
                                          REVIEW AND SUPERVISION OF CUSTOMER ACCOUNT ACTIVITY
                                          CONDUCTED BY ITS PRODUCING MANAGERS AS IT FAILED IN THE FIRST
                                          INSTANCE TO EVEN IDENTIFY ITS PRODUCING MANAGERS. THE FIRM,
                                          ACTING THROUGH THE AML COMPLIANCE OFFICER, FAILED TO SUBMIT AN
                                          ANNUAL REPORT TO MANAGEMENT DETAILING THE FIRM'S SYSTEM OF
                                          SUPERVISORY CONTROLS, THE SUMMARY OF TEST RESULTS AND
                                          SIGNIFICANT IDENTIFIED EXCEPTIONS. THE FIRM DID NOT COMPLETE A
                                          RULE IM-3013 REPORT IN 2006 OR 2007. THE FIRMS WRITTEN
                                          SUPERVISORY PROCEDURES WERE INADEQUATE AND IT FAILED TO
                                          IMPLEMENT WRITTEN SUPERVISORY PROCEDURES RELEVANT TO
                                          ADDRESSING HEIGHTENED OFFICE INSPECTIONS OF BRANCH AND NON-
                                          BRANCH LOCATIONS, ENFORCEMENT PROCEDURES REQUIRED FOR THE
                                          REVIEW AND APPROVAL OF INVESTMENTS IN REGISTERED OFFERINGS,
                                          AND ENFORCEMENT PROCEDURES PERTAINING TO LETTER OF
                                          AUTHORIZATION.
Initiated By:                             FINRA
                                                                                                                              Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 180 of 194




Date Initiated:                           10/21/2010
Docket/Case Number:                       2008011593301

Principal Product Type:                   Other
Other Product Type(s):                    LOW PRICED EQUITY SECURITIES AND UNREGISTERED SHARES

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                        22
www.finra.org/brokercheck                                                                                     User Guidance




Principal Sanction(s)/Relief              Other
Sought:
Other Sanction(s)/Relief                  N/A
Sought:

Resolution:                               Decision & Order of Offer of Settlement
Resolution Date:                          11/14/2011
Does the order constitute a               No
final order based on
violations of any laws or
regulations that prohibit
fraudulent, manipulative, or
deceptive conduct?
Sanctions Ordered:                        Censure
                                          Monetary/Fine $125,000.00
Other Sanctions Ordered:
Sanction Details:                         WITHOUT ADMITTING OR DENYING THE ALLEGATIONS, THE FIRM
                                          CONSENTED TO THE DESCRIBED SANCTIONS AND TO THE ENTRY OF
                                          FINDINGS; THEREFORE IT IS CENSURED AND FINED $125,000 ($40,000 OF
                                          WHICH PERTAINS TO THE VIOLATIONS OF MSRB RULE G-41), WHICH
                                          INCLUDES THE DISGORGEMENT OF $18,000 OF COMMISSION EARNED IN
                                          CONNECTION WITH VIOLATIVE SALES OF UNREGISTERED SECURITIES.
                                          FINE PAID IN FULL ON DECEMBER 8, 2014.
Regulator Statement                       WITHOUT ADMITTING OR DENYING THE ALLEGATIONS, THE FIRM
                                          CONSENTED TO THE DESCRIBED SANCTIONS AND TO THE ENTRY OF
                                          FINDINGS THAT THE FIRM, ACTING THROUGH ITS AML COMPLIANCE
                                          OFFICER, FAILED TO IMPLEMENT ITS WRITTEN AML COMPLIANCE
                                          PROGRAM BY NOT ADEQUATELY MONITORING AND/OR INVESTIGATING
                                          FACTS AND CIRCUMSTANCES PRESENT IN CERTAIN CUSTOMER
                                          ACCOUNTS THAT CONSTITUTED RED FLAGS, AND BY FAILING TO FILE
                                          SAR-SF FORMS TO REPORT SUSPICIOUS ACTIVITY. THE FIRM, ACTING
                                          THROUGH ITS CCO AND LEGAL COUNSEL, FAILED DOCUMENT RED FLAG
                                          INVESTIGATIONS. THE FIRM'S AML PROCEDURES PERTAINING TO
                                          DISCIPLINARY RED FLAGS WERE INADEQUATE. THE FIRM ALSO CAUSED
                                          THE SALE OF SECURITIES THAT WERE NEITHER REGISTERED NOR
                                                                                                                              Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 181 of 194




                                          EXEMPT FROM REGISTRATION. THE FIRM, ACTING THROUGH ITS
                                          PRINCIPAL, FAILED TO DESIGNATE AND SPECIFICALLY IDENTIFY TO FINRA
                                          AT LEAST ONE PRINCIPAL TO ESTABLISH, MAINTAIN AND ENFORCE A
                                          SYSTEM OF SUPERVISORY CONTROL POLICIES AND PROCEDURES AS SET
                                          FORTH IN CONDUCT RULE 3012. THE FIRM, ACTING THROUGH ITS
                                          PRINCIPAL, FAILED TO ESTABLISH, MAINTAIN AND ENFORCE WRITTEN
                                          SUPERVISORY CONTROL POLICIES AND PROCEDURES PURSUANT TO
©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                        23
www.finra.org/brokercheck                                                                                            User Guidance




                                          CONDUCT RULE 3012. THE FIRM, ACTING THROUGH ITS PRINCIPAL, DID
                                          NOT SUBMIT AN ANNUAL REPORT TO FIRM MANAGEMENT DETAILING THE
                                          FIRM'S SYSTEM OF SUPERVISORY CONTROLS, THE SUMMARY OF TEST
                                          RESULTS AND SIGNIFICANT EXCEPTIONS, AND ANY ADDITIONAL OR
                                          AMENDED SUPERVISORY PROCEDURES IN RESPONSE TO THE TEST
                                          RESULTS. THE FIRM DID NOT COMPLETE ITS 3013 REPORT AS REQUIRED
                                          UNDER IM-3013 FOR TWO YEARS. THE FIRM'S WRITTEN SUPERVISORY
                                          PROCEDURES AND RECORDS OF BRANCH AND HOME OFFICE
                                          INSPECTIONS WERE INADEQUATE. THE FIRM DID NOT ENFORCE ITS
                                          WRITTEN SUPERVISORY PROCEDURES PERTAINING TO LETTERS OF
                                          AUTHORIZATION. THE FIRM FILED SARS WHICH CONTAINED INACCURATE
                                          OR INCOMPLETE INFORMATION AND FILED SARS THAT FAILED TO
                                          PROVIDE ADEQUATE INFORMATION FOR DETERMINING THAT THE
                                          REPORTED ACTIVITY WAS SUSPICIOUS. THE FIRM FAILED TO ESTABLISH
                                          AND IMPLEMENT POLICIES AND PROCEDURES REASONABLY EXPECTED
                                          TO DETECT AND CAUSE THE REPORTING OF TRANSACTIONS REQUIRED
                                          UNDER 31 U.S.C. 5318(G) AND THE IMPLEMENTING REGULATIONS
                                          THEREUNDER. THEREFORE, THE FIRM CENSURED AND FINED $125,000
                                          ($40,000 OF WHICH PERTAINS TO VIOLATIONS OF MSRB RULE G41), WHICH
                                          INCLUDES THE DISGORGEMENT OF $18,000 OF COMMISSIONS EARNED IN
                                          CONNECTION WITH VIOLATIVE SALES OF UNREGISTERED SECURITIES.


                                          ADDITIONAL VIOLATIONS INCLUDED IN THE ORDER ACCEPTANCE OFFER
                                          OF SETTLEMENT INCLUDED FINRA RULE 3310(A), NASD RULES 3010, 3110,
                                          FOR SUPERVISORY SYSTEM WRITTEN PROCEDURES, INTERNAL
                                          INSPECTIONS, AND RECORDS.

i
Reporting Source:                         Firm
Current Status:                           Final
Allegations:                              SEC SECTION 5 OF THE SECURITIES ACT OF 1933, FINRA RULE 2010, NASD
                                          RULES 2110, 3010(A) AND (B), 3010(C)(1)(A), 3010(C)(2), 3011(A) AND (B),
                                          3012, 3013: THE FIRM'S AML PROCEDURES STATED THAT THE FIRM WOULD
                                          MONITOR A SUFFICIENT AMOUNT OF ACCOUNT ACTIVITY TO PERMIT
                                          IDENTIFICATION OF UNUSUAL SIZE, VOLUME, PATTERN OR TYPE OF
                                          TRANSACTIONS OR ANY OF THE "RED FLAGS" IDENTIFIED IN ITS
                                                                                                                                     Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 182 of 194




                                          PROCEDURES. THE FIRM'S WRITTEN AML PROGRAM REQUIRED HURRY,
                                          THE FIRM'S AML COMPLIANCE OFFICER, TO MONITOR FOR "RED FLAGS,"
                                          TO INVESTIGATE ANY "RED FLAGS" DETECTED, TO DOCUMENT ANY SUCH
                                          INVESTIGATION AND FILE SUSPICIOUS ACTIVITY REPORT (SAR-SFS) WHEN
                                          APPROPRIATE. THE FIRM'S PROCEDURES IDENTIFIED A NUMBER OF RED
                                          FLAGS ASSOCIATED WITH ITS CUSTOMER AND CUSTOMER'S ACCOUNT.
                                          THE FIRM FAILED, HOWEVER, TO IMPLEMENT ITS AML PROCEDURES AS IT
©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                               24
www.finra.org/brokercheck                                                                                   User Guidance




                                          DID NOT ADEQUATELY MONITOR FOR AND/OR INVESTIGATE FACTS AND
                                          CIRCUMSTANCES PRESENT IN CERTAIN CUSTOMER ACCOUNTS THAT
                                          CONSTITUTED RED FLAGS AS DESCRIBED IN THE WRITTEN AML
                                          COMPLIANCE PROGRAM. THESE FACTS AND CIRCUMSTANCES AROSE AS
                                          A RESULT OF THE FIRM'S ASSOCIATION OF TWO REGISTERED
                                          REPRESENTATIVES WITH THE FIRM AND ACTIVITY INVOLVING CERTAIN
                                          CUSTOMER ACCOUNTS INTRODUCED TO THE FIRM BY THE REGISTERED
                                          REPRESENTATIVES, WHICH PRIMARY ACTIVITY OF THESE CUSTOMERS
                                          INVOLVED THE DEPOSIT AND IMMEDIATE LIQUIDATION OF LARGE
                                          POSITIONS OF LOW PRICED EQUITY SECURITIES. NEITHER HURRY NOR
                                          ANYONE AT THE FIRM TOOK STEPS TO MONITOR FOR THE DISCIPLINARY
                                          BACKGROUND RED FLAG. THE FIRM FAILED TO DEVELOP AND IMPLEMENT
                                          A SYSTEMATIC MEANS TO IDENTIFY CUSTOMERS WHOSE ACCOUNTS
                                          RAISED THE MULTIPLE ACCOUNT RED FLAG, AND NEITHER HURRY NOR
                                          ANYONE ELSE AT THE FIRM TOOK STEPS TO MONITOR FOR THIS RED
                                          FLAG, AND THEREFORE FAILED TO DETECT, AND INVESTIGATE FOR
                                          ACTIVITY THAT RAISED THE MULTIPLE ACCOUNT RED FLAG, THE PENNY
                                          STOCK RED FLAG, AND THE WIRE TRANSFER RED FLAG. NEITHER HURRY
                                          NOR ANYONE AT THE FIRM TOOK STEPS TO MONITOR FOR
                                          TRANSACTIONS TRIGGERING THE JOURNAL TRANSFER RED FLAG,
                                          THOUGH HURRY WAS AWARE GENERALLY THAT CUSTOMERS WERE
                                          ENGAGED IN JOURNAL TRANSFERS BETWEEN ACCOUNTS. HURRY AND
                                          THE FIRM FAILED TO INVESTIGATE WHETHER THESE TRANSFERS
                                          CONSTITUTED "RED FLAG" OR WHETHER THEY HAD LEGITIMATE
                                          PURPOSES. THE FIRM, ACTING THROUGH HURRY, FAILED TO IMPLEMENT
                                          ITS WRITTEN AML COMPLIANCE PROGRAM BY FAILING TO FILE SAR-SF
                                          FORMS TO REPORT SUSPICIOUS ACTIVITIES, AND THE FIRM ALSO FAILED
                                          TO FILE A FORM SAR-SF TO REPORT SUSPICIOUS ACTIVITY. THE FIRM'S
                                          CHIEF COMPLIANCE OFFICER FAILED TO CREATE, OR CAUSE HURRY TO
                                          CREATE A RECORD OF QUESTIONABLE BACKGROUND REVIEWS AND THE
                                          FIRM'S AML PROCEDURES PERTAINING TO THE DISCIPLINARY
                                          BACKGROUND RED FLAG WERE NOT SUFFICIENTLY SPECIFIC TO PROVIDE
                                          ANY MEANINGFUL GUIDANCE AS TO WHERE AND HOW THE FIRM WOULD
                                          LOOK FOR CUSTOMERS WITH QUESTIONABLE BACKGROUNDS, AS A
                                          RESULT THE FIRM WILLFULLY VIOLATED MSRB RULE G-41. THE FIRM
                                          UTILIZED A MEANS OF INTERSTATE COMMERCE IN CONNECTION WITH ITS
                                          SALES OF UNREGISTERED SHARES AND THE TRANSACTIONS WERE NOT
                                          EXEMPT FROM REGISTRATION. THE FIRM, ACTING THROUGH HURRY,
                                          FAILED TO DESIGNATE AND SPECIFICALLY IDENTIFY TO FINRA AT LEAST
                                                                                                                            Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 183 of 194




                                          ONE PRINCIPAL TO ESTABLISH, MAINTAIN AND ENFORCE A SYSTEM OF
                                          SUPERVISORY CONTROL POLICIES AND PROCEDURES, AND THE FIRM,
                                          ACTING THROUGH HURRY, ALSO FAILED TO ESTABLISH, MAINTAIN AND
                                          ENFORCE WRITTEN SUPERVISORY CONTROL POLICIES AND
                                          PROCEDURES. THE FIRM FAILED TO ENFORCE ITS SUPERVISORY
                                          CONTROL PROCEDURES REQUIRING THE REVIEW AND SUPERVISION OF

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                      25
www.finra.org/brokercheck                                                                                     User Guidance




                                          CUSTOMER ACCOUNT ACTIVITY CONDUCTED BY ITS PRODUCING
                                          MANAGERS AS IT FAILED IN THE FIRST INSTANCE TO EVEN IDENTIFY ITS
                                          PRODUCING MANAGERS. THE FIRM, ACTING THROUGH HURRY, FAILED TO
                                          SUBMIT AN ANNUAL REPORT TO MANAGEMENT DETAILING THE FIRM'S
                                          SYSTEM OF SUPERVISORY CONTROLS, THE SUMMARY OF TEST RESULTS,
                                          AND SIGNIFICANT IDENTIFIED EXCEPTIONS. THE FIRM DID NOT COMPLETE
                                          A RULE IM-3013 REPORT IN 2006 OR 2007. (CONT. IN COMMENT)
Initiated By:                             FINRA DEPARTMENT OF ENFORCEMENT
Date Initiated:                           10/21/2010
Docket/Case Number:                       2008011593301

Principal Product Type:                   Penny Stock(s)
Other Product Type(s):                    UNREGISTERED SHARES
Principal Sanction(s)/Relief              Suspension
Sought:
Other Sanction(s)/Relief
Sought:

Resolution:                               Decision & Order of Offer of Settlement
Resolution Date:                          11/14/2011
Sanctions Ordered:                        Censure
                                          Monetary/Fine $125,000.00
                                          Suspension
Other Sanctions Ordered:                  WITHOUT ADMITTING OR DENYING THE ALLEGATIONS, THE FIRM
                                          CONSENTED TO THE DESCRIBED SANCTIONS AND TO THE ENTRY OF
                                          FINDINGS; THEREFORE IT IS CENSURED AND FINED $125,000 ($40,000 OF
                                          WHICH PERTAINS TO THE VIOLATIONS OF MSRB RULE G-41), WHICH
                                          INCLUDES THE DISGORGEMENT OF $18,000 OF COMMISSIONS EARNED IN
                                          CONNECTION WITH VIOLATIVE SALES OF UNREGISTERED SECURITIES.
                                          WITHOUT ADMITTING OR DENYING THE ALLEGATIONS IN THE COMPLAINT,
                                          THE CONTROL AFFILIATE CONSENTED TO THE DESCRIBED SANCTIONS
                                          AND TO THE ENTRY OF FINDINGS; THEREFORE CONTROL AFFILIATE IS
                                          SUSPENDED FROM ASSOCIATING WITH ANY MEMBER IN ANY PRINCIPAL
                                          CAPACITY (OTHER THAN FINOP) FOR 40 BUSINESS DAYS, AND FINED
                                                                                                                              Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 184 of 194




                                          $7,500.
Sanction Details:                         WITHOUT ADMITTING OR DENYING THE ALLEGATIONS, THE FIRM
                                          CONSENTED TO THE DESCRIBED SANCTIONS AND TO THE ENTRY OF
                                          FINDINGS; THEREFORE IT IS CENSURED AND FINED $125,000 ($40,000 OF
                                          WHICH PERTAINS TO THE VIOLATIONS OF MSRB RULE G-41), WHICH
                                          INCLUDES THE DISGORGEMENT OF $18,000 OF COMMISSIONS EARNED IN
                                          CONNECTION WITH VIOLATIVE SALES OF UNREGISTERED SECURITIES.
©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                        26
www.finra.org/brokercheck                                                                                  User Guidance




                                          CONTROL AFFILIATE IS SUSPENDED FROM ASSOCIATING WITH ANY
                                          MEMBER IN ANY PRINCIPAL CAPACITY (OTHER THAN FINOP) FOR 40
                                          BUSINESS DAYS, BEGINNING ON DECEMBER 5, 2011 AND ENDING ON
                                          FEBRUARY 1, 2012.
i
Disclosure 4 of 4
Reporting Source:                         Regulator
Current Status:                           Final
Allegations:                              NASD RULES 2110, 2440, NASD INTERPRETATIVE MATERIAL-2440 -
                                          SCOTTSDALE CAPITAL ADVISORS CORP. BOUGHT CORPORATE BONDS
                                          FROM CUSTOMERS AND FAILED TO BUY SUCH BONDS AT A PRICE THAT
                                          WAS FAIR, TAKING INTO CONSIDERATION ALL RELEVANT
                                          CIRCUMSTANCES, INCLUDING MARKET CONDITIONS WITH RESPECT TO
                                          EACH BOND AT THE TIME OF TRANSACTION, THE EXPENSE INVOLVED AND
                                          THAT THE FIRM WAS ENTITLED TO A PROFIT.
Initiated By:                             FINRA
Date Initiated:                           09/28/2009
Docket/Case Number:                       2007008075101

Principal Product Type:                   Debt - Corporate
Other Product Type(s):
Principal Sanction(s)/Relief
Sought:
Other Sanction(s)/Relief
Sought:

Resolution:                               Acceptance, Waiver & Consent(AWC)
Resolution Date:                          09/28/2009
Does the order constitute a               No
final order based on
violations of any laws or
regulations that prohibit
                                                                                                                           Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 185 of 194




fraudulent, manipulative, or
deceptive conduct?
Sanctions Ordered:                        Censure
                                          Monetary/Fine $7,500.00
Other Sanctions Ordered:
Sanction Details:                         WITHOUT ADMITTING OR DENYING THE FINDINGS, THE FIRM CONSENTED
©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                     27
www.finra.org/brokercheck                                                                                  User Guidance




                                          TO THE DESCRIBED SANCTIONS AND TO THE ENTRY OF FINDINGS;
                                          THEREFORE, THE FIRM IS CENSURED AND FINED $7,500. THE FIRM
                                          PROVIDED EVIDENCE THAT RESTITUTION WAS MADE TO THE IDENTIFIED
                                          CUSTOMERS.

i
Reporting Source:                         Firm
Current Status:                           Final
Allegations:                              NASD RULES 2110, 2440, NASD INTERPRETATIVE MATERIAL-2440 -
                                          SCOTTSDALE CAPITAL ADVISORS CORP. BOUGHT CORPORATE BONDS
                                          FROM CUSTOMERS AND FAILED TO BUY SUCH BONDS AT A PRICE THAT
                                          WAS FAIR, TAKING INTO CONSIDERATION ALL RELEVANT
                                          CIRCUMSTANCES, INCLUDING MARKET CONDITIONS WITH RESPECT TO
                                          EACH BOND AT THE TIME OF TRANSACTION, THE EXPENSE INVOLVED AND
                                          THAT THE FIRM WAS ENTITLED TO A PROFIT
Initiated By:                             FINRA
Date Initiated:                           09/28/2009
Docket/Case Number:                       2007008075101

Principal Product Type:                   Debt - Corporate
Other Product Type(s):
Principal Sanction(s)/Relief
Sought:
Other Sanction(s)/Relief
Sought:

Resolution:                               Acceptance, Waiver & Consent(AWC)
Resolution Date:                          09/28/2009
Sanctions Ordered:                        Censure
                                          Monetary/Fine $7,500.00
Other Sanctions Ordered:                  NONE
Sanction Details:                         NONE
                                                                                                                           Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 186 of 194




Firm Statement                            WITHOUT ADMITTING OR DENYING THE FINDINGS, THE FIRM CONSENTED
                                          TO THE DESCRIBED SANCTIONS AND TO THE ENTRY OF FINDINGS;
                                          THEREFORE, THE FIRM IS CENSURED AND FINED $7,500. THE FIRM
                                          PROVIDED EVIDENCE THAT RESTITUTION WAS MADE TO THE IDENTIFIED
                                          CUSTOMERS.


©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                     28
www.finra.org/brokercheck                                                                                                          User Guidance




Regulatory - On Appeal
This type of disclosure event involves (1) a formal proceeding initiated by a regulatory authority (e.g., a state securities
agency, self-regulatory organization, federal regulator such as the Securities and Exchange Commission, foreign financial
regulatory body) for a violation of investment-related rules or regulations that is currently on appeal; or (2) a revocation or
suspension of the authority of a brokerage firm or its control affiliate to act as an attorney, accountant or federal contractor
that is currently on appeal.
Disclosure 1 of 1
Reporting Source:                         Regulator
Current Status:                           On Appeal
Appealed To and Date Appeal               ON JULY 23, 2018, THIS MATTER WAS APPEALED TO THE SEC.
Filed:
Allegations:                              THE FIRM WAS NAMED A RESPONDENT IN A FINRA COMPLAINT ALLEGING
                                          THAT IT ENGAGED AND PARTICIPATED IN SALES OF SECURITIES THAT
                                          WERE NOT REGISTERED WITH THE SEC, IN TRANSACTIONS THAT WERE
                                          NOT EXEMPT FROM REGISTRATION, IN CONTRAVENTION OF SECTION 5
                                          OF THE SECURITIES ACT OF 1933. THE COMPLAINT ALLEGES THAT THE
                                          FIRM FAILED TO ESTABLISH AND MAINTAIN A SUPERVISORY SYSTEM,
                                          INCLUDING WRITTEN SUPERVISORY PROCEDURES (WSPS), REASONABLY
                                          DESIGNED TO ACHIEVE COMPLIANCE WITH SECTION 5 OF THE
                                          SECURITIES ACT OF 1933 FOR SALES OF UNREGISTERED SHARES OF
                                          MICROCAP STOCKS. THE WSPS PROVIDED INSUFFICIENT GUIDANCE ON
                                          IDENTIFYING THE TRUE BENEFICIAL OWNERS OF MICROCAP STOCKS
                                          SOLD FOR CUSTOMERS INTRODUCED THROUGH FOREIGN FINANCIAL
                                          INSTITUTIONS. THE PROCEDURES FOR CONDUCTING A REASONABLE
                                          INQUIRY OF THE CIRCUMSTANCES SURROUNDING DEPOSITS AND SALES
                                          OF MICROCAP STOCKS FOR SUCH CUSTOMERS RELIED TOO HEAVILY ON
                                          INFORMATION OBTAINED FROM INTERESTED PARTIES. THE WSPS FAILED
                                          TO REQUIRE THAT THE INQUIRY INCLUDE APPROPRIATE INDEPENDENT
                                          DUE DILIGENCE AND ANALYSIS OF THE CLAIMED REGISTRATION
                                          EXEMPTIONS. THE COMPLAINT ALSO ALLEGES THAT THE FIRM FAILED TO
                                          CONDUCT REASONABLE INQUIRIES INTO THE CIRCUMSTANCES
                                          SURROUNDING THE ILLEGAL SALES OF STOCK BY THE FIRM FOR
                                          ANOTHER BROKER-DEALER. THE FIRM'S PRESIDENT/APPROVING
                                          PRINCIPAL PERFORMED INADEQUATE INQUIRIES ON THE CLAIMED
                                          REGISTRATION EXEMPTIONS FOR SALES OF THE MICROCAP STOCKS,
                                                                                                                                                   Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 187 of 194




                                          DESPITE THE PRESENCE OF NUMEROUS "RED FLAGS" SUGGESTING THAT
                                          THE SALES WERE, OR COULD BE, ILLEGAL DISTRIBUTIONS OF
                                          UNREGISTERED STOCKS. ALTHOUGH THE PRESIDENT/APPROVING
                                          PRINCIPAL COLLECTED SOME DOCUMENTS AND INFORMATION ON THE
                                          DEPOSITS AND SALES, HE FAILED TO ADEQUATELY AND MEANINGFULLY
                                          ANALYZE THE COLLECTED DOCUMENTS AND INFORMATION-SOME OF
                                          WHICH WERE INCONSISTENT AND INCOMPLETE-AND ALSO FAILED TO

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                                             29
www.finra.org/brokercheck                                                                                     User Guidance




                                          INDEPENDENTLY VERIFY THE PROVIDED INFORMATION.
Initiated By:                             FINRA
Date Initiated:                           05/15/2015
Docket/Case Number:                       2014041724601

Principal Product Type:                   Other
Other Product Type(s):                    MICROCAP STOCKS
Principal Sanction(s)/Relief              Other
Sought:
Other Sanction(s)/Relief                  N/A
Sought:

Resolution:                               Other
Resolution Date:                          07/23/2018
Does the order constitute a               No
final order based on
violations of any laws or
regulations that prohibit
fraudulent, manipulative, or
deceptive conduct?
Regulator Statement                       EXTENDED HEARING PANEL DECISION RENDERED MARCH 31, 2017
                                          WHEREIN THE FIRM WAS FINED $1,500,000 AND ORDERED TO PAY COSTS,
                                          JOINTLY AND SEVERALLY, IN THE AMOUNT OF $22,124.29. THE SANCTIONS
                                          WERE BASED ON FINDINGS THAT THE FIRM, BY ENGAGING AND
                                          PARTICIPATING IN SALES OF SECURITIES THAT WERE NOT REGISTERED
                                          WITH THE SEC, IN TRANSACTIONS THAT WERE NOT EXEMPT FROM
                                          REGISTRATION, ACTED IN CONTRAVENTION OF SECTION 5 OF THE
                                          SECURITIES ACT OF 1933.
                                          THE FINDINGS STATED THAT THE FIRM'S INDIRECT OWNER, LIKEWISE
                                          ACTED IN CONTRAVENTION OF SECTION 5 OF THE SECURITIES ACT OF
                                          1933 BY BEING A NECESSARY PARTICIPANT AND SUBSTANTIAL FACTOR IN
                                          THE SALES OF UNREGISTERED SECURITIES.
                                          THE FINDINGS ALSO STATED THAT THE FIRM, THROUGH ITS CHIEF
                                          COMPLIANCE OFFICER, FAILED TO ESTABLISH AND MAINTAIN A
                                                                                                                              Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 188 of 194




                                          SUPERVISORY SYSTEM, INCLUDING WSPS, REASONABLY DESIGNED TO
                                          ACHIEVE COMPLIANCE WITH SECTION 5 OF THE SECURITIES ACT OF 1933
                                          FOR SALES OF UNREGISTERED SHARES OF MICROCAP STOCKS. THE
                                          WSPS PROVIDED INSUFFICIENT GUIDANCE ON IDENTIFYING THE TRUE
                                          BENEFICIAL OWNERS OF MICROCAP STOCKS SOLD FOR CUSTOMERS
                                          INTRODUCED THROUGH FOREIGN FINANCIAL INSTITUTIONS. IN ADDITION,
                                          THE FIRM'S PROCEDURES FOR CONDUCTING A REASONABLE INQUIRY OF

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                        30
www.finra.org/brokercheck                                                                                      User Guidance




                                          THE CIRCUMSTANCES SURROUNDING DEPOSITS AND SALES OF
                                          MICROCAP STOCKS FOR SUCH CUSTOMERS RELIED TOO HEAVILY ON
                                          INFORMATION OBTAINED FROM INTERESTED PARTIES AND ALSO FAILED
                                          TO REQUIRE THAT THE INQUIRY INCLUDE APPROPRIATE INDEPENDENT
                                          DUE DILIGENCE AND ANALYSIS OF THE CLAIMED REGISTRATION
                                          EXEMPTIONS.
                                          THE FINDINGS ALSO INCLUDED THAT THE FIRM, THROUGH ITS
                                          PRESIDENT/APPROVING PRINCIPAL, FAILED TO CONDUCT REASONABLE
                                          INQUIRIES INTO THE CIRCUMSTANCES SURROUNDING THE ILLEGAL
                                          SALES OF STOCK BY THE FIRM FOR ANOTHER BROKER-DEALER. ON APRIL
                                          26, 2017, THIS MATTER WAS APPEALED TO THE NATIONAL ADJUDICATORY
                                          COUNCIL (NAC) AND THE SANCTIONS ARE NOT IN EFFECT PENDING
                                          REVIEW. ON JUNE 20, 2017, AN AMENDED EXTENDED HEARING PANEL
                                          DECISION WAS ISSUED TO CORRECT A FACTUAL ERROR. THE
                                          AMENDMENT DOES NOT CHANGE THE SUBSTANCE OF THE DECISION AND
                                          REMAINS ON APPEAL WITH THE NAC.

                                          NAC DECISION RENDERED JULY 20, 2018, WHEREIN THE FIRM WAS FINED
                                          $1,500,000 AND REQUIRED TO OBTAIN AN INDEPENDENT CONSULTANT TO
                                          MONITOR ITS ACCEPTANCE AND LIQUIDATION OF MICROCAP SECURITIES
                                          DEPOSITS AND REVIEW ITS SUPERVISORY PROCEDURES RELATED TO ITS
                                          MICROCAP SECURITIES LIQUIDATION BUSINESS. RESPONDENT WAS
                                          ORDERED TO PAY $22,124.29, JOINTLY AND SEVERALLY, IN COSTS AND TO
                                          PAY, SEPARATELY, $1,394.20 IN COSTS. THE NAC AFFIRMED THE FINDINGS
                                          AND THE SANCTIONS IMPOSED BY THE OHO. THE SANCTIONS WERE
                                          BASED ON FINDINGS THAT THE FIRM ACTED IN CONTRAVENTION OF
                                          SECTION 5 OF THE SECURITIES ACT OF 1933 AND SOLD MILLIONS OF
                                          SHARES OF UNREGISTERED MICROCAP SECURITIES WITHOUT THE
                                          BENEFIT OF A REGISTRATION EXEMPTION. THE FIRM AND ITS CHIEF
                                          OPERATING OFFICER (COO) FAILED TO ESTABLISH AND MAINTAIN
                                          SUPERVISORY SYSTEMS, INCLUDING WSPS THAT WERE REASONABLY
                                          DESIGNED TO ACHIEVE COMPLIANCE WITH SECTION 5 OF THE
                                          SECURITIES ACT. THE FIRM'S WSPS WERE DEFICIENT. THE FINDINGS ALSO
                                          INCLUDED THAT THE FIRM'S PRESIDENT WAS AWARE OF THE NUMEROUS
                                          RED FLAGS THAT SURROUNDED THE SPECIFIC DEPOSITS THAT ARE THE
                                          SUBJECT OF THIS CASE, AND FAILED TO SUPERVISE THE FIRM'S
                                          MICROCAP LIQUIDATION BUSINESS BY NOT ADDRESSING THE RED FLAGS.
                                          AS A CONSEQUENCE, THE FIRM FAILED TO SUPERVISE ITS MICROCAP
                                          LIQUIDATION BUSINESS.
                                                                                                                               Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 189 of 194




                                          ON JULY 23, 2018, THIS MATTER WAS APPEALED TO THE SEC. THE
                                          SANCTIONS ARE NOT IN EFFECT PENDING THE REVIEW.

i
Reporting Source:                         Firm


©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                         31
www.finra.org/brokercheck                                                                                      User Guidance




Current Status:                           On Appeal
Appealed To and Date Appeal               APPEALED TO THE SEC 7/23/2018
Filed:
Allegations:                              ON MAY 15, 2015, FINRA FILED A COMPLAINT AGAINST THE FIRM, AND
                                          INDIVIDUALS JOHN HURRY, TIMOTHY DIBLASI AND MIKE CRUZ, WHICH THE
                                          FIRM IS CONTESTING. THE COMPLAINT ALLEGES THAT THE FIRM
                                          VIOLATED FINRA RULE 2010 BY SELLING UNREGISTERED SHARES IN
                                          THREE LOW-PRICED STOCKS FOR A CUSTOMER THAT WERE NOT EXEMPT
                                          FROM REGISTRATION WITH THE SEC IN CONTRAVENTION OF SECTION 5
                                          OF THE SECURITIES ACT OF 1933. THE COMPLAINT FURTHER ALLEGES
                                          THAT THE FIRM AND ITS THEN-PRESIDENT VIOLATED NASD RULE 3010(B)
                                          AND FINRA RULE 2010 BY NOT PERFORMING ADEQUATE INQUIRIES ON
                                          WHETHER THE CLAIMED REGISTRATION EXEMPTIONS APPLIED TO THE
                                          SALES OF THE THREE STOCKS. THE COMPLAINT ALSO ALLEGES THAT
                                          THE FIRM AND ITS CHIEF COMPLIANCE OFFICER VIOLATED NASD RULE
                                          3010(A), (B) AND FINRA RULE 2010 BY NOT ESTABLISHING AND
                                          MAINTAINING A SUPERVISORY SYSTEM REASONABLY DESIGNED TO
                                          ACHIEVE COMPLIANCE WITH SECTION 5 FOR SALES OF UNREGISTERED
                                          LOW-PRICED STOCKS.
Initiated By:                             FINRA
Date Initiated:                           05/15/2015
Docket/Case Number:                       2014041724601

Principal Product Type:                   Penny Stock(s)
Other Product Type(s):
Principal Sanction(s)/Relief              Disgorgement
Sought:
Other Sanction(s)/Relief                  IN ADDITION TO DISGORGEMENT, THE COMPLAINT REQUESTS OTHER
Sought:                                   UNSPECIFIED RELIEF.

Resolution:                               Other
Resolution Date:                          07/23/2018
Sanctions Ordered:
                                                                                                                               Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 190 of 194




Other Sanctions Ordered:                  ANY POTENTIAL SANCTIONS HAVE BEEN STAYED PENDING SEC REVIEW.
Sanction Details:                         ANY POTENTIAL SANCTIONS HAVE BEEN STAYED PENDING SEC REVIEW.
Firm Statement                            ON MARCH 31, 2017, A FINRA HEARING PANEL ISSUED A DECISION FINDING
                                          THAT THE FIRM VIOLATED: (1) FINRA RULE 2010 BY SELLING
                                          UNREGISTERED SECURITIES OF THREE ISSUERS WITHOUT AN

©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                         32
www.finra.org/brokercheck                                                                                      User Guidance




                                          EXEMPTION, CONTRARY TO SECTION 5 OF THE SECURITIES ACT OF 1933;
                                          AND (2) FINRA RULE 2010 AND NASD RULE 3010 BY FAILING TO ESTABLISH
                                          AND MAINTAIN A SUPERVISORY SYSTEM, INCLUDING WRITTEN
                                          SUPERVISORY PROCEDURES, REASONABLY DESIGNED TO ENSURE
                                          COMPLIANCE WITH SECTION 5, AND BY FAILING TO SUPERVISE THE
                                          VIOLATIVE TRANSACTIONS. THE PANEL ASSESSED A FINE OF $1.5 MILLION
                                          ON THE FIRM AND IMPOSED SANCTIONS ON THREE INDIVIDUALS. THE
                                          FIRM APPEALED THE DECISION TO FINRA'S NATIONAL ADJUDICATORY
                                          COUNCIL WHICH RULED IN FINRA'S FAVOR ON JULY 20, 2018. THE FIRM
                                          HAS APPEALED THE NAC DECISION TO THE SEC AND ALL SANCTIONS
                                          IMPOSED BY THE HEARING PANEL WILL BE STAYED PENDING A FINAL
                                          DECISION BY THAT BODY.
                                                                                                                               Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 191 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                         33
www.finra.org/brokercheck                                                                                  User Guidance

                                                                               End of Report




                                                                  This page is intentionally left blank.
                                                                                                                           Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 192 of 194




©2019 FINRA. All rights reserved.   Report about SCOTTSDALE CAPITAL ADVISORS CORP                                     34
      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 193 of 194



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 11th day of February, 2019, I filed the foregoing Motion, and

accompanying Brief in Support, exhibits and proposed order, with the Clerk of the Court using the

CM/ECF system, which will send notification of such to the attorneys of record for all parties.



DATED: February 11, 2019




                                   By:              /s/ Terri Reicher
                                                    Terri L. Reicher

                                             Terri L. Reicher (D.C. Bar No. 414685)
                                             FINRA Office of General Counsel
                                             1735 K Street, N.W.
                                             Washington, D.C. 20006
                                             Phone: (202) 728-8967
                                             Fax: (202) 728-8294
                                             Email: Terri.Reicher@finra.org
      Case 1:18-cv-02973-CRC Document 13 Filed 02/11/19 Page 194 of 194



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION,

                Plaintiff,

        v.                                     Civil Action No. 1:18-cv-2973 (CRC)

 FINANCIAL INDUSTRY REGULATORY
 AUTHORITY,

                Defendant.


                                    [PROPOSED] ORDER

       Upon consideration of the Motion to Dismiss Complaint filed by Defendant Financial

Industry Regulatory Authority, Inc. (FINRA), it is hereby:

       ORDERED that FINRA’s motion is hereby GRANTED; and it is further

       ORDERED that all claims against FINRA are DISMISSED with prejudice.



DATED:

                                                    Christopher R. Cooper
                                                    United States District Judge
